Exhibit 10.1

Execution Version

Published CUSIP Number: 69074MAJ6

Revolving Credit CUSIP Number: 69074MAK3

 

 

 

$800,000,000

CREDIT AGREEMENT

dated as of May 26, 2010,

by and among

OWENS CORNING and

certain of its Subsidiaries,

as Borrowers,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent,

Swingline Lender and Issuing Lender

and

BANK OF AMERICA, N.A.,

as Syndication Agent

and

MORGAN STANLEY BANK, N.A.,

THE BANK OF NOVA SCOTIA

and

JPMORGAN CHASE BANK, N.A.,

each, as a Documentation Agent

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Joint Bookrunner

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arranger and Joint Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I   

DEFINITIONS

   1

SECTION 1.1

  

Definitions

   1

SECTION 1.2

  

Other Definitions and Provisions

   29

SECTION 1.3

  

Accounting Terms

   29

SECTION 1.4

  

Rounding

   30

SECTION 1.5

  

References to Agreement and Laws

   30

SECTION 1.6

  

Times of Day

   30

SECTION 1.7

  

Letter of Credit Amounts

   31

SECTION 1.8

  

References to Alternative Currencies

   31

SECTION 1.9

  

Appointment of U.S. Borrower as Agent

   31

SECTION 1.10

  

European Borrower

   31 ARTICLE II   

REVOLVING CREDIT FACILITY

   32

SECTION 2.1

  

Revolving Credit Loans

   32

SECTION 2.2

  

Swingline Loans

   33

SECTION 2.3

  

Procedure for Advances of Revolving Credit Loans and Swingline Loans

   34

SECTION 2.4

  

Repayment and Prepayment of Revolving Credit Loans and Swingline Loans

   36

SECTION 2.5

  

Permanent Reduction of the Revolving Credit Commitment

   38

SECTION 2.6

  

Termination of Revolving Credit Facility

   39 ARTICLE III   

LETTER OF CREDIT FACILITY

   39

SECTION 3.1

  

L/C Commitment

   39

SECTION 3.2

  

Procedure for Issuance of Letters of Credit

   40

SECTION 3.3

  

Commissions and Other Charges

   40

SECTION 3.4

  

L/C Participations

   41

SECTION 3.5

  

Reimbursement Obligations

   42

SECTION 3.6

  

Obligations Absolute

   42

SECTION 3.7

  

Effect of Letter of Credit Application

   43

ARTICLE IV

  

GENERAL LOAN PROVISIONS

   43

SECTION 4.1

  

Interest

   43

SECTION 4.2

  

Notice and Manner of Conversion or Continuation of Loans

   47

SECTION 4.3

  

Fees

   47

SECTION 4.4

  

Manner of Payment

   48

SECTION 4.5

  

Evidence of Indebtedness

   49

 

ii



--------------------------------------------------------------------------------

SECTION 4.6

  

Adjustments

   50

SECTION 4.7

  

Obligations of Lenders

   50

SECTION 4.8

  

Changed Circumstances

   51

SECTION 4.9

  

Indemnity

   53

SECTION 4.10

  

Increased Costs

   53

SECTION 4.11

  

Regulatory Limitation; Further Assurances

   55

SECTION 4.12

  

Taxes

   56

SECTION 4.13

  

Mitigation Obligations; Replacement of Lenders

   58

SECTION 4.14

  

Incremental Loans

   59

SECTION 4.15

  

Defaulting Lenders

   60 ARTICLE V   

CONDITIONS OF EFFECTIVENESS AND BORROWING

   63

SECTION 5.1

  

Conditions to Effectiveness and Initial Extensions of Credit

   63

SECTION 5.2

  

Conditions to All Extensions of Credit

   66

SECTION 5.3

  

Conditions Precedent for Subsidiary Borrowers

   66

SECTION 5.4

  

Post-Closing Requirement

   67 ARTICLE VI   

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

   67

SECTION 6.1

  

Company Status

   68

SECTION 6.2

  

Power and Authority

   68

SECTION 6.3

  

No Violation

   68

SECTION 6.4

  

Approvals

   68

SECTION 6.5

  

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections

   69

SECTION 6.6

  

Litigation

   70

SECTION 6.7

  

True and Complete Disclosure

   70

SECTION 6.8

  

Use of Proceeds; Margin Regulations

   71

SECTION 6.9

  

Tax Returns and Payments

   71

SECTION 6.10

  

Compliance with ERISA; Non-U.S. Plans

   71

SECTION 6.11

  

Capitalization

   72

SECTION 6.12

  

Subsidiaries

   73

SECTION 6.13

  

Compliance with Statutes, etc

   73

SECTION 6.14

  

Investment Company Act

   73

SECTION 6.15

  

Environmental Matters

   73

SECTION 6.16

  

Employment and Labor Relations

   74

SECTION 6.17

  

Intellectual Property, etc

   74

SECTION 6.18

  

Indebtedness

   74

SECTION 6.19

  

Compliance with Act on the Financial Supervision

   74 ARTICLE VII   

AFFIRMATIVE COVENANTS

   74

SECTION 7.1

  

Information Covenants

   75

SECTION 7.2

  

Books, Records and Inspections; Annual Meetings

   76

SECTION 7.3

  

Maintenance of Property; Insurance

   77

SECTION 7.4

  

Existence; Franchises

   77

 

iii



--------------------------------------------------------------------------------

SECTION 7.5

  

Compliance with Statutes, etc

   77

SECTION 7.6

  

Compliance with Environmental Laws

   77

SECTION 7.7

  

ERISA Reporting Covenant; Employee Benefits Matters

   78

SECTION 7.8

  

End of Fiscal Years; Fiscal Quarters

   78

SECTION 7.9

  

Payment of Taxes

   78

SECTION 7.10

  

Use of Proceeds

   79

SECTION 7.11

  

Ratings

   79

SECTION 7.12

  

Additional Subsidiary Guarantors

   79

SECTION 7.13

  

Maintenance of Company Separateness

   80

ARTICLE VIII

  

NEGATIVE COVENANTS

   81

SECTION 8.1

  

Liens

   81

SECTION 8.2

  

Consolidation, Merger, Purchase or Sale of Assets, etc

   84

SECTION 8.3

  

Dividends

   86

SECTION 8.4

  

Indebtedness

   86

SECTION 8.5

  

Advances, Investments and Loans

   88

SECTION 8.6

  

Transactions with Affiliates

   90

SECTION 8.7

  

Interest Expense Coverage Ratio

   90

SECTION 8.8

  

Leverage Ratio

   91

SECTION 8.9

  

Modifications of Certain Agreements

   91

SECTION 8.10

  

Limitation on Certain Restrictions on Subsidiaries

   91

SECTION 8.11

  

Intercompany Subordination Agreement

   92

ARTICLE IX

  

DEFAULT AND REMEDIES

   92

SECTION 9.1

  

Events of Default

   92

SECTION 9.2

  

Remedies

   94

SECTION 9.3

  

Rights and Remedies Cumulative; Non-Waiver; etc

   95

SECTION 9.4

  

Crediting of Payments and Proceeds

   96

SECTION 9.5

  

Administrative Agent May File Proofs of Claim

   97

ARTICLE X

  

THE ADMINISTRATIVE AGENT

   97

SECTION 10.1

  

Appointment and Authority

   97

SECTION 10.2

  

Rights as a Lender

   98

SECTION 10.3

  

Exculpatory Provisions

   98

SECTION 10.4

  

Reliance by the Administrative Agent

   99

SECTION 10.5

  

Delegation of Duties

   99

SECTION 10.6

  

Resignation of Administrative Agent

   99

SECTION 10.7

  

Non-Reliance on Administrative Agent and Other Lenders

   100

SECTION 10.8

  

No Other Duties, etc

   101

SECTION 10.9

  

Guaranty Matters

   101

SECTION 10.10

  

Specified Hedge Agreements

   101 ARTICLE XI   

MISCELLANEOUS

   101

SECTION 11.1

  

Notices

   101

SECTION 11.2

  

Amendments, Waivers and Consents

   104

 

iv



--------------------------------------------------------------------------------

SECTION 11.3

  

Expenses; Indemnity

   105

SECTION 11.4

  

Right of Set Off

   107

SECTION 11.5

  

Governing Law; Jurisdiction, Etc

   107

SECTION 11.6

  

Waiver of Jury Trial

   108

SECTION 11.7

  

Reversal of Payments

   109

SECTION 11.8

  

Injunctive Relief; Punitive Damages

   109

SECTION 11.9

  

Successors and Assigns; Participations

   109

SECTION 11.10

  

Confidentiality

   112

SECTION 11.11

  

Performance of Duties

   113

SECTION 11.12

  

All Powers Coupled with Interest

   113

SECTION 11.13

  

Survival

   114

SECTION 11.14

  

Titles and Captions

   114

SECTION 11.15

  

Severability of Provisions

   114

SECTION 11.16

  

Counterparts; Integration; Effectiveness; Electronic Execution

   114

SECTION 11.17

  

Term of Agreement

   115

SECTION 11.18

  

USA Patriot Act

   115

SECTION 11.19

  

Judgment Currency

   115

SECTION 11.20

  

Independent Effect

   116

SECTION 11.21

  

Special Provisions Regarding Dutch Act on the Financial Supervision

   116

ARTICLE XII

  

U.S. BORROWER’S GUARANTY

   116

SECTION 12.1

  

The U.S. Borrower’s Guaranty

   116

SECTION 12.2

  

Bankruptcy

   117

SECTION 12.3

  

Nature of Liability

   117

SECTION 12.4

  

Independent Obligation

   118

SECTION 12.5

  

Authorization

   118

SECTION 12.6

  

Reliance

   119

SECTION 12.7

  

Subordination

   119

SECTION 12.8

  

Waiver

   120

SECTION 12.9

  

Payments

   121

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1    -    Form of Revolving Credit Note Exhibit A-2    -    Form of
Swingline Note Exhibit B    -    Form of Notice of Borrowing Exhibit C    -   
Form of Notice of Account Designation Exhibit D    -    Form of Notice of
Prepayment Exhibit E    -    Form of Notice of Conversion/Continuation Exhibit F
   -    Form of Officer’s Compliance Certificate Exhibit G    -    Form of
Assignment and Assumption Exhibit H    -    Form of Subsidiary Guaranty
Agreement Exhibit I    -    Form of Intercompany Subordination Agreement

SCHEDULES

 

Schedule 1.1(a)    -    Revolving Credit Commitments Schedule 1.1(b)    -   
Mandatory Cost Schedule 1.2    -    Existing Letters of Credit Schedule 6.9    -
   Statute Extensions Schedule 6.11    -    Capitalization Schedule 6.12    -   
Subsidiaries Schedule 6.18    -    Scheduled Existing Indebtedness Schedule 8.1
   -    Existing Liens Schedule 8.5    -    Existing Investments Schedule 11.21
   -    PMP

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 26, 2010, by and among OWENS CORNING, a
Delaware corporation (the “U.S. Borrower”), each Subsidiary Borrower (as defined
below and, together with the U.S. Borrower, the “Borrowers”), the lenders
signatory hereto and the lenders who may become a party to this Agreement
pursuant to the terms hereof (collectively with the lenders signatory hereto,
the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrowers have requested, and, subject to the terms and conditions hereof,
the Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrowers on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Acquisition” shall have the meaning provided in Section 8.2.

“Act” shall mean the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended.

“Administrative Agent” shall mean Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.

“Administrative Agent’s Office” shall mean, with respect to any currency, the
office of the Administrative Agent specified in or determined in accordance with
the provisions of Section 11.1(c).

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 15% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the U.S. Borrower or any
Subsidiary thereof by reason of its acting in its capacities as such.



--------------------------------------------------------------------------------

“AFS” shall mean the Dutch Act on the Financial Supervision (Wet op het
financieel toezicht).

“Agreement” shall mean this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Alternate Rating Agency” shall mean, with respect to any current Rating Agency,
a substitute rating agency that is a nationally recognized rating agency
(including Fitch Ratings, Ltd.) and that has been approved in writing by the
Administrative Agent (such approval not to be unreasonably withheld or delayed).

“Alternative Currency” shall mean (i) with respect to the U.S. Borrower and the
European Borrower, the Euro and (ii) with respect to the U.S. Borrower and the
Canadian Borrower, the Canadian Dollar; provided that in each case of (i) and
(ii) above, such currency is freely transferable and convertible into Dollars in
the United States currency market and freely available to the applicable Lender
in the London interbank market.

“Alternative Currency Outstandings” shall mean the sum of (i) with respect to
Alternative Currency Revolving Credit Loans on any date, the aggregate
outstanding principal Dollar Amount thereof after giving effect to any
borrowings and prepayments or repayments of Alternative Currency Revolving
Credit Loans occurring on such date plus (ii) with respect to any L/C
Obligations denominated in an Alternative Currency on any date, the aggregate
outstanding Dollar Amount thereof on such date after giving effect to any
Extensions of Credit occurring on such date and any other changes in the
aggregate Dollar Amount of such L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Alternative Currency Revolving Credit Loan” shall mean any Revolving Credit
Loan denominated in an Alternative Currency.

“Applicable Borrower” shall mean, with respect to any Loan or other amount owing
hereunder or any matter pertaining to such Loan or other amount, whichever of
the Borrowers is the primary obligor on such Loan or other amount.

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” shall mean the per annum rate determined as set forth below
based on the Debt Rating as set forth below; provided, that with respect to each
Alternative Currency Revolving Credit Loan, the Applicable Margin shall be
increased by an amount equal to the applicable Mandatory Cost, if any:

 

2



--------------------------------------------------------------------------------

Pricing

Level

  Debt Rating   LIBOR +     Base Rate +     Facility
Fee   I   ³A-/³A3   1.50 %    .25 %    .25 %  II   BBB+/Baa1   1.70 %    .45 % 
  .30 %  III   BBB/Baa2   1.875 %    .625 %    .375 %  IV   BBB-/Baa3   2.30 % 
  1.05 %    .45 %  V   BB+/Ba1   2.45 %    1.20 %    .55 %  VI   <BB+/<Ba1  
2.875 %    1.625 %    .625 % 

Each change in the Applicable Margin resulting from a publicly announced change
in the Debt Rating shall be effective during the period commencing on the date
of such public announcement and ending on the date immediately preceding the
effective date of the next such publicly announced change. If at any time there
is a split in the Debt Ratings issued by the Rating Agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level I being
the highest and the Debt Rating for Pricing Level VI being the lowest), unless
there is a split in Debt Ratings of more than one Pricing Level, in which case
the Pricing Level that is one Pricing Level higher than the Pricing Level of the
lower Debt Rating shall apply. In the event of a Rating Agency Disruption with
respect to one of the Rating Agencies, the Debt Rating of the non-affected
Rating Agency shall be the basis for determining the Pricing Level for a period
ending on the earlier of (i) the date an Alternate Rating Agency is approved by
the Administrative Agent and (ii) thirty (30) days following such Rating Agency
Disruption, during which period the U.S. Borrower and the Administrative Agent
will engage in good faith negotiations to name an Alternate Rating Agency. If,
at the end of such period, an Alternate Rating Agency has not been named,
Pricing Level VI shall apply until an Alternate Rating Agency is named. In the
event of a Rating Agency Disruption with respect to both of the Rating Agencies,
Pricing Level VI shall apply and the Administrative Agent and the U.S. Borrower
shall enter into good faith negotiations to name two Alternate Rating Agencies.
In the event of the approval of an Alternate Rating Agency, references in the
table set forth above to the Debt Ratings of the replaced Rating Agency shall be
deemed to be references to the corresponding Debt Ratings of the Alternate
Rating Agency. As of the Closing Date, Pricing Level IV shall apply.

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale” shall mean any sale, transfer or other disposition by the U.S.
Borrower or any of its Subsidiaries to any Person other than the U.S. Borrower
or any Subsidiary of the U.S. Borrower of any asset or Property (including,
without limitation, any capital stock or other securities of, or other Equity
Interests in, another Person, but excluding the sale by the U.S.

 

3



--------------------------------------------------------------------------------

Borrower of its own capital stock) of the U.S. Borrower or such Subsidiary other
than (i) sales, transfers or other dispositions of inventory made in the
ordinary course of business or (ii) sales or liquidations of Cash Equivalents,
it being understood and agreed that the grant of a Lien by the U.S. Borrower or
any of its Subsidiaries in favor of another Person shall not in and of itself
constitute an “Asset Sale” for purposes of this definition.

“Asset Securitization” shall mean a sale, other transfer or factoring
arrangement by the U.S. Borrower and/or one or more of its Subsidiaries of
accounts, related general intangibles and chattel paper, and the related
security and collections with respect thereto to a special purpose Subsidiary
(an “SPV”), and the sale, pledge or other transfer by that SPV in connection
with financing provided to that SPV, which financing shall be “non-recourse” to
the U.S. Borrower and its Subsidiaries (other than the SPV) except pursuant to
the Standard Securitization Undertakings.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Securitization Indebtedness” shall mean, at any time with respect
to an Asset Securitization by the U.S. Borrower or any of its Subsidiaries, the
principal amount of Indebtedness which (i) if the financing received by an SPV
as part of such Asset Securitization is treated as a secured lending
arrangement, is the principal amount of such Indebtedness, or (ii) if the
financing received by the relevant SPV is structured as a purchase agreement,
would be outstanding at such time if such financing were structured as a secured
lending arrangement rather than a purchase agreement, and in any such case which
Indebtedness is without recourse to the U.S. Borrower or any of its Subsidiaries
(other than such SPV or pursuant to Standard Securitization Undertakings), in
each case, together with interest payable thereon and fees payable in connection
therewith.

“Bankruptcy Code” shall have the meaning provided in Section 9.1(e).

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Rate (ii) the
Federal Funds Rate plus 0.50% and (iii) except during any period of time during
which a notice delivered to the U.S. Borrower under Section 4.8 shall remain in
effect, LIBOR (as defined in clause (ii) of the definition thereof) plus 1.00%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR.

“Base Rate Loan” shall mean any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 4.1(a).

“Borrowers” has the meaning assigned thereto in the introductory paragraph
hereto.

 

4



--------------------------------------------------------------------------------

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York or Charlotte, North Carolina a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on or with respect to,
any LIBOR Rate Loan or any Letters of Credit denominated in an Alternative
Currency, any day which is a Business Day described in clause (i) and which is
also (A) a day for trading by and between banks in Dollars or Euros, as the case
may be, deposits in the London interbank market and which shall not be a legal
holiday or a day on which banking institutions are authorized or required by law
or other government action to close in London, England or New York, New York and
(B) in relation to any payment in Euros, a day on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open.

“Canadian Borrower” shall mean, from and after the date upon which the
conditions set forth in Section 5.3 with respect to such Person have been
satisfied, OC Canada Finance Inc., a Wholly-Owned Subsidiary of the U.S.
Borrower organized under the laws of Canada.

“Canadian Dollars” shall mean the lawful currency of Canada.

“Canadian Dollar Sublimit” shall mean the lesser of (i) $100,000,000 and
(ii) the Revolving Credit Commitment. The Canadian Dollar Sublimit is part of,
and not in addition to, the Revolving Credit Commitment.

“Capital Lease” shall mean, as applied to any Person, any lease of any Property
by that Person as lessee which, in conformity with U.S. GAAP, is accounted for
as a capital lease on the balance sheet of that Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
obligations under Capital Leases of such Person, in each case taken at the
amount thereof accounted for as indebtedness in accordance with U.S. GAAP.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within six months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than six months from the date of acquisition
by such Person, (iv) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each

 

5



--------------------------------------------------------------------------------

case maturing not more than six months after the date of acquisition by such
Person, (vi) investments in money market funds substantially all of whose assets
are comprised of securities of the types described in clauses (i) through
(v) above, and (vii) in the case of any Foreign Subsidiary only, direct
obligations of the sovereign nation (or any agency thereof) in which such
Foreign Subsidiary is organized and is conducting business or in obligations
fully and unconditionally guaranteed by such sovereign nation (or any agency
thereof).

“Change of Control” shall mean (i) the U.S. Borrower shall at any time cease to
own directly or indirectly 100% of the Equity Interests of each Subsidiary
Borrower (other than directors’ qualifying shares and/or other nominal amounts
of shares required by applicable law to be held by Persons other than such
Person), (ii) any “Person” or “Group” (within the meaning of Sections 13(d) and
14(d) under the Exchange Act) (A) is or shall be the “beneficial owner” (as so
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 40% or more on a
fully diluted basis of the aggregate ordinary voting power represented by the
U.S. Borrower’s capital stock or other Equity Interests or (B) has obtained the
power (whether or not exercised) to elect a majority of the U.S. Borrower’s
directors, (iii) the board of directors of the U.S. Borrower shall cease to
consist of a majority of Continuing Directors, or (iv) a “change of control” or
similar event shall occur as provided in any Senior Notes Documents.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” shall mean the date of this Agreement or such later Business Day
upon which each condition described in Section 5.1 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.

“Company” shall mean any corporation, limited liability company, partnership,
trust or other domestic or foreign entity or organizational form (or the
adjectival form thereof, where appropriate).

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under U.S. GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains or losses
and/or any write-off of long lived or intangible assets, (y) any non-cash
income, and (z) any gains or losses (in excess of $10 million for any sale or
group of related sales) from sales of assets other than inventory sold in the
ordinary course of business) adjusted by adding thereto (in each case to the
extent deducted in determining Consolidated Net Income for such period), without
duplication, the amount of (i) total interest expense (inclusive of amortization
of deferred financing fees and other original

 

6



--------------------------------------------------------------------------------

issue discount and banking fees, charges and commissions (e.g., letter of credit
fees and facility fees)) of the U.S. Borrower and its Subsidiaries determined on
a consolidated basis for such period, (ii) provision for taxes based on income
and foreign withholding taxes for the U.S. Borrower and its Subsidiaries
determined on a consolidated basis for such period, (iii) all depreciation and
amortization expense of the U.S. Borrower and its Subsidiaries determined on a
consolidated basis for such period, including depletion of precious metals used
in manufacturing processes and (iv) in the case of any period that includes the
first Fiscal Quarter ended after the Closing Date, the amount of all fees and
expenses incurred in connection with the transactions contemplated by this
Agreement during such Fiscal Quarter. For the avoidance of doubt, it is
understood and agreed that, to the extent any amounts are excluded from
Consolidated Net Income by virtue of the proviso to the definition thereof
contained herein, any add backs to Consolidated Net Income in determining
Consolidated EBITDA as provided above shall be limited (or denied) in a fashion
consistent with the proviso to the definition of “Consolidated Net Income”
contained herein.

“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense of the U.S. Borrower and its Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to letters of credit,
Interest Rate Protection Agreements and Other Hedging Agreements) for such
period, adjusted to exclude (to the extent same would otherwise be included in
the calculation above in this clause (i)) the amortization of any deferred
financing costs for such period, capitalized interest expense and any other
interest expense which, in accordance with the terms of the relevant
Indebtedness, is paid-in-kind through the issuance of additional notes or added
to the principal amount of such outstanding Indebtedness, in each case so long
as the respective notes or Indebtedness matures after the Maturity Date plus
(ii) without duplication, (x) that portion of Capitalized Lease Obligations of
the U.S. Borrower and its Subsidiaries on a consolidated basis representing the
interest factor for such period and (y) the “deemed interest expense” (i.e., the
interest expense which would have been applicable if the respective obligations
were structured as on-balance sheet financing arrangements) with respect to all
Off-Balance Sheet Liabilities of the U.S. Borrower and its Subsidiaries (to the
extent the same does not arise from a financing arrangement constituting an
operating lease) for such period minus interest income of the U.S. Borrower and
its Subsidiaries received upon cash and Cash Equivalents.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the U.S. Borrower and its Subsidiaries determined on a consolidated basis for
such period (taken as a single accounting period) in accordance with U.S. GAAP,
provided that the following items shall be excluded in computing Consolidated
Net Income (without duplication): (i) the net income (or loss) of any Subsidiary
that is not a Wholly-Owned Subsidiary of the U.S. Borrower, to the pro rata
extent of the Equity Interests held by Persons other than the U.S. Borrower and
its Wholly-Owned Subsidiaries in such Subsidiary, (ii) except for determinations
expressly required to be made on a Pro Forma Basis, the net income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary or all or
substantially all of the property or assets of such Person are acquired by a
Subsidiary and (iii) the net income of any Subsidiary to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any

 

7



--------------------------------------------------------------------------------

agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary.

“Consolidated Net Tangible Assets” shall mean the aggregate amount of assets of
the U.S. Borrower and its Subsidiaries determined on a consolidated basis in
accordance with U.S. GAAP (less applicable reserves and other properly
deductible items) after deducting therefrom (a) all current liabilities
(excluding any thereof constituting Funded Debt by reason of being extendible or
renewable), (b) all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, all as set forth on the books
and records of the U.S. Borrower and its Subsidiaries and computed in accordance
with U.S. GAAP and (c) minority Equity Interests in any Non-Wholly Owned
Subsidiary.

“Consolidated Net Worth” shall mean, as of any date of determination, the Net
Worth of the U.S. Borrower and its Subsidiaries on such date determined on a
consolidated basis; provided that the Warrant Obligation Amount on the relevant
date of determination shall be added to Consolidated Net Worth.

“Consolidated Total Capitalization” shall mean, as of any date of determination,
the sum of (i) Consolidated Total Indebtedness and (ii) Consolidated Net Worth.

“Consolidated Total Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the U.S. Borrower and its Subsidiaries (on
a consolidated basis) as would be required to be reflected as debt or
Capitalized Lease Obligations on the liability side of a consolidated balance
sheet of the U.S. Borrower and its Subsidiaries in accordance with U.S. GAAP,
(ii) all Indebtedness of the U.S. Borrower and its Subsidiaries of the type
described in clauses (ii), (vii) and (viii) of the definition of “Indebtedness”
contained herein and (iii) all Contingent Obligations of the U.S. Borrower and
its Subsidiaries in respect of Indebtedness of any third Person of the type
referred to in preceding clauses (i) and (ii); provided that the amount of
Indebtedness in respect of the Interest Rate Protection Agreements and Other
Hedging Agreements shall be at any time the unrealized net loss position, if
any, of the U.S. Borrower and/or its Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person in respect of Indebtedness of any other Person as a result of such Person
being a general partner of such other Person, unless the underlying Indebtedness
is expressly made non-recourse as to such general partner, and any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor or (iii) otherwise to assure or
hold harmless the holder of such primary obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount

 

8



--------------------------------------------------------------------------------

equal to the lesser of (x) the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith and (y) the stated amount of such Contingent
Obligation.

“Continuing Directors” shall mean the directors of the U.S. Borrower on the
Closing Date and each other director if such director’s election to, or
nomination for the election to, the board of directors of the U.S. Borrower is
recommended or approved by a majority of then Continuing Directors.

“Credit Parties” shall mean, the U.S. Borrower (and to the extent such parties
are party, or have been joined, to this Agreement, the Canadian Borrower and the
European Borrower) and the Subsidiary Guarantors.

“Debt Rating” shall mean the U.S. Borrower’s senior unsecured long term debt
rating provided by the applicable Rating Agency.

“Default” shall mean any of the events specified in Article IX which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” shall mean any Lender that (i) has failed to fund any
portion of the Loans, participations in L/C Obligations or participations in
Swingline Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless such amount is the subject of a good faith dispute, (iii) has notified
any Borrower, the Administrative Agent or any other Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply or has failed to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits or is
obligated to extend credit, or (iv) has become or is insolvent or has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided, that a Lender shall not qualify as a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or of the exercise of
control over such Lender or any Person controlling such Lender, by a
Governmental Authority or instrumentality thereof.

“Disputes” shall mean any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital in cash to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests, or Equity
Interests of the same class as the Equity Interests in

 

9



--------------------------------------------------------------------------------

respect of which such dividend or other distribution was paid, of such Person)
or cash to its stockholders, partners or members in their capacity as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration (other than common Equity Interests, or Equity Interests of the
same class as the Equity Interest in respect of which such dividend or other
distribution was paid, of such Person) any shares of any class of its capital
stock or any other Equity Interests outstanding on or after the Closing Date (or
any options or warrants issued by such Person with respect to its capital stock
or other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Closing Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). For the avoidance of doubt, the
purchase by the U.S. Borrower of its common Equity Interests owned by employees
of the U.S. Borrower or any of its Subsidiaries in connection with stock option,
stock compensation or similar plans, the proceeds of which purchase are used to
pay taxes, shall not constitute “Dividends”.

“Dollar Amount” shall mean, at any time, (i) with respect to any amount
denominated in Dollars, such amount, and (ii) with respect to any amount
expressed in an Alternative Currency, such amount converted to Dollars on the
basis of the exchange rate as shown on Reuters World Currency Page for such
Alternative Currency or, if the same does not provide such exchange rate, by
reference to such other publicly available service for displaying exchange rates
as may be reasonably selected by the Administrative Agent upon notice to the
U.S. Borrower and the Lenders or, in the event no such service is selected, on
the basis of the most favorable spot exchange rate determined by the
Administrative Agent to be available to it at approximately 11:00 a.m. two
(2) Business Days prior to the most recent Revaluation Date.

“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized in the United States or any State or territory
thereof.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, written notices
of non-compliance or violation, investigations or proceedings relating in any
way to (i) any violation (or alleged violation) by the U.S. Borrower or any of
its Subsidiaries of any Environmental Law; (ii) any permit issued to the U.S.
Borrower or any of its Subsidiaries under any such law; or (iii) otherwise
arising under Environmental Law, (hereafter “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.

“Environmental Law” shall mean any federal, national, provincial, state or local
policy having the force and effect of law, statute, law, rule, regulation,
ordinance, code or rule of

 

10



--------------------------------------------------------------------------------

common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any legally-binding
judicial or administrative order, consent, decree or judgment (for purposes of
this definition (collectively, “Laws”)), relating to pollution or protection of
the environment, or Hazardous Materials or health and safety to the extent such
health and safety issues arise under the Occupational Safety and Health Act of
1970, as amended, or any such similar Laws.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any membership interest in a
cooperative society and any limited liability company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is treated as a single employer together with the U.S. Borrower or any of
its Subsidiaries under Section 414 of the Code and for purposes of potential
liability under Section 302 of ERISA and the Lien created under Section 303(k)
of ERISA, under Section 414(m) or (o) of the Code.

“Euro” shall mean the lawful currency of the participating member states of the
European Union.

“Eurodollar Reserve Percentage” shall mean, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.

“European Borrower” shall mean Dutch OC Coöperatief Invest U.A., a cooperative
association with exclusion of liability (coöperatie met uitsluiting
van aansprakelijkheid) incorporated under the laws of the Netherlands, having
its statutory seat (statutaire zetel) in Amsterdam, the Netherlands and its
principal place of business at Laan van Westenenk 5, (7336 AZ) Apeldoorn, the
Netherlands and registered with the trade register (handelsregister) of the
Chamber of Commerce (Kamer van Koophandel) of Oost Nederland under number
08151411, a Wholly-Owned Subsidiary of the U.S. Borrower.

“Euro Sublimit” shall mean the lesser of (i) $200,000,000 and (ii) the Revolving
Credit Commitment. The Euro Sublimit is part of, and not in addition to, the
Revolving Credit Commitment.

“Event of Default” shall mean any of the events specified in Article IX.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrowers hereunder, (i) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the U.S. Borrower is located, (iii) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the U.S.
Borrower under Section 4.12(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 4.12(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the U.S. Borrower
with respect to such withholding tax pursuant to Section 4.12(a) and (iv) any
Taxes imposed on any “withholdable payment” payable to such recipient as a
result of the failure of such recipient to satisfy the applicable requirements
as set forth in FATCA after December 31, 2012.

“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
October 31, 2006 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof) by and among the U.S. Borrower, various
financial institutions party thereto and Citibank, N.A., as administrative
agent.

“Existing Indebtedness Agreements” shall mean all agreements evidencing or
relating to any Scheduled Existing Indebtedness of the U.S. Borrower or any of
its Subsidiaries.

“Existing Letters of Credit” shall mean those letters of credit issued by
Citibank, N.A., as issuing lender, under the Existing Credit Agreement existing
on the Closing Date and identified on Schedule 1.2.

“Extensions of Credit” shall mean, as to any Lender at any time, the making of
any Loan or participation in any Letter of Credit or Swingline Loan by such
Lender, as the context requires.

“Fair Market Value” shall mean, with respect to any asset, the price at which a
willing buyer, not an Affiliate of the seller, and a willing seller who does not
have to sell, would agree to purchase and sell such asset, as determined in good
faith by the board of directors or other governing body or senior officer of
such seller.

“FATCA” means Sections 1471 through 1474 of the Code and any regulation or
official interpretations thereof.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business

 

12



--------------------------------------------------------------------------------

Day, for the immediately preceding Business Day), as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that if such rate is not so published for any day which is a Business Day, the
average of the quotation for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letters” shall mean, (a) collectively, the separate fee letter agreements
dated April 6, 2010 among the U.S. Borrower, the applicable Joint Lead Arranger
and the Administrative Agent, as applicable and (b) with respect to any Existing
Letters of Credit, the Fee Letter dated May 26, 2010 between the U.S. Borrower
and Citibank, N.A.

“Fiscal Quarter” shall mean for any Fiscal Year of the U.S. Borrower and its
Subsidiaries, the fiscal quarters ending on each of
March 31, June 30, September 30 and December 31.

“Fiscal Year” shall mean the fiscal year of the U.S. Borrower ending on
December 31 of each calendar year. For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends (e.g., Fiscal Year 2010 shall be the fiscal year of
the U.S. Borrower ended December 31, 2010).

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the U.S. Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(i) with respect to the Issuing Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (ii) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders, repaid by the U.S. Borrower or for which
cash collateral or other credit support acceptable to the Swingline Lender shall
have been provided in accordance with the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean all Indebtedness, whether or not evidenced by a bond,
debenture, note or similar instrument or agreement, of any Person, for the
repayment of borrowed money having a maturity of more than 12 months from the
date of its creation or having a maturity of less than 12 months from the date
of its creation but by its terms being renewable or extendible beyond 12 months
from such date at the option of such Person. For the

 

13



--------------------------------------------------------------------------------

purpose of determining “Funded Debt” of any Person, there shall be excluded any
particular Indebtedness if, on or prior to the maturity thereof, there shall
have been deposited with the proper depository in trust the necessary funds for
the payment, redemption or satisfaction of such Indebtedness.

“Governmental Authority” shall mean any federal (including the federal
governments of the United States and Canada), national, provincial, state or
local government (and any political subdivision thereof), and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Creditors” shall mean collectively, the Lenders, the Administrative
Agent, the Swingline Lender, any Issuing Lender, any counterparty to a Specified
Hedge Agreement, any other holder from time to time of any of the Guaranteed
Obligations and, in each case, their respective successors and permitted
assigns.

“Guaranteed Obligations” shall mean the Obligations and the Specified Hedge
Obligations; provided that any release of Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of the
Specified Hedge Obligations.

“Guarantors” shall mean the U.S. Borrower and each Subsidiary Guarantor.

“Guaranty Agreements” shall mean, collectively, the U.S. Borrower’s Guaranty and
the Subsidiary Guaranty Agreement.

“Hazardous Materials” shall mean (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials, substances or mixtures regulated under
Environmental Laws, including, without limitation, those defined as or included
in the definition of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous substances”, “toxic substances”, “toxic
pollutants”, “contaminants” or “pollutants”, or words of similar meaning and
regulatory effect.

“Increased Amount Date” has the meaning assigned thereto in Section 4.14.

“Incremental Lender” has the meaning assigned thereto in Section 4.14.

“Incremental Loan Commitments” has the meaning assigned thereto in Section 4.14.

“Incremental Loans” has the meaning assigned thereto in Section 4.14.

“Immaterial Subsidiaries” shall mean Wholly-Owned Domestic Subsidiaries of the
U.S. Borrower which together account for less than five percent (5%) of each of
Consolidated Net Tangible Assets and Consolidated Net Income of the U.S.
Borrower and its Subsidiaries (with Consolidated Net Income being determined by
the U.S. Borrower in good faith (and without regard to clauses (ii) and (iii) of
the proviso of the definition thereof to the extent relating to the Consolidated
Net Income attributable to any Wholly-Owned Domestic Subsidiary that is not a

 

14



--------------------------------------------------------------------------------

Guarantor) on a pro forma basis in the case of Subsidiaries acquired or created
after the first day of the respective Test Period, and Subsidiaries which have
received significant transfers of assets after the first day of the respective
Test Period), in each case determined as of the end of, or for, as the case may
be, the Test Period most recently ended for which financial statements have been
or are required to have been delivered pursuant to Section 7.1(a) or (b), as
applicable.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any
Lien on any property owned by such Person, whether or not such indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the lesser of (1) the Fair Market Value of
the property to which such Lien relates as determined in good faith by such
Person or (2) the amount of such Indebtedness), (iv) the aggregate amount of all
Capitalized Lease Obligations of such Person, (v) all obligations of such Person
to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations (other than
ordinary course trade accounts payable not overdue by more than 60 days),
(vi) all Contingent Obligations of such Person, (vii) all obligations under any
Interest Rate Protection Agreement, any Other Hedging Agreement or under any
similar type of agreement determined on a marked-to-market basis and (viii) all
Off-Balance Sheet Liabilities of such Person. Notwithstanding the foregoing,
Indebtedness shall not include the Warrant Obligation Amount, trade payables,
accrued expenses, operating leases (which in no event shall constitute Capital
Leases) and deferred tax and other credits incurred by any Person in accordance
with customary practices and in the ordinary course of business of such Person.

“Indebtedness to be Refinanced” shall mean and include (without duplication)
(i) Indebtedness under the Existing Credit Agreement and (ii) all other
Indebtedness of the U.S. Borrower and its Subsidiaries which is to be repaid or
refinanced on the Closing Date, including any such Indebtedness which is not
permitted to remain outstanding after the Closing Date pursuant to Section 8.4.

“Indemnified Taxes” shall mean Taxes and Other Taxes other than Excluded Taxes.

“Intercompany Loan” shall have the meaning provided in Section 8.5(vii).

“Intercompany Subordination Agreement” shall mean an agreement substantially in
the form attached as Exhibit I.

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Interest Expense
for such period.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

 

15



--------------------------------------------------------------------------------

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement, interest rate floor agreement or other similar agreement
or arrangement.

“Investment” shall have the meaning provided in the preamble to Section 8.5.

“ISP98” shall mean the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” shall mean (i) with respect to Letters of Credit issued
hereunder on or after the Closing Date, Wells Fargo, in its capacity as issuer
thereof, or any successor thereto (the “Current Issuing Lender”) and (ii) with
respect to the Existing Letters of Credit, Citibank, N.A., in its capacity as
issuer thereof.

“Joint Lead Arrangers” shall mean the collective reference to Wells Fargo
Securities, LLC and Banc of America Securities LLC, each in its capacity as
joint lead arranger and joint bookrunner, and each of their successors.

“L/C Commitment” shall mean the lesser of (i) $200,000,000 and (ii) the
Revolving Credit Commitment.

“L/C Obligations” shall mean at any time, an amount equal to the sum of (i) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (ii) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” shall mean the collective reference to all the Lenders other
than the Issuing Lender.

“Leasehold” shall mean, with respect to any Person, all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

“Lender” has the meaning assigned thereto in the introductory paragraph hereof.

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” shall mean an application, in the form specified
by the Issuing Lender from time to time, requesting the Issuing Lender to issue
a Letter of Credit.

“Letters of Credit” shall mean the collective reference to letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” shall mean,

(i) for any interest rate calculation with respect to a LIBOR Rate Loan the rate
of interest per annum determined on the basis of the rate for deposits in

 

16



--------------------------------------------------------------------------------

the applicable Permitted Currency for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or other commercially
available source providing quotations of such rate as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period (rounded upward, if necessary, to the nearest 1/100 th of 1%). If such
rate is not available at such time for any reason, then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in the applicable Permitted Currency in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period; and

(ii) for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or other commercially available
source providing quotations of such rate as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time) on such date
of determination, or, if such date is not a Business Day, then the immediately
preceding Business Day (rounded upward, if necessary, to the nearest 1/100th of
1%). If such rate is not available at such time for any reason, then “LIBOR” for
such Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) on such date of determination for a period equal to one month
commencing on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

  LIBOR Rate =   

LIBOR

        1.00-Eurodollar Reserve Percentage   

“LIBOR Rate Loan” shall mean any Loan (other than a Base Rate Loan) bearing
interest at a rate based upon the LIBOR Rate as provided in Section 4.1(a).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or other), charge,
preference, priority

 

17



--------------------------------------------------------------------------------

or other security agreement or arrangement of any kind or nature whatsoever
(including any agreement to give any of the foregoing). For purposes of this
Agreement, the U.S. Borrower or its respective Subsidiaries shall be deemed to
own, subject to a Lien, any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other similar title retention agreement relating to such asset, and
sales of accounts receivable with recourse to the U.S. Borrower or any of its
Subsidiaries shall be deemed to create a Lien on accounts receivable of the U.S.
Borrower or the respective Subsidiary.

“Loan Documents” shall mean, collectively, this Agreement, each Note, the Letter
of Credit Applications, the Intercompany Subordination Agreement, the Guaranty
Agreements and each other document, instrument, certificate and agreement
executed and delivered by the Credit Parties or any of their respective
Subsidiaries in favor of or provided to the Administrative Agent or any
Guaranteed Creditor pursuant to any of the foregoing, all as may be amended,
restated, supplemented or otherwise modified from time to time. For the
avoidance of doubt, “Loan Documents” shall not include any Specified Hedge
Agreement.

“Loans” shall mean the collective reference to the Revolving Credit Loans and
the Swingline Loans, and “Loan” means any of such Loans.

“Mandatory Cost” shall mean the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.1(b) hereto.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, operations, properties, liabilities or financial condition of
the U.S. Borrower and its Subsidiaries taken as a whole, or (ii) a material
adverse effect (x) on the rights or remedies of the Lenders, any Issuing Lender
or the Administrative Agent hereunder or under the other Loan Documents, taken
as a whole or (y) on the ability of the Credit Parties to perform their
obligations to the Lenders, any Issuing Lender or the Administrative Agent
hereunder or under the other Loan Documents, taken as a whole.

“Material Subsidiary” shall mean, at any time, each Wholly-Owned Domestic
Subsidiary of the U.S. Borrower that, taken together with all other Wholly-Owned
Domestic Subsidiaries that are not Subsidiary Guarantors, would not be an
Immaterial Subsidiary; provided that, if, as of any date of determination, all
Wholly-Owned Domestic Subsidiaries of the U.S. Borrower that are not Subsidiary
Guarantors fail to constitute Immaterial Subsidiaries (as determined in
accordance with the requirements of the definition thereof and the relevant
provisions of Section 7.12), then the U.S. Borrower shall determine which
Wholly-Owned Domestic Subsidiary (or Wholly-Owned Domestic Subsidiaries) shall
constitute Material Subsidiaries for purposes of compliance with the
requirements of Section 7.12.

“Maturity Date” shall mean the earliest to occur of (i) May 26, 2014, (ii) the
date of termination of the entire Revolving Credit Commitment by the Borrowers
pursuant to Section 2.5, or (iii) the date of termination of the Revolving
Credit Commitment pursuant to Section 9.2(a).

 

18



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean (i) any plan, as defined in Section 4001(a)(3)
of ERISA, which is maintained or contributed to (or to which there is an
obligation to contribute to) by the U.S. Borrower or an ERISA Affiliate and that
is subject to Title IV of ERISA, and (ii) each such plan for the five year
period immediately following the latest date on which the U.S. Borrower or an
ERISA Affiliate maintained, contributed to or had an obligation to contribute to
such plan.

“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such sale or other disposition, (iii) the amount of such gross cash proceeds
required to be used to permanently repay any Indebtedness (other than
Indebtedness of the Lenders pursuant to this Agreement) which is secured by the
respective assets which were sold or otherwise disposed of, and (iv) the
estimated net marginal increase in income taxes which will be payable by the
U.S. Borrower’s consolidated group or any Subsidiary of the U.S. Borrower with
respect to the Fiscal Year in which the sale or other disposition occurs as a
result of such sale or other disposition; provided, however, that such gross
proceeds shall not include any portion of such gross cash proceeds which the
U.S. Borrower determines in good faith should be reserved for post-closing
adjustments, it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than six
months following the date of the respective asset sale), the amount (if any) by
which the reserved amount in respect of such sale or disposition exceeds the
actual post-closing adjustments payable by the U.S. Borrower or any of its
Subsidiaries shall constitute Net Sale Proceeds on such date received by the
U.S. Borrower and/or any of its Subsidiaries from such sale or other
disposition.

“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with U.S. GAAP, constitutes
stockholders equity, excluding any treasury stock.

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 11.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.

“Non-Guarantor Subsidiaries” shall mean, at any time, the Subsidiaries of the
U.S. Borrower that are not at such time Subsidiary Guarantors.

“Non-U.S. Plan” shall mean any plan, fund or other similar program that (i) is
established or maintained outside the United States of America by the U.S.
Borrower or any of its

 

19



--------------------------------------------------------------------------------

Subsidiaries primarily for the benefit of employees of the U.S. Borrower or one
or more of its Subsidiaries residing outside the United States of America, which
plan, fund or other similar program provides or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (ii) is not subject to ERISA or the Code.

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Notes” shall mean the collective reference to the Revolving Credit Notes and
the Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” shall mean, in each case, whether now in existence or hereafter
arising: (i) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (ii) the L/C
Obligations and (iii) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties or any of their
respective Subsidiaries to the Guaranteed Creditors or the Administrative Agent,
in each case under any Loan Document, with respect to any Loan or Letter of
Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” shall mean, with respect to any Person (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person or (ii) any obligation under a Synthetic
Lease; provided that, lease payments with respect to leases of precious metal
alloy (and obligations to return the precious metal alloy) owing by the U.S.
Borrowers and any of its Subsidiaries in connection with the ongoing business of
such Person (or guarantees thereof) to the owners of such precious metal alloy
and other Persons providing financing to such owners in respect of such precious
metal alloy (in each case other than the U.S. Borrower and its Subsidiaries)
shall in no event constitute “Off-Balance Sheet Liabilities”.

“Officer’s Compliance Certificate” shall mean a certificate of the chief
financial officer or the treasurer of the U.S. Borrower substantially in the
form attached as Exhibit F.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity hedging agreements or other similar agreements or
arrangements

 

20



--------------------------------------------------------------------------------

designed to protect against fluctuations in currency values or the prices of
commodities used in the business of the U.S. Borrower and its Subsidiaries.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning assigned thereto in Section 11.9(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Permitted Acquisition” shall have the meaning provided in Section 8.2(ix).

“Permitted Currency” shall mean Dollars or any Alternative Currency, or each
such currency, as the context requires.

“Permitted Liens” shall have the meaning provided in Section 8.1.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title IV of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the U.S.
Borrower or any ERISA Affiliate or with respect to which the U.S. Borrower or
any ERISA Affiliate may have any liability.

“Plan Warrants” shall mean warrants to purchase common equity of the U.S.
Borrower issued in connection with, and pursuant to, the Plan of Reorganization.

“Plan of Reorganization” shall mean the Sixth Amended Joint Plan of
Reorganization for Owens Corning and its affiliated debtors and
Debtors-in-Possession (as modified) dated as of July 10, 2006 in the form filed
with the Bankruptcy Court on July 10, 2006, with the supplements and exhibits
filed through October 31, 2006.

“PMP” shall have the meaning provided in Schedule 11.21.

“Preferred Equity” shall mean, as applied to the Equity Interests of any Person,
Equity Interests of such Person (other than common stock of such Person) of any
class or classes (however designed) that ranks prior, as to the payment of
dividends or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding up of such Person, to Equity Interests of
any other class of such Person.

“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The

 

21



--------------------------------------------------------------------------------

parties hereto acknowledge that the rate announced publicly by Wells Fargo as
its prime rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Test Period, as if such Indebtedness had
been incurred (and the proceeds thereof applied) on the first day of such Test
Period, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period, as if
such Indebtedness had been retired or repaid on the first day of such Test
Period, and (z) any Permitted Acquisition or any Significant Asset Sale then
being consummated as well as any other Permitted Acquisition or any other
Significant Asset Sale if consummated after the first day of the relevant Test
Period, and on or prior to the date of the respective Permitted Acquisition or
Significant Asset Sale, as the case may be, then being effected, with the
following rules to apply in connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Test Period (whether incurred to finance a Permitted Acquisition, to
refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of such Test Period,
and remain outstanding through the date of determination and (y) (other than
revolving Indebtedness, except to the extent accompanied by a corresponding
permanent commitment reduction) permanently retired or redeemed after the first
day of the relevant Test Period, shall be deemed to have been retired or
redeemed on the first day of such Test Period and remain retired through the
date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

(iii) in making any determination of Consolidated EBITDA on a ProForma Basis,
proforma effect shall be given to any Permitted Acquisition or any Significant
Asset Sale if effected during the respective Test Period as if same

 

22



--------------------------------------------------------------------------------

had occurred on the first day of the respective Test Period taking into account,
in the case of any Permitted Acquisition, factually supportable and identifiable
cost savings and expenses which would otherwise be accounted for as an
adjustment pursuant to Article XI of Regulation S-X under the Securities Act, as
if such cost savings or expenses were realized on the first day of the
respective period but without taking into account any pro forma cost savings and
expenses.

“Projections” shall have the meaning provided in Section 5.1(d)(iii).

“Property” shall mean, with respect to any Person, any and all property, whether
real, personal, tangible, intangible or mixed, of such Person, or other assets
owned, leased, or operated by such Person.

“Qualified Preferred Stock” shall mean any Preferred Equity of the U.S.
Borrower, the express terms of which shall provide that dividends thereon shall
not be required to be paid at any time (and to the extent) that such payment
would be prohibited by the terms of this Agreement or any other agreement of the
U.S. Borrower or any of its Subsidiaries relating to outstanding indebtedness
and which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
(including any change of control event), cannot mature (excluding any maturity
as the result of an optional redemption by the issuer thereof) and is not
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, and
is not redeemable, or required to be repurchased, at the sole option of the
holder thereof (including, without limitation, upon the occurrence of an change
of control event), in whole or in part, on or prior to one year following the
Maturity Date then in effect.

“Rating Agency” shall mean S&P (for so long as no Rating Agency Disruption has
occurred with respect thereto), Moody’s (for so long as no Rating Agency
Disruption has occurred with respect thereto) and, following a Rating Agency
Disruption, an Alternate Rating Agency named pursuant hereto, and “Rating
Agencies” shall mean two of the foregoing.

“Rating Agency Disruption” shall mean any event or occurrence resulting in the
failure of any current Rating Agency to provide debt ratings generally to
corporate borrowers.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Refinancing” shall mean the refinancing and repayment or other satisfaction in
full of all amounts outstanding under, and the termination of all commitments in
respect of, all Indebtedness to be refinanced.

“Register” has the meaning assigned thereto in Section 11.9(c).

“Reimbursement Obligation” shall mean the obligation of the U.S. Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

23



--------------------------------------------------------------------------------

“Release” shall have the meaning set forth in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”) (42
U.S.C. Section 9601 et seq.).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period under ERISA has been waived under
subsection .22, .23, .25, .27, or .28 of PBGC Regulation Section 4043.

“Required Lenders” shall mean, at any date, any combination of Lenders holding
more than fifty percent (50%) of the sum of the aggregate amount of the
Revolving Credit Commitment or, if the Revolving Credit Commitment has been
terminated, any combination of Lenders holding more than fifty percent (50%) of
the aggregate Revolving Credit Exposure; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president, chief financial officer, treasurer or assistant treasurer of such
Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Returns” has the meaning assigned thereto in Section 6.9.

“Revaluation Date” shall mean (i) with respect to any Alternative Currency
Revolving Credit Loan, each of the following: (A) the date of making any such
Loan, (B) each continuation of any Alternative Currency Revolving Credit Loan,
(C) the last Business Day of each calendar quarter and (D) such additional dates
as the Administrative Agent shall determine or the Required Lenders shall
require which, in no event, shall be more frequently than monthly unless a
Default or Event of Default has occurred and is continuing and (ii) with respect
to any Letter of Credit, each of the following: (A) the date of issuance of any
Letter of Credit denominated in an Alternative Currency, (B) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (C) each date of any payment by the Issuing Lender under any
Letter of Credit denominated in an Alternative Currency, (D) the last Business
Day of each calendar quarter and (E) such additional dates as the Administrative
Agent or the Issuing Lender shall determine or the Required Lenders shall
require which, in no event, shall be more frequently than monthly unless a
Default or Event of Default has occurred and is continuing.

“Revolving Credit Commitment” shall mean (i) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans in an aggregate principal amount at
any time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 1.1, as such amount may be modified at any time or from time to
time pursuant to the terms hereof (including, without limitation, Section 4.14)
and (ii) as to all Lenders, the aggregate commitment of all Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or

 

24



--------------------------------------------------------------------------------

from time to time pursuant to the terms hereof (including, without limitation,
Section 4.14). The Revolving Credit Commitment of all the Lenders on the Closing
Date shall be $800,000,000.

“Revolving Credit Commitment Percentage” shall mean, as to any Lender at any
time, the ratio of (i) the amount of the Revolving Credit Commitment of such
Lender to (ii) the Revolving Credit Commitment of all the Lenders.

“Revolving Credit Exposure” shall mean, as to any Lender at any time, an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding.

“Revolving Credit Facility” shall mean the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
in connection with any incremental revolving credit facilities established
pursuant to Section 4.14).

“Revolving Credit Loan” shall mean any revolving loan (including any Alternative
Currency Revolving Credit Loan) made to the Applicable Borrower pursuant to
Section 2.1 (including any Incremental Loan), and all such revolving loans
collectively as the context requires.

“Revolving Credit Note” shall mean a promissory note made by the Applicable
Borrower in favor of a Lender evidencing the Revolving Credit Loans made by such
Lender, substantially in the form attached as Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Revolving Credit Outstandings” shall mean the sum of (a) with respect to
Revolving Credit Loans and Swingline Loans on any date, the aggregate
outstanding principal Dollar Amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swingline
Loans, as the case may be, occurring on such date; plus (b) with respect to any
L/C Obligations on any date, the aggregate outstanding Dollar Amount thereof on
such date after giving effect to any Extensions of Credit occurring on such date
and any other changes in the aggregate Dollar Amount of the L/C Obligations as
of such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Scheduled Existing Indebtedness” shall mean the Indebtedness listed on Schedule
6.18 on the Closing Date.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

25



--------------------------------------------------------------------------------

“Senior Notes Documents” shall mean, collectively, (i) that certain Indenture
dated as of June 2, 2009 by and among the U.S. Borrower, certain of the U.S.
Borrower’s subsidiaries and Wells Fargo Bank, National Association, as trustee
pursuant to which senior notes were issued by the U.S. Borrower and each other
agreement, document or instrument relating to the issuance of such senior notes,
as the same may be amended, restated, modified and/or supplemented from time to
time in accordance with the terms hereof and thereof, and (ii) that certain
Indenture dated as of October 31, 2006 (and each supplemental indenture thereto)
by and among the U.S. Borrower, each of the guarantors named therein and LaSalle
Bank, National Association, as trustee pursuant to which senior notes were
issued by the U.S. Borrower and each other agreement, document or instrument
relating to the issuance of such senior notes, as the same may be amended,
restated, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $100,000,000.

“Specified Hedge Agreement” shall mean any Interest Rate Protection Agreement or
Other Hedging Agreement entered into by any Borrower or any of its Subsidiaries
and any Lender or any Affiliate thereof at the time such agreement was entered
into, as counterparty. For the avoidance of doubt, (i) all Interest Rate
Protection Agreements and Other Hedging Agreements provided by the
Administrative Agent or any of its Affiliates and (ii) all Interest Rate
Protection Agreements and Other Hedging Agreements in existence on the Closing
Date between a Borrower or any of its Subsidiaries and any Lender or Affiliates
thereof, shall constitute Specified Hedge Agreements.

“Specified Hedge Obligations” shall mean all existing or future payment and
other obligations owing by the U.S. Borrower or any of its Subsidiaries under
any Specified Hedge Agreement.

“SPV” shall have the meaning provided in the definition of Asset Securitization.

“Standard Securitization Undertakings” shall mean, with respect to an Asset
Securitization, representations, warranties, covenants and indemnities entered
into by the U.S. Borrower or any Subsidiary thereof in connection with such
Asset Securitization, which are reasonably customary in asset securitizations
for the types of assets subject to the respective Asset Securitization.

“Sublimit” shall mean the Canadian Dollar Sublimit or the Euro Sublimit, as
applicable.

“Subsidiary” shall mean, with respect to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through one or more Subsidiaries of such Person and (ii) any
partnership, association, limited liability company, joint venture or other
entity or organizational form (other than a corporation) in which

 

26



--------------------------------------------------------------------------------

such Person directly or indirectly through one or more Subsidiaries of such
Person, has more than a 50% Equity Interest at the time.

“Subsidiary Borrower” shall mean, each of, and “Subsidiary Borrowers” shall
mean, collectively, the Canadian Borrower and the European Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary of the U.S. Borrower which has
executed and delivered the Subsidiary Guaranty Agreement, unless and until such
time as the respective Subsidiary is released from all of its obligations under
the Subsidiary Guaranty Agreement in accordance with the terms and provisions
thereof.

“Subsidiary Guaranty Agreement” shall mean the unconditional guaranty agreement
of even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors,
substantially in the form attached as Exhibit H, as amended, restated,
supplemented or otherwise modified from time to time.

“Swingline Commitment” shall mean the lesser of (i) $100,000,000 and (ii) the
Revolving Credit Commitment.

“Swingline Lender” shall mean Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” shall mean any swingline loan made by the Swingline Lender to
the U.S. Borrower pursuant to Section 2.2, and all such swingline loans
collectively as the context requires.

“Swingline Note” shall mean a promissory note made by the U.S. Borrower in favor
of the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and for
financial reporting purposes but (ii) the lessee will be entitled to various tax
and other benefits ordinarily available to owners (as opposed to lessees) of
like property.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Test Period” shall mean each period of four consecutive Fiscal Quarters then
last ended in each case taken as one accounting period.

“Transaction” shall mean, collectively, (i) the refinancing of the Indebtedness
under the Existing Credit Agreement, (ii) the entering into of the Loan
Documents and the incurrence of all Loans and the issuance of all Letters of
Credit on the Closing Date and (iii) the payment of fees and expenses in
connection with the foregoing.

 

27



--------------------------------------------------------------------------------

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 600.

“U.S.” or “United States” shall mean the United States of America.

“U.S. Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“U.S. Borrower Common Stock” shall have the meaning provided in Section 6.11.

“U.S. Borrower’s Guaranty” shall mean that certain guaranty set forth in
Article XII.

“U.S. Borrower Guaranteed Obligations” shall mean (i) the principal and interest
on each Loan to the European Borrower or the Canadian Borrower, as the case may
be, by each Lender under this Agreement, all Reimbursement Obligations with
respect to each Letter of Credit issued for the account of each of the European
Borrower or the Canadian Borrower, together with all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities (including, without
limitation, indemnities, fees and interest thereon) of each of the European
Borrower and the Canadian Borrower to each Lender, the Administrative Agent and
each Issuing Lender now existing or hereafter incurred under, arising out of or
in connection with this Agreement or any other Loan Document and the due
performance and compliance by each of the European Borrower and the Canadian
Borrower with all the terms, conditions and agreements contained in the Loan
Documents to which it is a party and (ii) all obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities of the European Borrower, the Canadian
Borrower or any Subsidiary Guarantor owing under any Specified Hedge Agreement,
whether now in existence or hereafter arising, and the due performance and
compliance with all terms, conditions and agreements contained therein.

“U.S. Borrower Guaranteed Party” shall mean the European Borrower, the Canadian
Borrower and each other Subsidiary Guarantor party to any Specified Hedge
Agreement.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
in accordance with U.S. GAAP for purposes of Article VIII, including defined
terms as used therein, are subject (to the extent provided therein) to
Section 1.3(b).

“Warrant Obligation Amount” shall mean the obligation (if any) shown on the
liabilities side of the U.S. Borrower’s consolidated balance sheet representing
obligations in respect of the Plan Warrants.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, and its successors.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

 

28



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
Equity Interest at such time; provided that any Foreign Subsidiary of such
Person at least 90% of whose capital stock or other Equity Interests are owned
by such Person and/or one or more Wholly-Owned Subsidiaries (determined after
giving effect to this proviso) of such Person at such time shall be deemed to be
a Wholly-Owned Subsidiary of such Person.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data and financial statements
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with U.S.
GAAP, applied on a consistent basis, as in effect from time to time and
consistent with those used in preparing the audited financial statements
required by Section 7.1(b), provided, that (i) if, at any time any change in
U.S. GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the U.S. Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the U.S. Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in U.S. GAAP (subject to the
approval of the Required Lenders); provided, that, until so amended (A) such
ratio or requirement shall

 

29



--------------------------------------------------------------------------------

continue to be computed in accordance with U.S. GAAP prior to such change
therein and (B) the U.S. Borrower shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in U.S. GAAP, (ii) to the extent expressly required
pursuant to the provisions of this Agreement, certain calculations shall be made
on a Pro Forma Basis, and (iii) for purposes of determining compliance with any
incurrence or expenditure tests set forth in Articles VII and/or VIII (excluding
Section 8.7 or 8.8), any amounts so incurred or expended (to the extent incurred
or expended in a currency other than Dollars) shall be converted into Dollars on
the basis of the exchange rates (as shown on the Reuters World Currency Page for
such currency or, if the same does not provide such exchange rate, by reference
to such other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent or, in the event no such service
is selected, on such other basis as is reasonably satisfactory to the
Administrative Agent) as in effect on the date of such incurrence or expenditure
under any provision of any such Section that has an aggregate Dollar limitation
provided for therein (and to the extent the respective incurrence or expenditure
test regulates the aggregate amount outstanding at any time and it is expressed
in terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the exchange rates (as shown on the Reuters World Currency Page for such
currency or, if the same does not provide such exchange rate, by reference to
such other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent or, in the event no such service
is selected, on such other basis as is reasonably satisfactory to the
Administrative Agent) as in effect on the date of any new incurrence or
expenditures made under any provision of any such Section that regulates the
Dollar amount outstanding at any time). Notwithstanding the foregoing, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards No. 159 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof.

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the U.S.
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.5 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

30



--------------------------------------------------------------------------------

SECTION 1.7 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

SECTION 1.8 References to Alternative Currencies.

(a) For purposes of this Agreement, references to the applicable outstanding
amount of Revolving Credit Loans, Revolving Credit Outstandings, Letters of
Credit or L/C Obligations (including, without limitation, all Alternative
Currency Revolving Credit Loans and Alternative Currency Outstandings) shall be
deemed to refer to the Dollar Amount thereof.

(b) For purposes of this Agreement, the Dollar Amount of any Alternative
Currency Revolving Credit Loan or Letter of Credit denominated in an Alternative
Currency shall be determined in accordance with the terms of this Agreement in
respect of the most recent Revaluation Date. Such Dollar Amount shall become
effective as of such Revaluation Date for such Alternative Currency Revolving
Credit Loan or such Letter of Credit and shall be the Dollar Amount employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur for such Alternative Currency Revolving Credit Loan or
Letter of Credit.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may, in consultation with the U.S.
Borrower, from time to time specify to be appropriate to reflect the adoption of
the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro. Each provision of this Agreement
also shall be subject to such reasonable changes of construction as the
Administrative Agent may, in consultation with the U.S. Borrower, from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

SECTION 1.9 Appointment of U.S. Borrower as Agent. Each Borrower hereby
irrevocably appoints and authorizes the U.S. Borrower (a) to provide the
Administrative Agent with all notices with respect to Extensions of Credit
obtained for the benefit of such Borrower and all other notices and instructions
under this Agreement, (b) to take such action on behalf of the Borrowers as the
U.S. Borrower deems appropriate on its behalf to obtain Extensions of Credit and
to exercise such other powers as are reasonably incidental thereto to carry out
the purposes of this Agreement and (c) to act as its agent for service of
process and notices required to be delivered under this Agreement or the other
Loan Documents, it being understood and agreed that receipt by the U.S. Borrower
of any summons, notice or other similar item shall be deemed effective receipt
by the Borrowers and their Subsidiaries.

SECTION 1.10 European Borrower. In this Agreement, where it relates to the
European Borrower, a reference to:

 

31



--------------------------------------------------------------------------------

(a) A necessary action to authorise where applicable, includes without
limitation:

(i) any action required to comply with the Dutch Works Councils Act (Wet op de
ondernemingsraden); and

(ii) obtaining a positive advice (positief advies) from the competent works
council(s).

(b) A winding up, administration or dissolution includes a Dutch person being
declared bankrupt (failliet verklaard) or dissolved (ontbonden).

(c) A moratorium includes surséance van betaling and granted a moratorium
includes surséance verleend.

(d) Any step or procedure taken in connection with insolvency proceedings
includes a Dutch person having filed a notice under section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990).

(e) A trustee in bankruptcy includes a curator.

(f) An administrator includes a bewindvoerder.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Lender severally agrees to make Revolving
Credit Loans to the Applicable Borrower in Permitted Currencies from time to
time from the Closing Date through, but not including, the Maturity Date as
requested by the U.S. Borrower, on behalf of the Applicable Borrower, in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment, (b) the
Alternative Currency Outstandings denominated in Euros shall not exceed an
amount equal to the Euro Sublimit, (c) the Alternative Currency Outstandings
denominated in Canadian Dollars shall not exceed an amount equal to the Canadian
Dollar Sublimit and (d) the aggregate principal amount of outstanding Revolving
Credit Loans from any Lender plus such Lender’s Revolving Credit Commitment
Percentage of outstanding L/C Obligations and outstanding Swingline Loans shall
not at any time exceed such Lender’s Revolving Credit Commitment. Each Revolving
Credit Loan by a Lender shall be in a principal amount equal to such Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion. Subject to the terms and
conditions hereof, the Borrowers may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Maturity Date.

 

32



--------------------------------------------------------------------------------

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the U.S. Borrower in Dollars
from time to time from the Closing Date through, but not including, the Maturity
Date; provided, that after giving effect to any amount requested, (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (b) the aggregate principal amount of all outstanding Swingline Loans shall
not exceed the Swingline Commitment. Subject to the terms and conditions hereof,
the U.S. Borrower may borrow, repay and reborrow Swingline Loans hereunder until
the Maturity Date.

(b) Refunding.

(i) Swingline Loans shall be refunded in Dollars by the Lenders on demand by the
Swingline Lender. Such refundings shall be made by the Lenders in accordance
with their respective Revolving Credit Commitment Percentages and shall
thereafter be reflected as Revolving Credit Loans of the Lenders denominated in
Dollars on the books and records of the Administrative Agent. Each Lender shall
fund its respective Revolving Credit Commitment Percentage of Revolving Credit
Loans as required to repay Swingline Loans outstanding to the Swingline Lender
upon demand by the Swingline Lender but in no event later than 1:00 p.m. on the
next succeeding Business Day after such demand is made. No Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Lender to fund its Revolving Credit Commitment Percentage
of a Swingline Loan.

(ii) The U.S. Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the U.S. Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the U.S. Borrower with
the Swingline Lender (up to the amount available therein) in order to
immediately pay the Swingline Lender the amount of such Swingline Loans to the
extent amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the U.S. Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Lenders in accordance with their respective Revolving Credit Commitment
Percentages (unless the amounts so recovered by or on behalf of the U.S.
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 10.3 and which such
Event of Default has not been waived by the Required Lenders or the Lenders, as
applicable).

 

33



--------------------------------------------------------------------------------

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 9.1(e) shall have occurred, each Lender will, on
the date the applicable Revolving Credit Loan would have been made, purchase an
undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Revolving Credit Commitment Percentage of the aggregate
amount of such Swingline Loan. Each Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount. Whenever, at any time after the Swingline Lender
has received from any Lender such Lender’s participating interest in a Swingline
Loan, the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.2, the Swingline Lender shall not be obligated to make any
Swingline Loan at a time when any other Lender is a Defaulting Lender, unless
the Swingline Lender has entered into arrangements, including the delivery of
cash collateral, with the U.S. Borrower or such Defaulting Lender and
satisfactory to the Swingline Lender to eliminate the Swingline Lender’s
Fronting Exposure (after giving effect to Section 4.15(c) with respect to any
such Defaulting Lender.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The U.S. Borrower, on behalf of the Applicable
Borrower, shall give the Administrative Agent irrevocable prior written notice
substantially in the form of Exhibit B (a “Notice of Borrowing”) not later than
1:00 p.m. (i) on the same Business Day as each Base Rate Loan and each Swingline
Loan, (ii) at least three (3) Business Days before each LIBOR Rate Loan
denominated in Dollars and (iii) at least four (4) Business Day before each
Alternative Currency Revolving Credit Loan, of its intention to borrow,
specifying:

(A) the date of such borrowing, which shall be a Business Day;

(B) whether such Loan is to be a Revolving Credit Loan or a Swingline Loan;

(C) if such Loan is an Alternative Currency Revolving Credit Loan, the
applicable Alternative Currency in which such Loan is to be funded;

 

34



--------------------------------------------------------------------------------

(D) if such Loan is a Revolving Credit Loan denominated in Dollars, whether such
Revolving Credit Loan shall be a LIBOR Rate Loan or a Base Rate Loan;

(E) if such Loan is a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto; and

(F) the amount of such borrowing, which shall be, (1) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof, (2) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000, €5,000,000
or C$5,000,000 or a whole multiple of $1,000,000, €1,000,000 or C$1,000,000 in
excess thereof or (3) with respect to Swingline Loans in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.

If the U.S. Borrower fails to specify a currency in the Notice of Borrowing
requesting a Loan, then the Loan so requested shall be made in Dollars. A Notice
of Borrowing received after 1:00 p.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 3:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Applicable Borrower, at the
applicable office of the Administrative Agent in the applicable Permitted
Currency in funds immediately available to the Administrative Agent, such
Lender’s Revolving Credit Commitment Percentage of the Revolving Credit Loans to
be made on such borrowing date and (ii) the Swingline Lender will make available
to the Administrative Agent, for the account of the U.S. Borrower, at the office
of the Administrative Agent in Dollars in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. The
Administrative Agent will make such Loans available to the relevant Borrower
(and the Borrowers hereby irrevocably authorize the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to this Section) by
promptly crediting the amounts so received, in like funds, to the applicable
deposit account of the Applicable Borrower identified in the most recent notice
substantially in the form attached as Exhibit C (a “Notice of Account
Designation”) delivered by the U.S. Borrower to the Administrative Agent or as
may be otherwise agreed upon by the U.S. Borrower and the Administrative Agent
from time to time. The Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Revolving Credit Loan requested pursuant to
this Section to the extent that any Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan.
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Lenders as provided in Section 2.2(b).

(c) Lending Offices. Each Lender may, at its option, make any Loan available to
any Subsidiary Borrower by causing any foreign or domestic branch or Affiliate
of such Lender to make such Loan; provided that (i) all terms of this Agreement
shall apply to any such branch or Affiliate and (ii) the exercise of such option
shall not affect the obligation of such Subsidiary Borrower to repay such Loan
in accordance with the terms of this Agreement; provided that no

 

35



--------------------------------------------------------------------------------

action by a Lender pursuant to this subsection shall result in any of the
Borrowers incurring incremental obligations under Section 4.10 or Section 4.12
or result in the application of Section 4.8(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans.

(a) Repayment on Termination Date. Each Applicable Borrower hereby agrees to
repay the outstanding principal amount of (i) all Revolving Credit Loans to such
Borrower in the applicable Permitted Currency in full on the Maturity Date and
(ii) all Swingline Loans in Dollars in accordance with Section 2.2(b) (but, in
any event, no later than the Maturity Date), together, in each case, with all
accrued but unpaid interest thereon.

(b) Mandatory Prepayments.

(i) Aggregate Revolving Credit Commitment. If, as of the most recent Revaluation
Date or at any time (as determined by the Administrative Agent under
Section 2.4(b)(v)), based upon the Dollar Amount of all Revolving Credit
Outstandings, (A) solely because of currency fluctuation, the outstanding
principal amount of all Revolving Credit Loans plus the sum of all outstanding
Swingline Loans and L/C Obligations exceeds one hundred and five percent
(105%) of the Revolving Credit Commitment or (B) for any other reason, the
outstanding principal amount of all Revolving Credit Loans plus the sum of all
outstanding Swingline Loans and L/C Obligations exceeds the Revolving Credit
Commitment, then, in each such case, the U.S. Borrower shall, or shall cause a
Subsidiary Borrower to, as applicable, (1) first, if (and to the extent)
necessary to eliminate such amount in excess of the Revolving Credit Commitment,
immediately repay outstanding Swingline Loans (and/or reduce any pending request
for a borrowing of such Swingline Loans submitted in respect of such Swingline
Loans on such day) in an amount equal to the Dollar Amount of such amount in
excess of the Revolving Credit Commitment, (2) second, if (and to the extent)
necessary to eliminate such amount in excess of the Revolving Credit Commitment,
immediately repay outstanding Revolving Credit Loans which are Base Rate Loans
(and/or reduce any pending requests for a borrowing or continuation or
conversion of such Loans submitted in respect of such Loans on such day) in an
amount equal to the Dollar Amount of such amount in excess of the Revolving
Credit Commitment, (3) third, if (and to the extent) necessary to eliminate such
amount in excess of the Revolving Credit Commitment, immediately repay
outstanding Revolving Credit Loans which are LIBOR Rate Loans denominated in
Dollars (and/or reduce any pending requests for a borrowing or continuation or
conversion of such Loans submitted in respect of such Loans on such day) in an
amount equal to the Dollar Amount of such amount in excess of the Revolving
Credit Commitment, (4) fourth, if (and to the extent) necessary to eliminate
such amount in excess of the Revolving Credit Commitment, immediately repay
outstanding Alternative Currency Revolving Credit Loans (and/or reduce any
pending requests for a borrowing or continuation or conversion of such Loans
submitted in respect of such Loans on such day) in an amount equal to the Dollar
Amount of such amount in excess of the Revolving Credit Commitment and
(5) fifth, with respect to any Letters of Credit then outstanding, if (and to
the extent) necessary to collateralize such

 

36



--------------------------------------------------------------------------------

amount in excess of the Revolving Credit Commitment, immediately make a payment
of cash collateral into a cash collateral account opened by the Administrative
Agent for the benefit of the Lenders in an amount equal to the Dollar Amount of
such amount in excess of the Revolving Credit Commitment (such cash collateral
to be applied in accordance with Section 9.2(b)).

(ii) Alternative Currency Sublimits. If, at any time (as determined by the
Administrative Agent under Section 2.4(b)(v)), based upon the Dollar Amount of
all outstanding Alternative Currency Revolving Credit Loans, (A) solely because
of currency fluctuation, the outstanding principal amount of (1) all Alternative
Currency Revolving Credit Loans denominated in Euros exceeds one hundred five
percent (105%) of the Euro Sublimit or (2) all Alternative Currency Revolving
Credit Loans denominated in Canadian Dollars exceeds one hundred five percent
(105%) of the Canadian Dollar Sublimit or (B) for any other reason, the
outstanding principal amount of (1) all Alternative Currency Revolving Credit
Loans denominated in Euros exceeds the Euro Sublimit or (2) all Alternative
Currency Revolving Credit Loans denominated in Canadian Dollars exceeds the
Canadian Sublimit, then, in each such case, the applicable Borrower shall, if
(and to the extent) necessary to eliminate such amount in excess of the
applicable Sublimit, immediately repay outstanding Alternative Currency
Revolving Credit Loans of the applicable Permitted Currency (and/or reduce any
pending requests for a borrowing or continuation or conversion of such Loans
submitted in respect of such Loans on such day) by the Dollar Amount of such
amount in excess of the applicable Sublimit.

(iii) Swingline Commitment. If, at any time (as determined by the Administrative
Agent under Section 2.4(b)(v)), the outstanding principal amount of all
Swingline Loans exceeds the Swingline Commitment for any reason, then, the U.S.
Borrower shall, if (and to the extent) necessary to eliminate such excess,
immediately repay outstanding Swingline Loans (and/or reduce any pending request
for a borrowing of such Loans submitted in respect of such Loans on such day) by
the amount of such excess.

(iv) Excess L/C Obligations. If, at any time (as determined by the
Administrative Agent under Section 2.4(b)(v)), based upon the Dollar Amount of
all outstanding L/C Obligations, (i) solely because of currency fluctuation, the
outstanding principal amount of all L/C Obligations exceeds one hundred and five
percent (105%) of the L/C Commitment or (ii) for any other reason, the
outstanding principal amount of all L/C Obligations exceeds the L/C Commitment,
then, in each such case, the U.S. Borrower shall, with respect to any Letters of
Credit then outstanding, make a payment of cash collateral into a cash
collateral account opened by the Administrative Agent for the benefit of the
Lenders in an amount equal to the Dollar Amount of such amount in excess of the
L/C Commitment (such cash collateral to be applied in accordance with
Section 9.2(b)).

(v) Compliance and Payments. The Borrowers’ compliance with this Section 2.4(b)
shall be tested from time to time by the Administrative Agent at its sole
discretion, but in any event shall be tested on the date on which (A) the U.S.
Borrower,

 

37



--------------------------------------------------------------------------------

on behalf of the applicable Borrower, requests that the applicable Lenders make
a Revolving Credit Loan, (B) the U.S. Borrower requests that the Swingline
Lender make a Swingline Loan or (C) the U.S. Borrower requests that the Issuing
Lender issue a Letter of Credit. Each such repayment pursuant to this
Section 2.4(b) shall be accompanied by any amount required to be paid pursuant
to Section 4.9.

(c) Optional Prepayments. The Borrowers may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
1:00 p.m. (i) on the same Business Day as prepayment of each Base Rate Loan and
each Swingline Loan, (ii) at least three (3) Business Days before prepayment of
each LIBOR Rate Loan denominated in Dollars and (iii) at least four (4) Business
Days before prepayment of each Alternative Currency Revolving Credit Loan,
specifying (A) the date and amount of prepayment, (B) whether the prepayment is
of Revolving Credit Loans, Swingline Loans or a combination thereof, and, if a
combination thereof, the amount allocable to each, (C) the applicable
Alternative Currency in which any Revolving Credit Loan is denominated and
(D) with respect to Revolving Credit Loans denominated in Dollars, whether the
repayment is of LIBOR Rate Loans, Base Rate Loans, or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of (i) $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans) or any
lesser amount outstanding, (ii) $5,000,000, €5,000,000 or C$5,000,000 or a whole
multiple of $1,000,000, €1,000,000 or C$1,000,000 in excess thereof with respect
to LIBOR Rate Loans or any lesser amount outstanding and (iii) $100,000 or a
whole multiple of $100,000 in excess thereof with respect to Swingline Loans or
any lesser amount outstanding. A Notice of Prepayment received after 1:00 p.m.
shall be deemed received on the next Business Day. Each such prepayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. Any prepayment of any LIBOR
Rate Loan on any day other than on the last day of the Interest Period
applicable thereto shall be subject to the terms of Section 4.9 hereof.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The U.S. Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $10,000,000 or any whole multiple of $5,000,000 in excess thereof.
Any reduction of the Revolving Credit Commitment shall be applied to the
Revolving Credit Commitment of each Lender according to its Revolving Credit
Commitment Percentage. All facility fees accrued with respect to any portion of
the Revolving Credit Commitment terminated pursuant hereto shall be paid on the
effective date of such termination.

 

38



--------------------------------------------------------------------------------

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate Revolving Credit Outstandings, after such reduction to the Revolving
Credit Commitment as so reduced and if the Revolving Credit Commitment as so
reduced is less than the aggregate amount of all outstanding Letters of Credit,
the U.S. Borrower shall be required to deposit cash collateral in a cash
collateral account opened by the Administrative Agent in an amount equal to the
Dollar Amount of such amount in excess of the Revolving Credit Commitment. Such
cash collateral shall be applied in accordance with Section 9.2(b). Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of cash collateral satisfactory to the Administrative Agent for all
L/C Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolving Credit Facility. If
the reduction of the Revolving Credit Commitment requires the repayment of any
LIBOR Rate Loan, such repayment shall be accompanied by any amount required to
be paid pursuant to Section 4.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Maturity
Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (the “Letters of
Credit”) for the account of the U.S. Borrower on any Business Day from the
Closing Date through but not including the fifth (5th) Business Day prior to the
Maturity Date in such form as may be approved from time to time by the Issuing
Lender; provided, that the Issuing Lender shall have no obligation to issue any
Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Commitment or (b) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment. Each Letter of Credit
shall (i) be denominated in a Permitted Currency in a minimum amount to be
agreed to by the Issuing Lender, (ii) be a standby letter of credit issued to
support obligations of the U.S. Borrower or any of its Subsidiaries, contingent
or otherwise, incurred in the ordinary course of business, (iii) be in a form
satisfactory to the Issuing Lender, (iv) expire on a date no more than twelve
(12) months after the date of issuance or last renewal of such Letter of Credit
(subject to automatic renewal for additional one (1) year periods pursuant to
the terms of the Letter of Credit Application or other documentation acceptable
to the Issuing Lender), which date shall be no later than the fifth
(5th) Business Day prior to the Maturity Date and (v) be subject to the Uniform
Customs and/or ISP98, as set forth in the Letter of Credit Application or as
determined by the Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of New York. The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause the Issuing Lender or any L/C Participant to exceed any
limits imposed by, any Applicable Law. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or

 

39



--------------------------------------------------------------------------------

modifications of any outstanding Letters of Credit, unless the context otherwise
requires. As of the Closing Date, each of the Existing Letters of Credit shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
Letter of Credit issued and outstanding hereunder.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.3, the Issuing Lender shall not be obligated to issue any Letter
of Credit at a time when any other Lender is a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of cash
collateral, with the U.S. Borrower or such Defaulting Lender and satisfactory to
the Issuing Lender to eliminate the Issuing Lender’s Fronting Exposure (after
giving effect to Section 4.15(c)) with respect to any such Defaulting Lender.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The U.S. Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender, at the office of the Issuing Lender specified
in or determined in accordance with Section 11.1, a Letter of Credit Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request (which information shall include the Permitted Currency in which
such Letter of Credit shall be denominated). Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the U.S. Borrower. The
Issuing Lender shall promptly furnish to the U.S. Borrower a copy of such Letter
of Credit and promptly notify each Lender of the issuance and upon request by
any Lender, furnish to such Lender a copy of such Letter of Credit and the
amount of such Lender’s participation therein.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 4.15(f), the U.S. Borrower
shall pay to the Administrative Agent, for the account of the Issuing Lender and
the L/C Participants, a letter of credit commission with respect to each Letter
of Credit in the amount equal to the face amount of such Letter of Credit
multiplied by the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Maturity Date and thereafter on demand of the Administrative Agent. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the Issuing Lender and the L/C Participants all commissions received pursuant
to this Section in accordance with their respective Revolving Credit Commitment
Percentages.

(b) Fronting Fee. In addition to the foregoing commission, the U.S. Borrower
shall pay to the Administrative Agent, for the account of the Issuing Lender, a
fronting fee with respect to each Letter of Credit as set forth in the
applicable Fee Letter. Such fronting fee shall

 

40



--------------------------------------------------------------------------------

be payable quarterly in arrears on the last Business Day of each calendar
quarter commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Maturity Date and thereafter on demand of the
Administrative Agent.

(c) Other Costs. In addition to the foregoing fees and commissions, the U.S.
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

SECTION 3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the U.S. Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to the Dollar Amount of such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify the Administrative Agent and each L/C
Participant of the amount and due date of such required payment and such L/C
Participant shall pay to the Issuing Lender the amount specified on the
applicable due date (which amount shall be payable in Dollars in the applicable
amount determined in accordance with Section 3.4(a)). If any such amount is paid
to the Issuing Lender after the date such payment is due, such L/C Participant
shall pay to the Issuing Lender, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of the Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to the Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due
(A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment

 

41



--------------------------------------------------------------------------------

Percentage of such payment in accordance with this Section, the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from a
Borrower or otherwise), or any payment of interest on account thereof, the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

(d) All payments made by any L/C Participant under this Section shall be made in
Dollars (based upon the Dollar Amount of the applicable payment); provided that
the U.S. Borrower shall be liable for any currency exchange loss pursuant to the
terms of Section 4.10(d).

SECTION 3.5 Reimbursement Obligations.

(a) Reimbursement Obligation of the U.S. Borrower. In the event of any drawing
under any Letter of Credit, the U.S. Borrower agrees to reimburse (either with
the proceeds of a Revolving Credit Loan as provided for in this Section or with
funds from other sources), in same day funds, in Dollars, the Issuing Lender on
each date on which the Issuing Lender notifies the U.S. Borrower of the date and
the Dollar Amount of a draft paid under any Letter of Credit for the Dollar
Amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by the Issuing Lender in connection with such payment
(including, without limitation, any and all costs, fees and other expenses
incurred by such Issuing Lender in effecting the payment of any Letter of Credit
denominated in an Alternative Currency).

(b) Reimbursement Obligation of the Lenders. Unless the U.S. Borrower shall
immediately notify the Issuing Lender that the U.S. Borrower intends to
reimburse the Issuing Lender for such drawing from other sources or funds, the
U.S. Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Lenders make a Revolving Credit Loan
denominated in Dollars bearing interest at the Base Rate on such date in the
Dollar Amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by the Issuing Lender in connection with such payment
(including, without limitation, any and all costs, fees and other expenses
incurred by the Issuing Lender in effecting the payment of any Letter of Credit
denominated in an Alternative Currency), and the Lenders shall make such
requested Revolving Credit Loan, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and costs and
expenses. Each Lender acknowledges and agrees that its obligation to fund a
Revolving Credit Loan in accordance with this Section to reimburse the Issuing
Lender for any draft paid under a Letter of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article V. If the U.S. Borrower has elected to pay the amount of such drawing
with funds from other sources and shall fail to reimburse the Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The U.S. Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or

 

42



--------------------------------------------------------------------------------

defense to payment which the U.S. Borrower may have or have had against the
Issuing Lender or any beneficiary of a Letter of Credit or any other Person. The
U.S. Borrower also agrees that the Issuing Lender and the L/C Participants shall
not be responsible for, and the U.S. Borrower’s Reimbursement Obligation under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the U.S. Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the U.S. Borrower against any beneficiary of such
Letter of Credit or any such transferee. The Issuing Lender shall not be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions caused by the Issuing Lender’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The U.S. Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct shall be binding on the U.S. Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the U.S. Borrower. The responsibility of the Issuing Lender to the U.S.
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the U.S. Borrower:

(i) Revolving Credit Loans (other than Alternative Currency Revolving Credit
Loans) shall bear interest at (A) the Base Rate plus the Applicable Margin or
(B) the LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate
shall not be available until the second Business Day after the Closing Date
unless the U.S. Borrower has delivered to the Administrative Agent a letter in
form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 4.9 of this
Agreement (any such letter, a “Closing Date Indemnification Letter”));

(ii) the Alternative Currency Revolving Credit Loans shall bear interest at the
LIBOR Rate plus the Applicable Margin (provided that the LIBOR

 

43



--------------------------------------------------------------------------------

Rate shall not be available until four (4) Business Days after the Closing Date
unless the U.S. Borrower has delivered to the Administrative Agent a Closing
Date Indemnification Letter); and

(iii) any Swingline Loan shall bear interest at the Base Rate plus the
Applicable Margin for Base Rate Loans.

The U.S. Borrower, on behalf of the Applicable Borrower, shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 4.2. Any Loan or any portion thereof as to which
the U.S. Borrower has not duly specified a currency as provided herein shall be
deemed a Revolving Credit Loan denominated in Dollars. Any Revolving Credit Loan
denominated in Dollars or any portion thereof as to which the U.S. Borrower has
not duly specified an interest rate as provided herein shall be deemed a Base
Rate Loan and any LIBOR Rate Loan or any portion thereof as to which the U.S.
Borrower, on behalf of the Applicable Borrower, has not duly specified an
Interest Period as provided herein shall be deemed a LIBOR Rate Loan for a one
(1) month Interest Period.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the U.S.
Borrower, on behalf of the Applicable Borrower, by giving notice at the times
described in Section 2.3 or 4.2, as applicable, shall elect an interest period
(each, an “Interest Period”) to be applicable to such Loan, which Interest
Period shall be a period of one (1), three (3), or six (6) months; provided
that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;

(iv) no Interest Period shall extend beyond the Maturity Date, without payment
of any amounts pursuant to Section 4.9; and

(v) there shall be no more than eight (8) Interest Periods in effect at any
time.

 

44



--------------------------------------------------------------------------------

(c) Default Rate. Subject to Section 9.2, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.1(a), or
9.1(e), or (ii) at the election of the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default:

(A) the Borrowers shall no longer have the option to request Alternative
Currency Revolving Credit Loans, LIBOR Rate Loans, Swingline Loans or Letters of
Credit;

(B) all outstanding LIBOR Rate Loans denominated in Dollars shall bear interest
at a rate per annum of two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans denominated in Dollars
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans;

(C) all outstanding LIBOR Rate Loans denominated in an Alternative Currency
shall bear interest at a rate per annum of two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
denominated in such Alternative Currency;

(D) all outstanding Base Rate Loans shall bear interest at a rate per annum
equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans; and

(E) all other Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate (including the Applicable Margin) applicable to such other Obligation
(provided, that if no rate for such other Obligation is set forth herein or in
such other Loan Document, then such Obligation shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans).

Interest shall continue to accrue on the Obligations after the filing by or
against any Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing on June 30, 2010; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period; provided, that accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand. All computations of interest for Base Rate
Loans based on the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).

 

45



--------------------------------------------------------------------------------

(e) Maximum Rate.

(i) In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.

(ii) Notwithstanding the provisions of this Section 4.1 or any other provision
of this Agreement or any other Loan Document, in no event shall the aggregate
“interest” (as such term is defined in Section 347 of the Criminal Code
(Canada)) exceed the effective annual rate of interest on the “credit advanced”
(as such term is defined in Section 347 of the Criminal Code (Canada)) lawfully
permitted under Section 347 of the Criminal Code (Canada). The effective annual
rate of interest shall be determined in accordance with generally accepted
actuarial practices and principles over the term of the applicable Loan, and in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries qualified for a period of ten (10) years and appointed by the
Administrative Agent will be conclusive for the purposes of such determination.
A certificate of an authorized signing officer of the Administrative Agent as to
each amount and/or each rate of interest payable hereunder from time to time
shall be conclusive evidence of such amount and of such rate, absent manifest
error.

(iii) In the event that such a court determines that the Lenders have charged or
received interest hereunder in excess of the highest applicable rate, the rate
in effect hereunder shall automatically be reduced to the maximum rate permitted
by Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Applicable Borrower any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations on a pro rata basis. It is the intent
hereof that the Borrowers not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrowers under Applicable Law.

(f) Interest Act (Canada). For the purposes of the Interest Act (Canada),
(i) whenever any interest or fee under this Agreement is calculated using a rate
based on a year of 360 days or 365 days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on a year of 360 days or 365 days, as the case may
be, (y) multiplied by the actual number of days in the calendar year in which
such annual rate is to be ascertained, and (z) divided by 360 or 365, as the
case may be; (ii) the principle of deemed reinvestment of interest does not
apply to any interest calculation under this Agreement; and (iii) the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields.

 

46



--------------------------------------------------------------------------------

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrowers shall have the option to:

(a) convert at any time on or after the second Business Day after the Closing
Date all or any portion of any outstanding Base Rate Loans (other than Swingline
Loans) in a principal amount equal to $3,000,000 or any whole multiple of
$1,000,000 in excess thereof into one or more LIBOR Rate Loans denominated in
Dollars;

(b) upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans denominated in Dollars, (i) convert any part of its outstanding LIBOR Rate
Loans denominated in Dollars in a principal amount equal to $5,000,000 or a
whole multiple of $1,000,000 in excess thereof into Base Rate Loans (other than
Swingline Loans) or the entire remaining amount thereof or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans;

(c) upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans denominated in an Alternative Currency, continue such LIBOR Rate Loans as
LIBOR Rate Loans in such Alternative Currency.

Whenever a Borrower desires to convert or continue Loans as provided above, the
U.S. Borrower, on behalf of the Applicable Borrower, shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 1:00 p.m. three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan denominated in Dollars and four (4) Business Days before the day on
which a proposed conversion or continuation of such Loan denominated in an
Alternative Currency is to be effective specifying:

(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor
(including the applicable Permitted Currency in which such Loan(s) is (are)
denominated);

(B) the effective date of such conversion or continuation (which shall be a
Business Day);

(C) the principal amount of such Loans to be converted or continued; and

(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan.

The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.

SECTION 4.3 Fees.

(a) Facility Fee. Subject to Section 4.15(f), the U.S. Borrower shall pay to the
Administrative Agent, for the account of each Lender, a facility fee (the
“Facility Fee”), which shall accrue at the Applicable Margin on the daily amount
of the Revolving Credit Commitment

 

47



--------------------------------------------------------------------------------

of such Lender (whether used or unused) during the period from and including the
date hereof to but excluding the date on which the Revolving Credit Commitment
terminates; provided that, if any Loans of a Lender remain outstanding after its
Revolving Credit Commitment terminates, then such Facility Fee shall continue to
accrue on the daily principal amount of such Lender’s Loans from and including
the date on which its Revolving Credit Commitment terminates to but excluding
the date on which such Lender’s Loans have been paid in full. Accrued Facility
Fees shall be payable in arrears on the last Business Day of each calendar
quarter of each year and on the date on which the Revolving Credit Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any Facility Fees accruing after the date on which the Revolving
Credit Commitments terminate shall be payable on demand.

(b) Other Fees. The U.S. Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. The U.S. Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.

SECTION 4.4 Manner of Payment.

(a) Loans Denominated in Dollars and Letters of Credit. Each payment by the U.S.
Borrower on account of the principal of or interest on any Loan denominated in
Dollars or any Letter of Credit or of any fee, commission or other amounts
(including the Reimbursement Obligation with respect to any Letter of Credit)
payable to the Lenders under this Agreement (or any of them) shall be made not
later than 1:00 p.m. on the date specified for payment under this Agreement to
the Administrative Agent at the Administrative Agent’s Office for the account of
the Lenders entitled to such payment in Dollars (except as set forth below), in
immediately available funds and shall be made without any set off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 9.1(a), but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent (i) shall distribute to each such Lender at its address for
notices set forth herein its pro rata share of such payment in accordance with
the amounts then due and payable to such Lenders (except as specified below) and
(ii) shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 4.9, 4.10, 4.12 or 11.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to Section 4.1(b)(ii) and (iii), if any payment under this Agreement
shall be specified to be made upon a day which is not a Business Day, it shall
be made on the next succeeding day which is a Business Day and such extension of
time shall in such case be included in computing any interest payable along with
such payment.

 

48



--------------------------------------------------------------------------------

(b) Loans Denominated in an Alternative Currency. Each payment by the Applicable
Borrower on account of the principal of or interest on any Loan denominated in
any Alternative Currency payable to the Lenders under this Agreement (or any of
them) shall be made not later than 1:00 p.m. on the date specified for payment
under this Agreement to the Administrative Agent at the Administrative Agent’s
Office for the account of the Lenders entitled to such payment in the same
Alternative Currency in which the Loan was made (except as set forth below), in
immediately available funds and shall be made without any set off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 9.1(a), but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent (i) shall distribute to each such Lender at its address for
notices set forth herein its pro rata share of such payment in accordance with
the amounts then due and payable to such Lenders, (except as specified below)
and (ii) shall wire advice of the amount of such credit to each Lender. Subject
to Section 4.1(b)(ii) and (iii), if any payment under this Agreement shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest payable along with such
payment. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, any Borrower is prohibited by any Applicable
Law from making any required payment hereunder in an Alternative Currency,
subject to Section 4.10(d), such Borrower shall make such payment in Dollars in
the Dollar Amount of such payment.

SECTION 4.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Applicable Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
U.S. Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Credit Note and/or Swingline Note, as
applicable, which shall evidence such Lender’s Revolving Credit Loans,
Alternative Currency Revolving Credit Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its

 

49



--------------------------------------------------------------------------------

usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.12 or 11.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share in the applicable
Permitted Currency available on such date in accordance with Section 2.3(b) and
may, in reliance upon such assumption, make available to the Applicable Borrower
a corresponding amount in the applicable Permitted Currency. In such event, if a
Lender has not in fact made its share of the applicable borrowing available to
the Administrative Agent in the applicable Permitted Currency, then the
applicable Lender and the Applicable

 

50



--------------------------------------------------------------------------------

Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Applicable Borrower to but
excluding the date of payment to the Administrative Agent, at;

(i) in the case of a payment to be made by such Lender, (A) with respect to any
Loan denominated in Dollars, the greater of (1) the daily average Federal Funds
Rate and (2) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) with respect to any
Loan denominated in an Alternative Currency, the greater of (1) a rate equal to
the Administrative Agent’s aggregate marginal cost (including the cost of
maintaining any required reserves or deposit insurance and of any fees,
penalties, overdraft charges or other costs or expenses incurred by the
Administrative Agent as a result of the failure to deliver funds hereunder) of
carrying such amount and (2) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation; and

(ii) in the case of a payment to be made by the Applicable Borrower, (A) with
respect to any Loan denominated in Dollars, the interest rate applicable to Base
Rate Loans and (B) with respect to any Loan denominated in an Alternative
Currency, a rate equal to the Administrative Agent’s aggregate marginal cost
(including the cost of maintaining any required reserves or deposit insurance
and of any fees, penalties, overdraft charges or other costs or expenses
incurred by the Administrative Agent as a result of the failure to deliver funds
hereunder) of carrying such amount.

If the Applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Applicable Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrowers shall be without prejudice to any claim any Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by any Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Revolving
Credit Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date.

SECTION 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability and Alternative Currency
Availability. In connection with any request for a LIBOR Rate Loan, an
Alternative Currency

 

51



--------------------------------------------------------------------------------

Revolving Credit Loan or a conversion to or continuation thereof, if for any
reason (i) the Administrative Agent shall determine (which determination shall
be conclusive and binding absent manifest error) that deposits are not being
offered to banks in the applicable interbank market (including, without
limitation, the London interbank Eurodollar market) for the applicable amount
and Interest Period of such Loan, (ii) the Administrative Agent shall determine
(which determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for ascertaining the LIBOR Rate for
the Interest Period with respect to a proposed LIBOR Rate Loan, (iii) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to any Alternative Currency (including, without limitation, changes
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls), (iv) it has become otherwise
materially impractical for the Lenders to make any Alternative Currency
Revolving Credit Loans or (v) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the U.S. Borrower.
Thereafter, until the Administrative Agent notifies the U.S. Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Applicable Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or an Alternative Currency Revolving
Credit Loan, as applicable, shall be suspended, and:

(A) in the case of LIBOR Rate Loans denominated in Dollars, the U.S. Borrower
shall either (1) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan, together with accrued
interest thereon (subject to Section 4.1(d)), on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan or (2) convert the
then outstanding principal amount of each such LIBOR Rate Loan to a Base Rate
Loan as of the last day of such Interest Period; and

(B) in the case of LIBOR Rate Loans denominated in an Alternative Currency, the
Applicable Borrower shall either (1) repay in full (or cause to be repaid in
full) the then outstanding principal amount of each such LIBOR Rate Loan,
together with accrued interest thereon (subject to Section 4.1(d)), on the last
day of the then current Interest Period applicable to such LIBOR Rate Loan or
(2) convert the then outstanding principal amount of each such LIBOR Rate Loan
to a Base Rate Loan denominated in Dollars as of the last day of such Interest
Period;

provided that if any of the Borrowers elects to make such conversion, the U.S.
Borrower shall pay to the Administrative Agent and the Lenders any and all
costs, fees and other expenses, if any, incurred by the Administrative Agent and
the Lenders in effecting such conversion.

(b) Laws Affecting LIBOR Rate Availability and Alternative Currency
Availability. If, after the date hereof, the introduction of, or any change in,
any Applicable Law or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their

 

52



--------------------------------------------------------------------------------

respective Lending Offices) to honor its obligations whether denominated in
Dollars or an Alternative Currency hereunder to make or maintain any LIBOR Rate
Loan or any Alternative Currency Revolving Credit Loan, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the U.S. Borrower and the other Lenders.
Thereafter, until the Administrative Agent notifies the U.S. Borrower that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Rate Loans or Alternative Currency Revolving Credit Loans, as applicable, and
the right of the Borrowers to convert any Loan or continue any Loan as a LIBOR
Rate Loan or an Alternative Currency Revolving Credit Loan, as applicable, shall
be suspended and thereafter the Borrowers may select only Base Rate Loans and
(ii) if any of the Lenders may not lawfully continue to maintain a LIBOR Rate
Loan or an Alternative Currency Revolving Credit Loan, as applicable, to the end
of the then current Interest Period applicable thereto, the applicable Loan
shall immediately be converted to a Base Rate Loan for the remainder of such
Interest Period; provided that if the U.S. Borrower elects to make such
conversion, the U.S. Borrower shall pay to the Administrative Agent and the
Lenders any and all costs, fees and other expenses incurred by the
Administrative Agent and the Lenders in effecting such conversion.

SECTION 4.9 Indemnity. The U.S. Borrower hereby indemnifies each of the Lenders
against any loss or expense (including, without limitation, any foreign exchange
costs) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by any Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan or an Alternative Currency Revolving Credit Loan, as applicable, (b) due to
any failure of any Borrower to borrow, continue or convert on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or
(c) due to any payment, prepayment or conversion of any LIBOR Rate Loan or any
Alternative Currency Revolving Credit Loan, as applicable, on a date other than
the last day of the Interest Period therefor. The amount of such loss or expense
shall be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the LIBOR Rate Loans or the Alternative Currency Revolving Credit Loans, as
applicable, in the applicable interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the U.S. Borrower through the Administrative Agent and shall be conclusively
presumed to be correct save for manifest error.

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;

 

53



--------------------------------------------------------------------------------

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit, any LIBOR Rate Loan or any Alternative Currency Revolving
Credit Loan made by it, or change the basis of taxation of payments to such
Lender or the Issuing Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 4.12 and the imposition of, or any change in the
rate of any Excluded Tax payable by such Lender or the Issuing Lender); or

(iii) impose on any Lender or the Issuing Lender or the London interbank or
other applicable market any other condition, cost or expense affecting this
Agreement, LIBOR Rate Loans or Alternative Currency Revolving Credit Loans made
by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan or
Alternative Currency Revolving Credit Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or the Issuing Lender, the U.S.
Borrower shall promptly pay to any such Lender or the Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time upon written request of such Lender or such
Issuing Lender the U.S. Borrower shall promptly pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section (including, to the extent such
information is not deemed by such Lender to be confidential or proprietary to
such Lender, reasonable details on the calculations performed by such Lender or

 

54



--------------------------------------------------------------------------------

its holding company in determining such amount or amounts) and delivered to the
U.S. Borrower shall be conclusive absent manifest error. The U.S. Borrower shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(d) Exchange Indemnification and Increased Costs. The U.S. Borrower shall, upon
demand from the Administrative Agent or any Issuing Lender or L/C Participant,
pay to the Administrative Agent, any Lender, the Issuing Lender or such L/C
Participant, the amount of (i) any loss or cost or increased cost incurred by
such Person, (ii) any reduction in any amount payable to or in the effective
return on the capital to such Person, (iii) any interest or any other return,
including principal, foregone by such Person as a result of the introduction of,
change over to or operation of the Euro or (iv) any currency exchange loss that
such Person sustains, in each case of clauses (i) through (iv), as a result of
(1) any payment being made by any Borrower in a currency other than that
originally extended to such Borrower or (2) the failure of any Borrower to repay
a Loan or Letter of Credit Obligation denominated in a currency other than
Dollars. A certificate of the Administrative Agent setting forth in reasonable
detail the basis for determining such additional amount or amounts necessary to
compensate the Administrative Agent, Lender, Issuing Lender or L/C Participant
shall be conclusively presumed to be correct save for manifest error.

(e) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the U.S. Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than one hundred eighty
(180) days prior to the date that such Lender or the Issuing Lender, as the case
may be, notifies the U.S. Borrower of the Change in Law or other events or
conditions giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the one hundred eighty day period referred to
above shall be extended to include the period of retroactive effect thereof).

SECTION 4.11 Regulatory Limitation; Further Assurances. In the event, as a
result of increases in the value of Alternative Currencies against the Dollar or
for any other reason, the obligation of any of the Lenders to make Revolving
Credit Loans (taking into account the Dollar Amount of the Obligations and all
other indebtedness required to be aggregated under 12 U.S.C.A. §84, as amended,
the regulations promulgated thereunder and any other Applicable Law) is
determined by such Lender to exceed its then applicable legal lending limit
under 12 U.S.C.A. §84, as amended, and the regulations promulgated thereunder,
or any other Applicable Law, the amount of additional Extensions of Credit such
Lender shall be obligated to make or issue or participate in hereunder shall
immediately be reduced to the maximum amount which such Lender may legally
advance (as determined by such Lender), the obligation of each of the remaining
Lenders hereunder shall be proportionately reduced, based on their applicable
Revolving Credit Commitment Percentages and, to the extent necessary under such
laws and regulations (as determined by each of the Lenders, with respect to the
applicability of such laws and regulations to itself), and the Borrowers shall
reduce, or cause to be reduced, complying to

 

55



--------------------------------------------------------------------------------

the extent practicable with the remaining provisions hereof, the Obligations
outstanding hereunder by an amount sufficient to comply with such maximum
amounts.

SECTION 4.12 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if any Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Lender or the Issuing Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Applicable Borrower shall make such deductions and (iii) the Applicable
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law.

(b) Payment of Other Taxes by the U.S. Borrower. Without limiting the provisions
of paragraph (a) above, the U.S. Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by the U.S. Borrower. The U.S. Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) described in this
Section 4.12 that are paid by the Administrative Agent, such Lender or the
Issuing Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the U.S. Borrower by a Lender or the Issuing
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the U.S. Borrower to a Governmental
Authority, the U.S. Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the U.S. Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by Applicable Law or reasonably requested by the
U.S. Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made

 

56



--------------------------------------------------------------------------------

without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the U.S. Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the U.S. Borrower or the Administrative Agent as will enable the
U.S. Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that any Borrower
is a resident for tax purposes in the United States, any Foreign Lender shall
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the U.S. Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the U.S.
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the U.S. Borrower to determine the withholding or
deduction required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the U.S.
Borrower or with respect to which the U.S. Borrower has paid additional amounts
pursuant to this Section, it shall pay to the U.S. Borrower an amount equal to
such refund within thirty (30) days of such determination (but only to the
extent of indemnity payments made, or additional amounts paid, by the U.S.
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the U.S. Borrower, upon the request of
the Administrative Agent, such Lender or the Issuing Lender, agrees to repay the
amount paid over to the U.S. Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or the Issuing Lender in the event the Administrative Agent,
such Lender or the Issuing Lender is required to repay such

 

57



--------------------------------------------------------------------------------

refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the U.S. Borrower or any other Person.

(g) Survival. Without prejudice to the survival of any other agreement of the
U.S. Borrower hereunder, the agreements and obligations of the U.S. Borrower
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Revolving Credit Commitment.

SECTION 4.13 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender delivers notice to
the Administrative Agent pursuant to Section 4.8(b), or requests compensation
under Section 4.10, or requires the U.S. Borrower to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.12, then, upon the request of the U.S. Borrower, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would make it lawful or
possible, as the case may be, to honor its obligations to make or maintain LIBOR
Rate Loans or Alternative Currency Revolving Credit Loans hereunder or would
eliminate or reduce amounts payable pursuant to Section 4.10 or Section 4.12, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The U.S. Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender becomes unable to make or maintain
LIBOR Rate Loans or Alternate Currency Revolving Credit Loans under
Section 4.8(b), requests compensation under Section 4.10, or if the U.S.
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.12,
or if any Lender is a Defaulting Lender hereunder or becomes a Non-Consenting
Lender, or if any Lender is unable, on the date required by Section 11.21(a) or
(b) to make any declaration or representation required therein, then the U.S.
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.9), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(i) the U.S. Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.9;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other

 

58



--------------------------------------------------------------------------------

Loan Documents (including any amounts under Section 4.9) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
U.S. Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.12,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any such assignment with respect to a Non-Consenting Lender
pursuant to Section 4.13(b), (A) such assignment shall be permitted hereunder
only if no Event of Default has occurred and is continuing at the time of such
proposed assignment and (B) each assignee shall consent, at the time of such
assignment, to each matter in respect of which such assignor Lender was a
Non-Consenting Lender.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the U.S. Borrower to require such assignment and
delegation cease to apply.

SECTION 4.14 Incremental Loans.

(a) At any time prior to the Maturity Date, the U.S. Borrower may by written
notice to the Administrative Agent elect to request the establishment of one or
more incremental revolving credit commitments (any such incremental revolving
credit commitment, an “Incremental Loan Commitment”) to make incremental
revolving credit loans (any such incremental revolving credit loans, an
“Incremental Loan”); provided that (1) the total aggregate amount for all such
Incremental Loan Commitments shall not (as of any date of incurrence thereof)
exceed $200,000,000 and (2) the total aggregate amount for each Incremental Loan
Commitment shall not be less than $20,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the U.S. Borrower proposes
that any Incremental Loan Commitment shall be effective, which shall be a date
not less than thirty (30) days after the date on which such notice is delivered
to Administrative Agent. The U.S. Borrower may invite any Lender, any Affiliate
of any Lender and/or any Approved Fund, and/or any other Person reasonably
satisfactory to the Administrative Agent, the Issuing Lender and the Swingline
Lender, to provide an Incremental Loan Commitment (any such Person, an
“Incremental Lender”). Any Lender or any Incremental Lender offered or
approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan
Commitment. Any Incremental Loan Commitment shall become effective as of such
Increased Amount Date; provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to any Incremental Loan Commitment;

(B) each Incremental Loan shall be a “Revolving Credit Loan” for all purposes
hereof and shall be subject to the same terms and conditions as the Revolving

 

59



--------------------------------------------------------------------------------

Credit Loans and shall be guaranteed with the other Extensions of Credit on a
pari passu basis;

(C) such Incremental Loan Commitments shall be effected pursuant to one or more
agreements in form and substance satisfactory to the Administrative Agent and
the U.S. Borrower executed and delivered by the U.S. Borrower, the
Administrative Agent and the applicable Incremental Lenders (which agreement or
agreements may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 4.14); and

(D) the U.S. Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of the U.S.
Borrower authorizing such Incremental Loan (for the avoidance of doubt,
resolutions duly adopted by the board of directors (or equivalent governing
body) of the U.S. Borrower delivered pursuant to Section 5.1(b)(ii) which
authorize such Incremental Loan shall be sufficient so long as such resolutions
are certified as of the applicable Increased Amount Date as remaining in full
force and effect) reasonably requested by the Administrative Agent in connection
with any such transaction.

(b) The outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Lenders
(including the Incremental Lenders providing such Credit Loans) in accordance
with their revised Revolving Credit Commitment Percentages (and the Lenders
(including the Incremental Lenders providing such Incremental Loans) agree to
make all payments and adjustments necessary to effect such reallocation and the
U.S. Borrower shall pay any and all costs required pursuant to Section 4.9 in
connection with such reallocation as if such reallocation were a repayment).

(c) On any Increased Amount Date on which any Incremental Loan Commitment
becomes effective, each Incremental Lender with an Incremental Loan Commitment
shall become a Lender hereunder with respect to such Incremental Loan
Commitment. Thereafter it shall be entitled to the same voting rights as the
existing Lenders under the Revolving Credit Facility and shall be included in
any determination of the Required Lenders. The Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

SECTION 4.15 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.2.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender

 

60



--------------------------------------------------------------------------------

(whether voluntary or mandatory, at maturity, or otherwise, and including any
amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 11.4), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Issuing Lender or Swingline Lender hereunder; third, if
so determined by the Administrative Agent or requested by the Issuing Lender or
Swingline Lender, to be held as cash collateral for future funding obligations
of that Defaulting Lender of any participation in any Swingline Loan or Letter
of Credit; fourth, as the U.S. Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the U.S. Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the Issuing Lender or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lender or Swingline Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or funded
participations in Swingline Loans or Letters of Credit in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or funded participations in Swingline Loans or Letters of Credit were made at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Swingline Loans or Letters of Credit owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Swingline Loans or Letters of Credit owed to, that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 4.15(b) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(c) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Section 2.2(b) and Section 3.4, the “Revolving Credit Commitment Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Credit Commitment of that Defaulting Lender; provided that (x) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists and
(y) the aggregate obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swingline Loans shall not exceed
the positive difference, if any, of (A) the Revolving Credit

 

61



--------------------------------------------------------------------------------

Commitment of that non-Defaulting Lender minus (B) the aggregate outstanding
principal amount of the Revolving Loans of that Lender.

(d) Cash Collateral for Letters of Credit. Promptly on demand by the Issuing
Lender or the Administrative Agent from time to time, the U.S. Borrower shall
deliver to the Administrative Agent cash collateral in an amount sufficient to
cover all Fronting Exposure with respect to the Issuing Lender (after giving
effect to Section 4.15(c)) on terms reasonably satisfactory to the
Administrative Agent and the Issuing Lender (and such cash collateral shall be
in the same Permitted Currency as the Fronting Exposure of the Issuing Lender).
Any such cash collateral shall be deposited in a separate account with the
Administrative Agent, subject to the exclusive dominion and control of the
Administrative Agent, as collateral (solely for the benefit of the Issuing
Lender) for the payment and performance of each Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding L/C Obligations. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Lender immediately for each Defaulting Lender’s Revolving Credit Commitment
Percentage of any drawing under any Letter of Credit which has not otherwise
been reimbursed by the U.S. Borrower or such Defaulting Lender pursuant to the
terms of Section 2.3.

(e) Prepayment of Swingline Loans. Promptly on demand by the Swingline Lender or
the Administrative Agent from time to time, the U.S. Borrower shall prepay
Swingline Loans in an amount of all Fronting Exposure with respect to the
Swingline Lender (after giving effect to Section 4.15(c)).

(f) Certain Fees. For any period during which that Lender is a Defaulting
Lender, that Defaulting Lender (i) shall not be entitled to receive any Facility
Fee pursuant to Section 4.3 for any period during which that Lender is a
Defaulting Lender (and no Borrower shall be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender)
and (ii) shall not be entitled to receive any Letter of Credit Fees pursuant to
Section 3.3(a) otherwise payable to the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided cash collateral or other credit support arrangements satisfactory to
the Issuing Lender pursuant to Section 4.15(d), but instead, the U.S. Borrower
shall pay to the non-Defaulting Lenders the amount of such Letter of Credit Fees
in accordance with the upward adjustments in their respective Revolving Credit
Commitment Percentages allocable to such Letter of Credit pursuant to
Section 4.15(c), with the balance of such fee, if any, payable to the Issuing
Lender for its own account.

(g) Defaulting Lender Cure. If the U.S. Borrower, the Administrative Agent,
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Revolving Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Revolving Credit Commitment Percentages (without giving effect to
Section 4.15(c)), whereupon that Lender will cease to be a Defaulting

 

62



--------------------------------------------------------------------------------

Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE V

CONDITIONS OF EFFECTIVENESS AND BORROWING

SECTION 5.1 Conditions to Effectiveness and Initial Extensions of Credit. The
effectiveness of this Agreement and the obligation of the Lenders to make the
initial Loan or issue or participate in the initial Letter of Credit, if any, is
subject to the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note, a Swingline Note in favor of the
Swingline Lender (if requested thereby), the Intercompany Subordination
Agreement and the Guaranty Agreements, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto (or, with respect to the
Intercompany Subordination Agreement, the Guarantors) and shall be in full force
and effect.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the U.S.
Borrower to the effect that all representations and warranties of such Person
contained in this Agreement and the other Loan Documents are true and correct in
all material respects except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date; that none of the Credit Parties
is in violation of any of the covenants contained in this Agreement and the
other Loan Documents applicable to it; and that, after giving effect to any
Extensions of Credit to be made on the Closing Date, no Default or Event of
Default has occurred and is continuing.

(ii) Certificate of Secretary of each Credit Party. A certificate of the
secretary, assistant secretary, director, officer or other authorized person
(each, an “Authorized Officer”), as the case may be, of each Credit Party
certifying as to the incumbency and genuineness of the signature of each officer
of such Credit Party or other authorized person executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
of such Credit Party and all amendments thereto, certified as of a recent date
by the appropriate Governmental Authority in its jurisdiction of incorporation
or formation, (B) the bylaws or other governing document of such Credit Party as
in effect on the Closing Date, and (C) resolutions duly adopted by the board of
directors (or other governing body) of such Credit Party authorizing the
transactions

 

63



--------------------------------------------------------------------------------

contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party.

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing (or the equivalent thereof, if any) of each Credit Party under the
laws of its jurisdiction of organization and, to the extent requested by the
Administrative Agent, each other jurisdiction where such Credit Party is
qualified to do business.

(iv) Opinions of Counsel. Favorable opinions of external and internal United
States counsel to the Credit Parties addressed to the Administrative Agent and
the Lenders with respect to the Credit Parties, the Loan Documents and such
other matters as the Administrative Agent shall request and which opinion shall
permit reliance by successors and permitted assigns of each of the
Administrative Agent and the Lenders.

(v) Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 4.12(e).

(c) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and no action shall have been taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.

(d) Financial Matters.

(i) Financial Statements. The Joint Lead Arrangers shall have received (A) the
audited Consolidated balance sheet of the U.S. Borrower and its Subsidiaries for
the three fiscal years most recently ended for which financial statements are
available and the related audited statements of income and retained earnings and
cash flows for such Fiscal Years and (B) unaudited Consolidated balance sheet of
the U.S. Borrower and its Subsidiaries for each quarterly period ended after
December 31, 2009 for which financial statements are available and related
unaudited interim statements of income and retained earnings.

(ii) Financial Projections. The Joint Lead Arrangers shall have received pro
forma Consolidated financial statements for the U.S. Borrower and its
Subsidiaries, and projections prepared by management of the U.S. Borrower, of
balance sheets, income statements and cash flow statements prepared on an annual
basis for each year following the Closing Date through the term of the Revolving
Credit Facility.

(iii) Solvency Certificate. The U.S. Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the

 

64



--------------------------------------------------------------------------------

Administrative Agent, and certified as accurate by the chief financial officer
of the U.S. Borrower, that (A) the representations and warranties set forth in
Section 6.5(b) are true and correct, (B) the financial projections previously
delivered to the Administrative Agent (the “Projections”) represent the good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of the U.S. Borrower and its Subsidiaries, it being understood
that the Projections are not to be viewed as facts and that the actual results
during the period or periods covered thereby may differ from the projected
results and (C) setting forth the Debt Ratings as in effect on the Closing Date.

(iv) Payment at Closing. The U.S. Borrower shall have paid (A) to the
Administrative Agent, the Joint Lead Arrangers and the Lenders the fees set
forth or referenced in Section 4.3 and any other accrued and unpaid fees or
commissions due hereunder and (B) all fees, charges and disbursements of counsel
to the Administrative Agent and the Joint Lead Arrangers (directly to such
counsel if requested by the Administrative Agent) to the extent accrued and
unpaid prior to or on the Closing Date and for which a detailed invoice has been
delivered to the U.S. Borrower.

(e) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the U.S. Borrower in accordance with Section 2.3(a), and a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

(ii) Existing Indebtedness. All existing Indebtedness of the U.S. Borrower and
its Subsidiaries under the Existing Credit Agreement shall (effective upon
disbursement of the proceeds of the Loans made on the Closing Date to the
lenders under the Existing Credit Agreement) be repaid in full and terminated
and all collateral security therefor, if any, shall be released, and the
Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it evidencing such repayment, termination and release upon
disbursement of the proceeds of the Loans made on the Closing Date to the
lenders under the Existing Credit Agreement.

(iii) Rating of the U.S. Borrower. The U.S. Borrower shall have received a
recent Debt Rating from each of S&P and Moody’s.

(iv) Patriot Act. The U.S. Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent in order to comply with
requirements of the Act.

(v) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

 

65



--------------------------------------------------------------------------------

It is hereby agreed and acknowledged by the parties hereto that the execution
and delivery of this Agreement and the other Loan Documents by the Subsidiary
Borrowers is not a condition to effectiveness on the Closing Date; provided,
that if either or both of the Subsidiary Borrowers are party to this Agreement
on the Closing Date, each condition set forth in Section 5.3 with respect to the
applicable Subsidiary Borrower or Subsidiary Borrowers shall be satisfied as of
the Closing Date.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Loan or participate in any Swingline Loan or Letter of
Credit (including the initial Extension of Credit), and of the Issuing Lender to
issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, issuance or extension
date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date;
provided, that this clause (a) shall not apply to the representations and
warranties contained in Section 6.5(e) with respect to any Extension of Credit
occurring after the Closing Date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Letter of Credit Application from the Applicable Borrower in accordance with
Section 2.3(a) or Section 3.2, as applicable.

SECTION 5.3 Conditions Precedent for Subsidiary Borrowers. At any time that the
U.S. Borrower desires that the Canadian Borrower or the European Borrower join
this Agreement as borrowers, such Subsidiary shall satisfy the following
conditions, after which it shall become a Subsidiary Borrower:

(i) to the extent requested by any Lender, such Subsidiary shall have executed
and delivered Notes satisfying the requirements of Section 4.5(a);

(ii) such Subsidiary shall have executed, together with each other Credit Party,
and delivered to the Administrative Agent an agreement in form and substance
satisfactory to the Administrative Agent pursuant to which such Subsidiary
Borrower becomes a party to this Agreement if such Subsidiary is not a party to
this Agreement on the Closing Date;

(iii) the Administrative Agent shall have received (i) in the case of the
Canadian Borrower, from McMillan LLP, special Canadian counsel to the Canadian
Borrower, an opinion addressed to the Administrative Agent and each of the
Lenders in form and substance reasonably satisfactory to the Administrative
Agent, (ii) in the case of

 

66



--------------------------------------------------------------------------------

the European Borrower, from Houthoff Buruma, special Netherlands counsel to the
European Borrower, an opinion to the Administrative Agent and each of the
Lenders in form and substance reasonably satisfactory to the Administrative
Agent and (iii) favorable opinions as described in Section 5.1(b)(iv) with
respect to matters pertaining to such Subsidiary;

(iv) the Administrative Agent shall have received from such Subsidiary all of
the documents, certificates, papers, records and other information required to
be delivered by such Subsidiary pursuant to Section 5.1 or, if after Closing
Date, all such documents, certificates, papers, records and other information
that would have been required to be delivered on the Closing Date if such
Subsidiary had been a Credit Party on the Closing Date;

(v) all necessary governmental (domestic and foreign), regulatory and third
party approvals and/or consents in connection with this Agreement and the other
Loan Documents and otherwise referred to herein or therein, in each case with
respect to such Borrower, shall have been obtained and remain in full force and
effect and evidence thereof shall have been provided to the Administrative
Agent; and

(vi) unless the respective addition occurs on the Closing Date, each Lender
shall have received at least 5 Business Days’ written notice of the addition of
the respective Canadian Borrower or European Borrower and, in the case of the
European Borrower, the Administrative Agent shall not have received notice from
any existing Lender that it is unable to make the representation contained in
Section 11.21(a) (with references in Section 11.21(b) to “the date of this
Agreement” to be deemed to be a reference to the date upon which the addition of
the European Borrower occurs hereunder) or, if the Administrative Agent shall
have received such a notice, the U.S. Borrower shall have replaced such Lender
pursuant to Section 4.13(b).

SECTION 5.4 Post-Closing Requirement. Within thirty (30) days after the Closing
Date (as such date may be extended by the Administrative Agent in its sole
discretion), the Administrative Agent shall have received a duly authorized,
executed and delivered joinder to the Intercompany Subordination Agreement
executed by the Administrative Agent and each Subsidiary of the U.S. Borrower
that is not party to the Intercompany Subordination Agreement as of the Closing
Date.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
each of the Borrowers (to the extent that the representations, warranties and
agreements set forth below in this Article VI expressly apply to such Borrower
or any of its Subsidiaries) makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and the issuance of the Letters of Credit.

 

67



--------------------------------------------------------------------------------

SECTION 6.1 Company Status. Each of the U.S. Borrower and each of its
Subsidiaries (i) is a duly organized and validly existing Company in good
standing (or the local equivalent) under the laws of the jurisdiction of its
organization, (ii) has the Company power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications; except for failures of Subsidiaries of the U.S. Borrower that
are not Credit Parties under clauses (i) and (ii) above, and failures of the
U.S. Borrower and its Subsidiaries under clause (iii) above, which, either
individually or in the aggregate for all such failures under preceding clauses
(i), (ii) and (iii), could not reasonably be expected to have a Material Adverse
Effect; provided that nothing in this Section 6.1 shall prevent the dissolution,
merger, sale, transfer or other disposition of any Subsidiary of the U.S.
Borrower that is not a Subsidiary Borrower or other transactions by the U.S.
Borrower or any of its Subsidiaries permitted pursuant to Section 8.2.

SECTION 6.2 Power and Authority. Each Credit Party has the Company power and
authority to execute, deliver and perform the terms and provisions of each of
the Loan Documents to which it is party and has taken all necessary Company
action to authorize the execution, delivery and performance by it of each of
such Loan Documents. Each Credit Party has duly executed and delivered each of
the Loan Documents to which it is party, and each of such Loan Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

SECTION 6.3 No Violation. Neither the execution, delivery or performance by any
Credit Party of the Loan Documents to which it is a party, nor compliance by it
with the terms and provisions thereof, (i) will contravene any provision of any
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority binding on the U.S. Borrower and its
Subsidiaries, (ii) will result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject (including, without limitation, the Existing Indebtedness Agreements)
other than any agreement, contract or instrument terminated, discharged or
replaced as of the Closing Date, or (iii) will violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of its Subsidiaries.

SECTION 6.4 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for those that
have otherwise been obtained or made on or prior to the Closing Date or, with
respect to a Subsidiary Borrower, the date on which such Subsidiary Borrower has
satisfied the conditions precedent specified in

 

68



--------------------------------------------------------------------------------

Section 5.3 to become same and which remain in full force and effect on such
date), or exemption by, any Governmental Authority is required to be obtained or
made by, or on behalf of, any Credit Party to authorize, or is required to be
obtained or made by, or on behalf of, any Credit Party in connection with,
(i) the execution, delivery and performance of any Loan Document or (ii) the
legality, validity, binding effect or enforceability of any such Loan Document.

SECTION 6.5 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections.

(a) The audited consolidated balance sheet of the U.S. Borrower and its
Subsidiaries at December 31, 2009 and the related consolidated statements of
income and cash flows and changes in shareholders’ equity of the U.S. Borrower
and its Subsidiaries for the fiscal year of the U.S. Borrower ended on such date
and the unaudited consolidated balance sheets of the U.S. Borrower and its
Subsidiaries at the end of the Quarter ended March 31, 2010 and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the U.S. Borrower and its Subsidiaries for the Fiscal Quarter then
ended, in each case furnished to the Lenders prior to the Closing Date, present
fairly in all material respects the consolidated financial position of the U.S.
Borrower and its Subsidiaries at the date of said financial statements and the
results for the respective periods covered thereby. All such financial
statements have been prepared in accordance with U.S. GAAP consistently applied
except to the extent provided in the notes to said financial statements and
subject, in the case of the unaudited financial statements, to normal year-end
audit adjustments (all of which are of a recurring nature and none of which,
individually or in the aggregate, would be material) and the absence of
footnotes.

(b) On and as of the Closing Date, and after giving effect to the Transaction
and to all Indebtedness (including the Loans) being incurred or assumed or paid
and discharged by the Credit Parties in connection therewith, (i) the sum of the
assets, at a fair valuation, of the U.S. Borrower (on a stand-alone basis) and
of the U.S. Borrower and its Subsidiaries (taken as a whole) will exceed its or
their respective debts, (ii) the U.S. Borrower (on a stand-alone basis) and the
U.S. Borrower and its Subsidiaries (taken as a whole) has or have not incurred
and does or do not intend to incur, and does or do not believe that it or they
will incur, debts beyond its or their respective ability to pay such debts as
such debts mature, and (iii) the U.S. Borrower (on a stand-alone basis) and the
U.S. Borrower and its Subsidiaries (taken as a whole) will have sufficient
capital with which to conduct its or their respective businesses. For purposes
of this Section 6.5(b), “debt” means any liability on a claim, and “claim” means
(a) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (b) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

69



--------------------------------------------------------------------------------

(c) Except as fully disclosed in the financial statements delivered pursuant to
Section 6.5(a), and except for the Indebtedness incurred under this Agreement,
there were as of the Closing Date no liabilities or obligations with respect to
the U.S. Borrower or any of its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to be material to
the U.S. Borrower and its Subsidiaries. As of the Closing Date, none of the
Borrowers know of any basis for the assertion against it or any of its
Subsidiaries of any liability or obligation of any nature whatsoever that is not
fully disclosed in the financial statements delivered pursuant to Section 6.5(a)
or referred to in the immediately preceding sentence which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Closing Date have been prepared in good faith and are based on reasonable
assumptions, and there are no statements or conclusions in the Projections which
are based upon or include information known to the U.S. Borrower to be
misleading in any material respect or which fail to take into account material
information known to the U.S. Borrower regarding the matters reported therein.
On the Closing Date, the U.S. Borrower believes that the Projections are
reasonable and attainable, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results.

(e) On and as of the Closing Date, and after giving effect to the Transaction,
since December 31, 2009, nothing has occurred (singly or in aggregate with all
other occurrences) that has had, or could reasonably be expected to have, a
Material Adverse Effect; provided that no Extension of Credit (other than the
Extensions of Credit occurring on the Closing Date) shall constitute a
representation and warranty that the matters set forth in this Section 6.5(e)
are true and correct.

SECTION 6.6 Litigation. There are no actions, suits, proceedings, grievances or
investigations pending or, to the knowledge of the U.S. Borrower, threatened
(i) with respect to this Agreement or any Loan Document or (ii) that have had,
or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect or a material adverse effect on the
Transaction.

SECTION 6.7 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the U.S. Borrower and each of its
Subsidiaries in writing to the Administrative Agent or any Lender for purposes
of or in connection with this Agreement or the other Loan Documents, or any
transaction contemplated herein or therein, is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of the U.S.
Borrower and each of its Subsidiaries in writing to the Administrative Agent or
any Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided, it being understood and agreed that
for purposes of this Section 6.7, such factual information shall not include the
Projections or any pro forma financial information.

 

70



--------------------------------------------------------------------------------

SECTION 6.8 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Loans will be used to refinance the existing
Indebtedness of the U.S. Borrower and its Subsidiaries under the Existing Credit
Agreement and for other working capital and general corporate purposes of the
U.S. Borrower and its Subsidiaries.

(b) At the time of each Extension of Credit, the value of the Margin Stock at
any time owned by the U.S. Borrower and its Subsidiaries does not exceed 25% of
the value of the assets of the U.S. Borrower and its Subsidiaries taken as a
whole. Neither the making of any Loan nor the use of the proceeds thereof nor
the occurrence of any other Extension of Credit will violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

SECTION 6.9 Tax Returns and Payments. Each of the U.S. Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all material returns, statements, forms and reports for taxes
(the “Returns”) required to be filed by, or with respect to the U.S. Borrower
and/or any of its Subsidiaries. The Returns accurately reflect in all material
respects all liability for taxes of the U.S. Borrower and its Subsidiaries, as
applicable, for the periods covered thereby. Each of the U.S. Borrower and each
of its Subsidiaries has paid all federal and state income taxes and all other
material taxes and assessments payable by it which have become due, other than
those that are being contested in good faith and adequately disclosed and fully
provided for on the financial statements of the U.S. Borrower and its
Subsidiaries in accordance with U.S. GAAP. On the Closing Date, there is no
material action, suit, proceeding, investigation, audit or claim now pending or,
to the best knowledge of the U.S. Borrower or any of its Subsidiaries,
threatened by any authority regarding any taxes relating to the U.S. Borrower or
any of its Subsidiaries. As of the Closing Date, except as set forth on Schedule
6.9, neither the U.S. Borrower nor any of its Subsidiaries has entered into an
agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of the U.S. Borrower or any of its Subsidiaries, or is aware of any
circumstances that would cause the taxable years or other taxable periods of the
U.S. Borrower or any of its Subsidiaries not to be subject to the normally
applicable statute of limitations. Neither the U.S. Borrower nor any of its
Subsidiaries has incurred, nor will any of them incur, any material tax
liability in connection with the Transaction or any other transactions
contemplated hereby (it being understood that the representation contained in
this sentence does not cover any future tax liabilities of the U.S. Borrower or
any of its Subsidiaries arising as a result of the operation of their businesses
in the ordinary course of business).

SECTION 6.10 Compliance with ERISA; Non-U.S. Plans.

(a) The U.S. Borrower and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the U.S. Borrower nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by the

 

71



--------------------------------------------------------------------------------

U.S. Borrower or any ERISA Affiliate, or in the imposition of any Lien on any of
the rights, properties or assets of the U.S. Borrower or any ERISA Affiliate, in
either case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to section 412 of the Code, other than such liabilities or Liens
as could not reasonably be expected to result, individually or in the aggregate,
in the occurrence of a Material Adverse Effect.

(b) Neither the U.S. Borrower nor any ERISA Affiliate has incurred
(i) withdrawal liabilities (or are subject to contingent withdrawal liabilities)
under section 4201 or 4204 of ERISA in respect of Multiemployer Plans that could
reasonably be expected to result, either individually or in the aggregate, in
the occurrence of a Material Adverse Effect or (ii) any obligation in connection
with the termination or withdrawal from any Non-U.S. Plan that could reasonably
be expected to result, either individually or in the aggregate, in the
occurrence of a Material Adverse Effect.

(c) The expected postretirement benefit obligation (determined as of the last
day of the U.S. Borrower’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the U.S. Borrower could not reasonably be expected to result in the
occurrence of a Material Adverse Effect.

(d) All Non-U.S. Plans have been registered, established, operated, administered
and maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the U.S. Borrower and each of its Subsidiaries have been paid
or accrued as required and all obligations of the U.S. Borrower and each of its
Subsidiaries under each applicable Non-U.S. Plan Document have been performed by
the U.S. Borrower and each of its Subsidiaries, except where failure so to pay
or accrue such amounts or to perform such obligations, as the case may be, could
not be reasonably expected to have a Material Adverse Effect.

SECTION 6.11 Capitalization. On the Closing Date, the authorized capital stock
of the U.S. Borrower consists of (x) 400,000,000 shares of common stock, $.01
par value per share (such authorized shares of common stock, together with any
subsequently authorized shares of common stock of the U.S. Borrower, the “U.S.
Borrower Common Stock”) and (y) 10,000,000 shares of preferred stock, $0.01 per
value per share, 103,200,000 (subject to adjustments associated with stock
option, stock compensation or similar plans) of which shares of such U.S.
Borrower Common Stock are issued and outstanding and none of which such shares
of preferred stock of the U.S. Borrower are issued and outstanding. All such
outstanding shares have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights. As of the Closing
Date, except as set forth on Schedule 6.11 hereto, the U.S. Borrower does not
have outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock or any stock appreciation or
similar rights.

 

72



--------------------------------------------------------------------------------

SECTION 6.12 Subsidiaries. On and as of the Closing Date, the U.S. Borrower has
no Subsidiaries other than those Subsidiaries listed on Schedule 6.12 (with each
Subsidiary that is (x) a Guarantor or (y) an Immaterial Subsidiary on the
Closing Date identified as such).

SECTION 6.13 Compliance with Statutes, etc. The U.S. Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such non-compliances as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

SECTION 6.14 Investment Company Act. No Borrower is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 6.15 Environmental Matters.

(a) Subject to Section 6.15(c), each of the U.S. Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. The U.S.
Borrower and each of its Subsidiaries have obtained all of the permits and
approvals required of them under Environmental Laws for the operation of their
respective businesses. There are no pending or, to the knowledge of the U.S.
Borrower, threatened Environmental Claims against the U.S. Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the U.S.
Borrower or any of its Subsidiaries (including any such claim arising out of the
ownership, lease or operation by the U.S. Borrower or any of its Subsidiaries of
any Real Property formerly owned, leased or operated by the U.S. Borrower or any
of its Subsidiaries but no longer owned, leased or operated by the U.S. Borrower
or any of its Subsidiaries). There are no facts, circumstances, conditions or
occurrences with respect to the business or operations of the U.S. Borrower or
any of its Subsidiaries, or any Real Property owned, leased or operated by the
U.S. Borrower or any of its Subsidiaries (including any Real Property formerly
owned, leased or operated by the U.S. Borrower or any of its Subsidiaries but no
longer owned, leased or operated by the U.S. Borrower or any of its
Subsidiaries) or, to the knowledge of the U.S. Borrower, any property adjoining
or adjacent to any such Real Property that could be reasonably expected (i) to
form the basis of an Environmental Claim against the U.S. Borrower or any of its
Subsidiaries or any Real Property owned, leased or operated by the U.S. Borrower
or any of its Subsidiaries or (ii) to cause any Real Property owned, leased or
operated by the U.S. Borrower or any of its Subsidiaries to be subject to any
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by the U.S. Borrower or any of its Subsidiaries under any applicable
Environmental Law.

(b) Subject to Section 6.15(c), other than in the ordinary course of business
and in compliance with all applicable Environmental Laws, Hazardous Materials
have not at any time been generated, used, treated or stored on, or transported
to or from, or Released on or from, any Real Property by the U.S. Borrower or
any of its Subsidiaries at any time that such Real Property was or has been
owned, leased or operated by the U.S. Borrower or any of its Subsidiaries.

 

73



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section 6.15, the
representations and warranties made in this Section 6.15 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 6.16 Employment and Labor Relations. On the Closing Date, there are
(i) no material strikes, lockouts, stoppages or slowdowns or any other material
labor disputes against the U.S. Borrower or any of its Subsidiaries pending or,
to the knowledge of the U.S. Borrower or any its Subsidiaries, threatened or
planned and (ii) no union representation questions with respect to the U.S.
Borrower or any of its Subsidiaries.

SECTION 6.17 Intellectual Property, etc. The U.S. Borrower and each of its
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary for the present
and ongoing conduct of its business, and the use thereof by the U.S. Borrower
and each of its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements or the failure to own or have or
continue to own or have which, as the case may be, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 6.18 Indebtedness. Schedule 6.18 sets forth a list of all Indebtedness
which would be included in Consolidated Total Indebtedness (including Contingent
Obligations that would be included therein) with a principal amount outstanding
in excess of $10,000,000 of the U.S. Borrower and its Subsidiaries as of the
Closing Date and which is to remain outstanding after giving effect to the
Transaction (excluding the Loans and the Letters of Credit), in each case
showing the aggregate principal amount thereof and the name of the respective
borrower and any Borrower or any of its Subsidiaries which directly or
indirectly guarantees such debt. In addition, the aggregate amount of
Indebtedness which would be included in Consolidated Total Indebtedness
(including Contingent Obligations that would be included therein) of the U.S.
Borrower and its Subsidiaries as of the Closing Date and which is to remain
outstanding after giving effect to the Transaction not so listed on Schedule
6.18 does not exceed $50,000,000.

SECTION 6.19 Compliance with Act on the Financial Supervision. The European
Borrower is, to the extent applicable, in compliance with the AFS and any
regulations issued pursuant thereto.

ARTICLE VII

AFFIRMATIVE COVENANTS

Each Borrower (to the extent that the covenants and agreements set forth below
in this Article VII expressly apply to such Borrower or any of its Subsidiaries)
hereby covenants and agrees that on and after the Closing Date and until the
Revolving Credit Commitment and all Letters of Credit have terminated and all
other Obligations (other than contingent indemnification obligations not then
due) have been paid and satisfied in full in cash:

 

74



--------------------------------------------------------------------------------

SECTION 7.1 Information Covenants. The U.S. Borrower will furnish to the
Administrative Agent (who shall furnish to each Lender):

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three Fiscal Quarters in each Fiscal Year of the U.S. Borrower,
(i) the consolidated balance sheet of the U.S. Borrower and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income and retained earnings and statement of cash flows for such Fiscal Quarter
and for the elapsed portion of the Fiscal Year ended with the last day of such
Fiscal Quarter, in each case setting forth comparative figures for the
corresponding Fiscal Quarter in the prior Fiscal Year, all of which shall be
certified by the chief financial officer, the treasurer or any financial officer
(including a controller) of the U.S. Borrower that they fairly present in all
material respects in accordance with U.S. GAAP the financial condition of the
U.S. Borrower and its Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
Fiscal Quarter.

(b) Annual Financial Statements. Within 75 days after the close of each Fiscal
Year of the U.S. Borrower, the consolidated balance sheet of the U.S. Borrower
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income and retained earnings and statement of cash
flows for such Fiscal Year setting forth comparative figures for the preceding
Fiscal Year, all reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the U.S.
Borrower and its Subsidiaries on a consolidated basis in accordance with U.S.
GAAP consistently applied.

(c) Management Letters. Promptly after receipt by the U.S. Borrower, a copy of
any “management letter” received from the certified public accountants auditing
the consolidated financial statements of the U.S. Borrower and its Subsidiaries,
on a group basis, and management’s response thereto.

(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 7.1(a) and (b), an Officer’s Compliance
Certificate from the chief financial officer, treasurer or other financial
officer (including a controller) of the U.S. Borrower substantially in the form
of Exhibit F certifying on behalf of the U.S. Borrower that, to the best of such
officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
set forth in reasonable detail the calculations required to establish whether
the U.S. Borrower and its Subsidiaries were in compliance with the provisions of
Sections 8.7 and 8.8 at the end of such Fiscal Quarter or Fiscal Year, as the
case may be.

(e) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within five Business Days after any executive or senior managing
officer of the U.S. Borrower obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default,
(ii) any litigation or governmental investigation or proceeding

 

75



--------------------------------------------------------------------------------

pending against the U.S. Borrower or any of its Subsidiaries with respect to any
Loan Document, or (iii) any other event, change or circumstance that has had, or
could reasonably be expected to have, a Material Adverse Effect.

(f) Other Reports and Filings. Promptly (but in any event within ten days) after
the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which the U.S. Borrower or any of its
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material
Indebtedness pursuant to the terms of the documentation governing the same,
provided that any financial information, proxy statements or other material
required to be delivered pursuant to this Section 7.1(f) shall be deemed to have
been furnished to each of the Administrative Agent and the Lenders on the date
that such report, proxy statement or other material is posted on the Securities
and Exchange Commission’s website at www.sec.gov; provided further, that such
information (other than any Form 10-K, Form 10-Q or proxy materials) shall be
deemed to have been delivered when posted only upon notification by the U.S.
Borrower to the Administrative Agent of such posting.

(g) Environmental Matters. Promptly after any officer of the U.S. Borrower or
any of its Subsidiaries obtains knowledge thereof, notice of any Environmental
Claim that results in, or could reasonably be expected to result in a Material
Adverse Effect which notice shall describe in reasonable detail the nature of
the claim, investigation, condition, occurrence or removal or remedial action
and the U.S. Borrower’s or such Subsidiary’s response thereto.

(h) Rating Information. Promptly after any officer of the U.S. Borrower or any
of its Subsidiaries obtains knowledge thereof, notice of any change in the
corporate credit ratings of the U.S. Borrower by any Rating Agency (including,
without limitation, a change in the outlook with respect to any such ratings),
any notice from a Rating Agency indicating its intent to effect such a change in
such ratings or its cessation of, or its intent to cease, providing such ratings
of the U.S. Borrower, or any notice from a Rating Agency indicating its intent
to place the U.S. Borrower on a “CreditWatch” or “WatchList” or any similar
list, in each case with negative implications.

(i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the U.S. Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

SECTION 7.2 Books, Records and Inspections; Annual Meetings. The U.S. Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and accounts in conformity with U.S. GAAP and all requirements of applicable law
or, with respect to the books of record and accounts of a Subsidiary located
outside the United States, in accordance with the applicable accounting
standards and legal requirements of its local jurisdiction. The U.S. Borrower
will, and will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or any Lender to visit and inspect,
under guidance of officers of the U.S. Borrower or such Subsidiary, any of the
properties of the U.S. Borrower or such Subsidiary, and to examine the books of
accounts of the U.S. Borrower or such Subsidiary and discuss the affairs,
finances and accounts of the U.S. Borrower or such Subsidiary with, and be
advised as to the same by, its and their officers and independent

 

76



--------------------------------------------------------------------------------

accountants, all upon reasonable prior notice and at such reasonable times and
intervals (not to exceed once per calendar year unless a Default or Event of
Default shall have occurred and be continuing) and to such reasonable extent as
the Administrative Agent or any such Lender may reasonably request.

SECTION 7.3 Maintenance of Property; Insurance. The U.S. Borrower will, and will
cause each of its Subsidiaries to, (i) keep all property necessary to the
business of the U.S. Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, (ii) maintain with financially sound and reputable insurance
companies insurance on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the U.S.
Borrower and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried;
provided that the U.S. Borrower and each of its Subsidiaries may self-insure to
the extent it reasonably determines that such self-insurance is consistent with
prudent business practice.

SECTION 7.4 Existence; Franchises. The U.S. Borrower will, and will cause each
of its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises, licenses, permits, copyrights, trademarks and patents; provided,
however, that nothing in this Section 7.4 shall prevent (i) sales of assets and
other transactions by the U.S. Borrower or any of its Subsidiaries in accordance
with Section 8.2 or (ii) the withdrawal by the U.S. Borrower or any of its
Subsidiaries of its qualification as a foreign Company in any jurisdiction if
such withdrawal could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

SECTION 7.5 Compliance with Statutes, etc. The U.S. Borrower will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 7.6 Compliance with Environmental Laws. The U.S. Borrower will comply,
and will cause each of its Subsidiaries to comply, with all Environmental Laws
and permits applicable to, or required by, the ownership, lease or use of its
Real Property now or hereafter owned, leased or operated by the U.S. Borrower or
any of its Subsidiaries, except such noncompliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance. Neither the U.S. Borrower nor any
of its Subsidiaries will generate, use, treat, store, Release or dispose of, or
permit the generation, use, treatment, storage, Release or disposal of Hazardous
Materials on any Real Property now or hereafter owned, leased or operated by the
U.S. Borrower or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
for Hazardous Materials generated, used, treated, stored, Released or disposed
of at any such Real Properties in compliance in all material respects with all
applicable Environmental Laws and as

 

77



--------------------------------------------------------------------------------

required in connection with the normal operation, use and maintenance of the
business or operations of the U.S. Borrower or any of its Subsidiaries.

SECTION 7.7 ERISA Reporting Covenant; Employee Benefits Matters. The U.S.
Borrower will deliver promptly to the Administrative Agent, within ten days of
the U.S. Borrower knowing or having reason to know of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
U.S. Borrower, its Subsidiaries, or ERISA Affiliates, as applicable, propose to
take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the U.S. Borrower or any ERISA Affiliate, of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

(iii) any event, transaction or condition that could reasonably be expected to
result in the incurrence of any liability by the U.S. Borrower or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the U.S. Borrower or
any of its Subsidiaries or any ERISA Affiliate, pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or

(iv) receipt of notice of the imposition of a material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 7.8 End of Fiscal Years; Fiscal Quarters. The U.S. Borrower will cause
(i) its fiscal years to end on December 31 of each calendar year and (ii) its
fiscal quarters to end on March 31, June 30, September 30 and December 31 of
each calendar year.

SECTION 7.9 Payment of Taxes. The U.S. Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all (other than de minimis)
federal and state income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all material lawful claims which, if unpaid, might become a Lien or
charge upon any properties of the U.S. Borrower or any of its Subsidiaries not
otherwise permitted under Section 8.1(i); provided that neither the U.S.
Borrower nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim which is

 

78



--------------------------------------------------------------------------------

being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with U.S. GAAP.

SECTION 7.10 Use of Proceeds. The Borrowers will use the proceeds of the Loans
only as provided in Section 6.8.

SECTION 7.11 Ratings. The U.S. Borrower will use commercially reasonable efforts
to cause each of the Rating Agencies to continuously provide (x) corporate
credit ratings of the U.S. Borrower and (y) credit ratings of the Credit
Facility provided hereunder.

SECTION 7.12 Additional Subsidiary Guarantors.

(a) If at any time any Wholly-Owned Domestic Subsidiary of the U.S. Borrower is
created, established or acquired and such Wholly Owned Domestic Subsidiary is
(or would have been if at such time it had been a Wholly Owned Domestic
Subsidiary of the U.S. Borrower), on the last day of the most recently ended
Test Period for which financial statements have been or are required to have
been delivered pursuant to Section 7.1(a) or (b), as applicable, a Material
Subsidiary (with the “Immaterial Subsidiaries” tests being recalculated on a pro
forma basis after giving effect to such creation, establishment or acquisition),
the U.S. Borrower will, within 10 Business Days after such Wholly-Owned Domestic
Subsidiary is created, established, acquired, notify the Administrative Agent
thereof and, will as promptly as practicable, and in any event within sixty
days, cause such Wholly-Owned Domestic Subsidiary to take all actions required
for such Wholly-Owned Domestic Subsidiary to become a party to the Subsidiary
Guaranty Agreement in accordance with the terms of the Subsidiary Guaranty
Agreement and take all action in connection therewith as would otherwise have
been required to be taken pursuant to Section 5.1 if such Wholly-Owned Domestic
Subsidiary had been a Subsidiary Guarantor on the Closing Date; provided that if
the U.S. Borrower determines in good faith, (before such Wholly-Owned Domestic
Subsidiary has complied with the requirements of this Section 7.12(a)), that
such Wholly-Owned Domestic Subsidiary will not remain a Material Subsidiary for
more than sixty days after the date of the creation, establishment or
acquisition thereof, because of contemplated transfers of assets permitted under
Section 8.2 by such Wholly-Owned Domestic Subsidiary (with the “Immaterial
Subsidiary” tests being recalculated on a pro forma basis after giving effect to
such transfers of assets), then so long as the U.S. Borrower notifies the
Administrative Agent thereof within the sixty day period referenced above, such
Wholly Owned Domestic Subsidiary shall not be required to become a Subsidiary
Guarantor (unless the respective transfer of assets does not occur within such
sixty day period or unless and until it is subsequently required to become a
Subsidiary Guarantor pursuant to the provisions of Section 7.12(b)); provided,
further that if the preceding proviso is applicable, the U.S. Borrower shall
determine in good faith whether any of the transfers of assets contemplated by
the preceding proviso would result in one or more other Wholly-Owned Domestic
Subsidiaries of the U.S. Borrower which are not Subsidiary Guarantors and which
previously constituted Immaterial Subsidiaries no longer constituting same (with
determinations to be made in good faith on a pro forma basis to give effect to
the respective transfers of assets), and if the U.S. Borrower determines in good
faith that the result described above in this proviso would occur, then in such
case within the sixty-day period described above the U.S. Borrower shall cause
such Wholly-Owned Domestic Subsidiaries (which will not continue to constitute
Immaterial Subsidiaries) to become Subsidiary Guarantors and to comply with the
provisions of this

 

79



--------------------------------------------------------------------------------

Section 7.12(a) as if the respective transferee were a newly created,
established or acquired Wholly-Owned Domestic Subsidiary.

(b) If, on the date of delivery by the U.S. Borrower of each of the financial
statements required to be delivered pursuant to Sections 7.1(a) or (b), as
applicable, any of the Wholly-Owned Domestic Subsidiaries of the U.S. Borrower
that is not a Subsidiary Guarantor at such time would, as of the last day of the
fiscal quarter or fiscal year for which such financial statements are required
to be delivered, qualify as a Material Subsidiary, then the U.S. Borrower will,
within 10 Business Days notify the Administrative Agent thereof and, as promptly
as practicable, and in any event within sixty days after the date of delivery
(or required date of delivery, if earlier) of the respective financial
statements, cause each Wholly Owned Domestic Subsidiary of the U.S. Borrower
(other than such Wholly-Owned Domestic Subsidiaries as will not constitute
Material Subsidiaries after the taking of the actions required by this
Section 7.12(b)) to take all actions required for such Wholly-Owned Domestic
Subsidiary to become a party to the Subsidiary Guaranty Agreement in accordance
with the terms of the Subsidiary Guaranty Agreement and take all action in
connection therewith as would otherwise have been required to be taken pursuant
to Section 5.1 if such Wholly-Owned Domestic Subsidiary had been a Subsidiary
Guarantor on the Closing Date; provided that if the U.S. Borrower determines in
good faith (before the respective Wholly-Owned Domestic Subsidiary has complied
with the requirements of this Section 7.12(b)), that such Wholly-Owned Domestic
Subsidiary will not remain a Material Subsidiary for more than sixty days after
the date of delivery (or required date of delivery, if earlier) of the
respective financial statements, because of contemplated transfers of assets
permitted under Section 8.2 by such Wholly-Owned Domestic Subsidiary (with the
“Immaterial Subsidiary” tests being recalculated on a pro forma basis after
giving effect to such transfers of assets), then so long as the U.S. Borrower
notifies the Administrative Agent thereof within the sixty day period referenced
above, such Wholly-Owned Domestic Subsidiary shall not be required to become a
Subsidiary Guarantor (unless the respective transfer of assets does not occur
within such sixty day period or unless and until it is subsequently required to
become a Subsidiary Guarantor pursuant to the provisions of this
Section 7.12(b)); provided, further that if the preceding proviso is applicable,
the U.S. Borrower shall determine in good faith whether any of the transfers of
assets contemplated by the preceding proviso would result in one or more other
Wholly-Owned Domestic Subsidiaries of the U.S. Borrower which are not Subsidiary
Guarantors and which previously constituted Immaterial Subsidiaries no longer
constituting same (with determinations to be made in good faith on a pro forma
basis to give effect to the respective transfers of assets), and if the U.S.
Borrower determines in good faith that the result described above in this
proviso would occur, then in such case within the sixty-day period described
above the U.S. Borrower shall cause such Wholly-Owned Domestic Subsidiaries
(which will not continue to constitute Immaterial Subsidiaries) to become
Subsidiary Guarantors and to comply with the provisions of this Section 7.12(b)
as if the respective transferee were a Material Subsidiary on the last day of
the respective fiscal quarter or fiscal year for which financial statements are
acquired to be delivered pursuant to Section 7.1(a) or (b), as applicable.

SECTION 7.13 Maintenance of Company Separateness. Each Borrower will, and the
U.S. Borrower will cause each of its Material Subsidiaries to, satisfy in all
material respects customary Company formalities, including the holding of
regular board of directors’ and

 

80



--------------------------------------------------------------------------------

shareholders’ meetings or action by directors or shareholders without a meeting
and the maintenance of Company records. In addition, neither the U.S. Borrower
nor any of its Subsidiaries shall take any action, or conduct its affairs in a
manner, which is likely to result in the Company existence of any Borrower, any
other Credit Party or any Non-Guarantor Subsidiaries being ignored, or in the
assets and liabilities of the U.S. Borrower or any other Credit Party being
substantively consolidated with those of any other such Person or any
Non-Guarantor Subsidiary in a bankruptcy, reorganization or other insolvency
proceeding.

ARTICLE VIII

NEGATIVE COVENANTS

Each Borrower (to the extent that the covenants and agreements set forth below
in this Article VIII expressly apply to such Borrower or any of its
Subsidiaries) hereby covenants and agrees that on and after the Closing Date and
until the Revolving Credit Commitment and all Letters of Credit have terminated
and all other Obligations (other than contingent indemnification obligations not
then due) have been paid and satisfied in full in cash:

SECTION 8.1 Liens. The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the U.S. Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired; provided that the provisions of this Section 8.1 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with U.S. GAAP;

(ii) Liens in respect of property or assets of the U.S. Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the U.S. Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the U.S. Borrower or such Subsidiary or (y) which
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

(iii) Liens in existence on the Closing Date which are listed in Schedule 8.1,
plus renewals, replacements and extensions of such Liens to the extent set forth
on such Schedule 8.1, provided that any such renewal, replacement or extension
does not encumber any additional assets or properties of the U.S. Borrower or
any of its Subsidiaries except to the extent that Liens or such additional
assets or properties are permitted under another provision of this Section 8.1;

 

81



--------------------------------------------------------------------------------

(iv) Liens created by or pursuant to this Agreement and the other Loan
Documents;

(v) (x) licenses, sublicenses, leases or subleases granted by the U.S. Borrower
or any of its Subsidiaries to other Persons not materially interfering with the
conduct of the business of the U.S. Borrower or any of its Subsidiaries and
(y) any interest or title of a lessor, sublessor or licensor under any operating
lease or license agreement not prohibited by this Agreement to which the U.S.
Borrower or any of its Subsidiaries is a party (including, without limitation, a
Lien on the U.S. Borrower’s license of the “Pink Panther” trademark and any
proceeds thereof in favor of the licensor thereof);

(vi) Liens upon assets of the U.S. Borrower or any of its Subsidiaries subject
to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 8.4(iv), provided that (x) such Liens only
serve to secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the U.S. Borrower or any
Subsidiary of the U.S. Borrower;

(vii) Liens placed upon equipment or machinery used in the ordinary course of
business of the U.S. Borrower or any of its Subsidiaries and placed at the time
of the acquisition thereof by the U.S. Borrower or such Subsidiary or within 180
days thereafter to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof or to secure Indebtedness incurred solely for the purpose
of financing the acquisition of any such equipment or machinery or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided that (x) the Indebtedness secured by such Liens is permitted by
Section 8.4 and (y) in all events, the Lien encumbering the equipment or
machinery so acquired does not encumber any other asset of the U.S. Borrower or
such Subsidiary;

(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the U.S. Borrower or any of its Subsidiaries;

(ix) Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding operating leases entered into in the ordinary course
of business;

(x) Liens arising out of the existence of judgments or decrees (but excluding
consensual Liens granted by the U.S. Borrower or any of its Subsidiaries on any
of their assets) that do not constitute an Event of Default under
Section 9.1(g);

(xi) statutory and common law landlords’ liens under leases to which the U.S.
Borrower or any of its Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment

 

82



--------------------------------------------------------------------------------

insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance, completion and guarantee bonds
and other obligations of a like nature incurred in the ordinary course of
business and consistent with past practice (exclusive of obligations in respect
of the payment for borrowed money);

(xiii) Liens on property or assets acquired by the U.S. Borrower or any of its
Subsidiaries in existence at the time such property or asset is acquired by the
U.S. Borrower or such Subsidiary (including by the merger or acquisition of any
Person), provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 8.4, and (y) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such merger or
acquisition and do not attach to any other asset of the U.S. Borrower or any of
its Subsidiaries;

(xiv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the U.S.
Borrower or any of its Subsidiaries in the ordinary course of business to the
extent such Liens do not attach to any assets other than the goods subject to
such arrangements;

(xv) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, (y) incurred in the ordinary
course of business in connection with property owned by third parties installed
to provide energy or oxygen at the facilities of the U.S. Borrower and its
Subsidiaries pursuant to any supply arrangement or operating lease (but not
pursuant to a Capital Lease) and (z) in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

(xvi) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the U.S. Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;

(xvii) Liens created on assets transferred to an SPV pursuant to Asset
Securitizations (which assets shall be of the types described in the definition
of Asset Securitization contained herein), securing Attributable Securitization
Indebtedness permitted to be outstanding pursuant to Section 8.4(v); and

(xviii) additional Liens of the U.S. Borrower or any Subsidiary of the U.S.
Borrower not otherwise permitted by this Section 8.1, so long as the aggregate
amount (exclusive of regularly accruing interest or similar amounts which are
paid on a current basis) of obligations secured by Liens permitted pursuant to
this Section 8.1(xviii) does not exceed $300,000,000 at any time.

 

83



--------------------------------------------------------------------------------

SECTION 8.2 Consolidation, Merger, Purchase or Sale of Assets, etc. The U.S.
Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of all or any part of
its property or assets (other than sales of inventory, raw materials, supplies
and used or surplus equipment, in each case in the ordinary course of business),
or enter into any sale-leaseback transactions, or purchase or otherwise acquire
(in one or a series of related transactions) all or substantially all of the
Equity Interests in or assets of any Person (each such purchase or acquisition,
an “Acquisition”) (or agree to do any of the foregoing at any future time),
except that:

(i) each of the U.S. Borrower and any of its Subsidiaries may liquidate or
otherwise dispose of obsolete or worn-out property in the ordinary course of
business, and may dissolve, liquidate or merge out of existence a Subsidiary
that is not a Subsidiary Borrower, the continued existence of which is no longer
materially advantageous to the U.S. Borrower or its Subsidiaries;

(ii) each of the U.S. Borrower and any of its Subsidiaries may sell assets
including pursuant to a transaction of merger or consolidation, including the
Equity Interests of a Subsidiary of the U.S. Borrower that is not a Subsidiary
Borrower so long as (x) no Default or Event of Default then exists or would
result therefrom, (y) in the case of the sale of the Equity Interests of any
Credit Party, all of the Equity Interests of such Credit Party and its other
Subsidiaries are sold pursuant to such sale and (z) the Fair Market Value of
such assets when added to the Fair Market Value of all assets sold pursuant to
this clause (ii) of the U.S. Borrower and its Subsidiaries previously sold
pursuant to this Section 8.2(ii), does not exceed $350,000,000 in any Fiscal
Year;

(iii) each of the U.S. Borrower and any of its Subsidiaries may sell or
discount, in each case without recourse and in the ordinary course of business,
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and, subject to
Section 8.2(vii), not as part of any financing transaction;

(iv) each of the U.S. Borrower and any of its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the U.S. Borrower or any of its
Subsidiaries;

(v) each of the U.S. Borrower and any of its Subsidiaries may convey, lease,
rent, sell or otherwise transfer all or any part of its business, properties and
assets to the U.S. Borrower or to any other Subsidiary of the U.S. Borrower;

(vi) each of the U.S. Borrower and any of its Subsidiaries may merge or
consolidate with and into, be dissolved or liquidated into, or amalgamate with
any other Person, so long as (i) in the case of any such merger, consolidation,
dissolution, liquidation or amalgamation involving the U.S. Borrower, the U.S.
Borrower is the surviving or continuing entity of any such merger,
consolidation, dissolution, liquidation or amalgamation (provided, that no
Subsidiary Borrower may merge, consolidate or amalgamate with or into, or be
dissolved or liquidated into, the U.S. Borrower), (ii) in the

 

84



--------------------------------------------------------------------------------

case of any such merger, consolidation, dissolution, liquidation or amalgamation
involving a Subsidiary Borrower, such Subsidiary Borrower is the surviving or
continuing entity of any such merger, consolidation, dissolution, liquidation or
amalgamation or, in the event of an amalgamation involving the Canadian
Borrower, the continuing Person resulting therefrom is a Wholly-Owned Subsidiary
of the U.S. Borrower organized under the laws of Canada or a province thereof
that takes such actions, and deliver all such documents incidental or related
thereto, as may be reasonably requested by the Administrative Agent to assume
all of the obligations of the Canadian Borrower under this Agreement and the
other Loan Documents to which the Canadian Borrower was a party and to become a
party to this Agreement and each other Loan Document to which the Canadian
Borrower was a party, after which such continuing Person shall be the “Canadian
Borrower” hereunder and under each other Loan Document and (iii) in all other
cases, the surviving or continuing corporation of any such merger,
consolidation, dissolution, liquidation or amalgamation is a Subsidiary of the
U.S. Borrower;

(vii) each of the U.S. Borrower and any of its Subsidiaries party to an Asset
Securitization may sell accounts and related general intangibles, chattel paper,
instruments, security and collections with respect thereto pursuant to such
Asset Securitization (after the execution thereof), so long as (x) each such
sale is in an arm’s-length transaction and on terms consistent with prevailing
market conditions for similar transactions at such time and (y) the aggregate
Attributable Securitization Indebtedness shall not exceed $400,000,000 at any
time outstanding;

(viii) each of the U.S. Borrower and any of its Subsidiaries may liquidate or
otherwise dispose of Cash Equivalents in the ordinary course of business;

(ix) each of the U.S. Borrower and any of its Subsidiaries may consummate an
Acquisition, so long as no Default or Event of Default shall have occurred and
be continuing at the time of the consummation of the proposed Acquisition or
immediately after giving effect thereto (each such Acquisition, a “Permitted
Acquisition”);

(x) each of the U.S. Borrower and any of its Subsidiaries may transfer and
dispose of inventory, raw materials, equipment, Real Property and other tangible
assets in exchange for consideration comprised of inventory, raw materials,
supplies, used or surplus equipment, Real Property and other tangible assets or
some combination thereof, in each case in the ordinary course of business, so
long as (x) no Default or Event of Default then exists or would result therefrom
and (y) the book value of such assets at the time of the consummation of such
sale, when added to the book value of all assets of the U.S. Borrower and its
Subsidiaries previously sold pursuant to this Section 8.2(x), does not exceed
$250,000,000 at any time;

(xi) each of the U.S. Borrower and any of its Subsidiaries may sell, transfer or
convey raw materials, equipment, Real Property and other tangible assets to the
extent that the Net Sale Proceeds therefrom are used to acquire replacement raw
materials, equipment, real property and other tangible assets within 270 days
after receipt of such Net Sale Proceeds (and in the case of any contractual
commitment to so apply such Net

 

85



--------------------------------------------------------------------------------

Sale Proceeds entered into within such 270 day period, within 360 days after
receipt of such Net Sale Proceeds); and

(xii) each of the U.S. Borrower and its Subsidiaries may sell, transfer or
convey assets acquired from Societe de Participations Financieres et
Industrielles S.A.S., so long as the Fair Market Value of such assets at the
time of the consummation of such sale, when added to the Fair Market Value of
all assets of the U.S. Borrower and its Subsidiaries previously sold pursuant to
this Section 8.2(xii), does not exceed $125,000,000 at any time.

SECTION 8.3 Dividends. The U.S. Borrower will not, and will not permit any of
its Subsidiaries to, authorize, declare or pay any Dividends with respect to the
U.S. Borrower or any of its Subsidiaries, except that:

(i) (x) any Subsidiary of the U.S. Borrower may pay Dividends to the U.S.
Borrower or to any Wholly-Owned Subsidiary of the U.S. Borrower and (y) any
Non-Wholly Owned Subsidiary of the U.S. Borrower may pay cash dividends to its
shareholders generally so long as the U.S. Borrower or its respective Subsidiary
which owns the Equity Interests in the Subsidiary paying such Dividends receives
at least its proportionate share thereof (based upon its relative holding of the
Equity Interests in the Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of Equity Interests of
such Subsidiary); and

(ii) the U.S. Borrower and its Subsidiaries may authorize, declare and pay any
other cash Dividend so long as (x) no Default or Event of Default exists at the
time of such authorization, declaration or payment or would exist immediately
after giving effect thereto and (y) such authorization, declaration or payment
will not violate (I) any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of such Person
or (II) any material agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Person.

SECTION 8.4 Indebtedness. The U.S. Borrower will not, and will not permit any of
its Subsidiaries to contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(i) unsecured Indebtedness of the Credit Parties so long as, on the date of the
respective incurrence thereof, no Default or Event of Default then exists or
would result therefrom;

(ii) unsecured Indebtedness of the Non-Guarantor Subsidiaries so long as (x) on
the date of the respective incurrence thereof, no Default or Event of Default
then exists or would result therefrom and (y) the aggregate principal amount of
all such outstanding Indebtedness, (I) does not exceed $400,000,000 at any time
and (II) when added to the aggregate principal amount of all outstanding
Indebtedness incurred by the U.S. Borrower and its Subsidiaries pursuant to
Section 8.4(iii), does not exceed $600,000,000 at any time;

 

86



--------------------------------------------------------------------------------

(iii) secured Indebtedness of the U.S. Borrower and its Subsidiaries so long as
(x) on the date of the respective incurrence thereof no Default or Event of
Default then exists or would result therefrom and (y) the aggregate principal
amount of all such outstanding Indebtedness, (I) does not exceed $300,000,000 at
any time and (II) when added to the aggregate principal amount of all
outstanding Indebtedness incurred by the Non-Guarantor Subsidiaries pursuant to
Section 8.4(ii), does not exceed $600,000,000 at any time;

(iv) Indebtedness of the U.S. Borrower and its Subsidiaries incurred to finance
fixed or capital assets or evidenced by Capitalized Lease Obligations and
purchase money Indebtedness described in Section 8.1(vi) or (vii), provided that
in no event shall the sum of the aggregate principal amount of all such
Indebtedness permitted by this Section 8.4(iv) (as measured on the date of each
incurrence pursuant to this Section 8.4(iv)) exceed 5% of Consolidated Net
Tangible Assets of the U.S. Borrower and its Subsidiaries as of the last day of
the last Fiscal Year for which financial statements have been delivered pursuant
to Section 7.1(b);

(v) Attributable Securitization Indebtedness incurred under or in connection
with any Asset Securitization in an aggregate principal amount not to exceed
$400,000,000 at any time outstanding;

(vi) Indebtedness constituting Intercompany Loans, to the extent permitted
pursuant to Section 8.5 (and subject to the requirements, if applicable, of
Section 8.11);

(vii) Indebtedness consisting of guaranties or Contingent Obligations by the
U.S. Borrower and its Subsidiaries of each other’s Indebtedness and lease and
other obligations permitted under this Agreement; provided that no Non-Guarantor
Subsidiaries shall be permitted to furnish a guarantee (except to the extent
such guarantee is permitted pursuant to Section 8.4(ii)) or Contingent
Obligation in respect, or in support, of any Indebtedness or lease or other
obligations of the U.S. Borrower or any other Credit Party;

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;

(ix) Indebtedness of the U.S. Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, completion bonds, guaranty bonds, appeal bonds
or customs bonds required in the ordinary course of business or in connection
with the enforcement of rights or claims of the U.S. Borrower or any of its
Subsidiaries or in connection with judgments that do not result in a Default or
an Event of Default;

(x) Indebtedness of the U.S. Borrower or any of its Subsidiaries which may be
deemed to exist in connection with agreements providing for indemnification,
purchase price adjustments and similar obligations in connection with the
acquisition or disposition of assets in accordance with the requirements of this
Agreement, so long as any such

 

87



--------------------------------------------------------------------------------

obligations are those of the Person making the respective acquisition or sale,
and are not guaranteed by any other Person except as permitted by
Section 8.4(vii);

(xi) Indebtedness of the U.S. Borrower and its Subsidiaries existing on the
Closing Date (but excluding the Obligations) and extensions, renewals,
replacements and refinancings of any such Indebtedness that do not (I) increase
the outstanding principal amount thereof (except by the amount of any premium or
fee paid or payable in connection with such extension, renewal or replacement)
unless otherwise permitted pursuant to another provision of this Section 8.4,
(II) have any additional obligors or guarantors with respect thereto unless
otherwise permitted pursuant to another provision of this Section 8.4 or (III)
have any additional Liens to secure such Indebtedness; and

(xii) Indebtedness of the U.S. Borrower and its Subsidiaries in respect of
letters of credit obtained or deposits made in order to provide security for
workers’ compensation claims or pension plans, payment obligations in connection
with self-insurance or pursuant to statutory obligations, in each case in the
ordinary course of business.

SECTION 8.5 Advances, Investments and Loans. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other Equity Interest in, or make any
capital contribution to, any other Person, or enter into any partnership or
joint venture, or purchase or own a futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract (each of the foregoing an “Investment”), except
that the following shall be permitted:

(i) the U.S. Borrower and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the U.S. Borrower or such Subsidiary;

(ii) the U.S. Borrower and its Subsidiaries may hold the Investments held by
them on the Closing Date, provided that (x) any additional Investments made with
respect thereto shall be permitted only if permitted under the other provisions
of this Section 8.5 and (y) any Investment in an amount greater than $5,000,000
held on the Closing Date shall be permitted by this clause 8.5(ii) only if
described on Schedule 8.5;

(iii) the U.S. Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(iv) the U.S. Borrower and its Subsidiaries may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business;

 

88



--------------------------------------------------------------------------------

(v) the U.S. Borrower and its Subsidiaries may acquire and hold obligations of
their officers and employees in connection with such officers’ and employees’
acquisition of shares of U.S. Borrower Common Stock (so long as no cash is
actually advanced by the U.S. Borrower or any of its Subsidiaries in connection
with the acquisition of such obligations);

(vi) the U.S. Borrower and its Subsidiaries may enter into (x) Interest Rate
Protection Agreements entered into with respect to other Indebtedness permitted
under Section 8.4 and (y) Other Hedging Agreements entered into in the ordinary
course of business and providing protection to the U.S. Borrower and its
Subsidiaries against fluctuations in currency values or commodity prices in
connection with the U.S. Borrower or any of its Subsidiaries’ operations, in
either case so long as the entering into of such Interest Rate Protection
Agreements or Other Hedging Agreements are bona fide hedging activities and are
not for speculative purposes;

(vii) (I) the U.S. Borrower and the other Credit Parties may make intercompany
loans and advances to each other, (II) the U.S. Borrower and its Subsidiaries
may make intercompany loans and advances to any Non-Guarantor Subsidiary, and
(III) any Non-Guarantor Subsidiary which is at such time a party to the
Intercompany Subordination Agreement (unless prohibited by applicable law in the
case of a Foreign Subsidiary) may make intercompany loans and advances to any
Credit Party which at such time is party to the Intercompany Subordination
Agreement (such intercompany loans and advances referred to in preceding clauses
(I) through (III), collectively, the “Intercompany Loans”), provided that
(x) each Intercompany Loan made to any Credit Party by any Subsidiary of the
U.S. Borrower that is not a Credit Party shall, except to the extent prohibited
by applicable law in the case of Intercompany Loans made by a Foreign
Subsidiary, be subject to subordination as, and to the extent, required by the
Intercompany Subordination Agreement and (y) no Intercompany Loan may be made
pursuant to subclause (II) above at any time that a Default or an Event of
Default has occurred and its continuing;

(viii) (I) the U.S. Borrower and the other Credit Parties may make capital
contributions to, or acquire Equity Interests of, any other Credit Party, (II)
the U.S. Borrower and the other Credit Parties may make capital contributions
to, or acquire Equity Interests of, Non-Guarantor Subsidiaries and Persons that
are not Subsidiaries of the U.S. Borrower, and may capitalize or forgive any
Indebtedness owed to them by any Non-Guarantor Subsidiary and outstanding under
Section 8.5(vii), and (III) any Non-Wholly-Owned Subsidiary may make capital
contributions to, or acquire Equity Interests of, any other Non-Guarantor
Subsidiary, and may capitalize or forgive any Indebtedness owed to it by a
Non-Guarantor Subsidiary; provided that no contribution, capitalization or
forgiveness may be made pursuant to preceding subclause (II) at any time that a
Default or an Event of Default has occurred and its continuing;

(ix) Contingent Obligations permitted by Section 8.4, to the extent constituting
Investments;

 

89



--------------------------------------------------------------------------------

(x) Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 8.2;

(xi) the U.S. Borrower and its Subsidiaries may receive and hold promissory
notes and other non-cash consideration received in connection with any asset
sale permitted by Section 8.2(ii);

(xii) the U.S. Borrower and its Subsidiaries may make advances in the form of a
prepayment of expenses to vendors, suppliers and trade creditors consistent with
their past practices, so long as such expenses were incurred in the ordinary
course of business of the U.S. Borrower or such Subsidiary;

(xiii) the U.S. Borrower and its Subsidiaries may make and hold Investments in
Cash Equivalents; and

(xiv) the U.S. Borrower and its Subsidiaries may make, hold and enter into
additional Investments so long as, at the time of making such Investment, no
Default or Event of Default then exists or would result therefrom.

SECTION 8.6 Transactions with Affiliates. The U.S. Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the U.S. Borrower or any of its
Subsidiaries (other than the U.S. Borrower and its Subsidiaries and any Person
that is an Affiliate solely as a result of the ownership by the U.S. Borrower or
any of its Subsidiaries of the Equity Interests of such Person) other than in
the ordinary course of business and on terms and conditions substantially as
favorable or more favorable to the U.S. Borrower or such Subsidiary as would
reasonably be obtained by the U.S. Borrower or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:

(i) customary fees, indemnities and reimbursements may be paid to non-officer
directors of the U.S. Borrower and its Subsidiaries and loans and advances
permitted by Section 8.5(iv);

(ii) the U.S. Borrower may issue U.S. Borrower Common Stock and Qualified
Preferred Stock; and

(iii) the U.S. Borrower and its Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
with officers, employees and directors of the U.S. Borrower and its Subsidiaries
in the ordinary course of business or pursuant to the Plan of Reorganization.

SECTION 8.7 Interest Expense Coverage Ratio. The U.S. Borrower will not permit
the Interest Expense Coverage Ratio for any Test Period ending on the last day
of a Fiscal Quarter to be less than 2.25:1.00; provided that compliance with
this Section 8.7 for each Test Period shall be determined on the earlier to
occur of (x) the date upon which the U.S. Borrower delivers financial statements
for the last Fiscal Quarter of such Test Period pursuant to

 

90



--------------------------------------------------------------------------------

Section 7.1(a) or (b) (in which case such compliance shall be determined based
upon such delivered financial statements) and (y) the 30th day after the last
day of the last Fiscal Quarter of such Test Period (in which case such
compliance shall be determined based upon internally prepared financial
statements of the U.S. Borrower and its Subsidiaries on such date and shall then
also be determined on the date described in preceding clause (x) based upon the
delivered financial statements described in preceding clause (x)); provided
further, that if at any time subsequent to the delivery of any such financial
statements described above with respect to any Test Period, there are subsequent
adjustments thereto (or to the financial results described therein), such
subsequent adjustments shall be given full force and effect.

SECTION 8.8 Leverage Ratio. The U.S. Borrower will not permit the ratio of
Consolidated Total Indebtedness to Consolidated Total Capitalization at any time
to exceed 0.60:1.00; provided that for determining compliance with this
Section 8.8 at any time, (x) in calculating Consolidated Total Capitalization,
Consolidated Net Worth shall be determined based upon the financial statements
most recently delivered to the Administrative Agent pursuant to Section 7.1(a)
or (b), unless the U.S. Borrower has not delivered such financial statements
within 30 days of the last day of the most recently ended Fiscal Quarter, in
which case Consolidated Net Worth shall be determined based upon internally
prepared financial statements of the U.S. Borrower and its Subsidiaries until
such time as the U.S. Borrower delivers financial statements for such Fiscal
Quarter to the Administrative Agent pursuant to Section 7.1(a) or (b) for such
Fiscal Quarter (at which time Consolidated Net Worth shall be determined based
upon such delivered financial statements), provided that if at any time
subsequent to the delivery of any such financial statements described above,
there are subsequent adjustments thereto (or to the financial results described
therein), such subsequent adjustments shall be given full force and effect and
(y) Consolidated Total Indebtedness shall be the actual Consolidated Total
Indebtedness at such time. In determining the ratio of Consolidated Total
Indebtedness to Consolidated Total Capitalization at any time, actual
Consolidated Total Indebtedness on the respective date of determination shall be
used, with Consolidated Net Worth to be determined based on the last available
calculation of Consolidated Net Worth as calculated pursuant to the proviso to
the immediately preceding sentence; provided, further, that such Consolidated
Net Worth shall be adjusted for any issuance of Equity Interests of the U.S.
Borrower and for any Dividends actually paid by the U.S. Borrower and/or its
respective Subsidiaries (to Persons other than the U.S. Borrower and
Subsidiaries thereof), after the date of the respective calculation of
Consolidated Net Worth and on or prior to the date of the next determination of
Consolidated Net Worth as described above.

SECTION 8.9 Modifications of Certain Agreements. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to amend or modify, or permit the
amendment or modification of, any provision of any Senior Notes Document in a
manner materially adverse to the interests of the Lenders (in their capacity as
Lenders).

SECTION 8.10 Limitation on Certain Restrictions on Subsidiaries. The U.S.
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by the U.S. Borrower or
any of its

 

91



--------------------------------------------------------------------------------

Subsidiaries, or pay any Indebtedness owed to the U.S. Borrower or any of its
Subsidiaries, (b) make loans or advances to the U.S. Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the U.S.
Borrower or any of its Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) the Senior Notes Documents,
(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the U.S. Borrower or any of its
Subsidiaries, (v) customary provisions restricting assignment of any licensing
agreement (in which the U.S. Borrower or any of its Subsidiaries is the
licensee) or other contract entered into by the U.S. Borrower or any of its
Subsidiaries in the ordinary course of business, (vi) restrictions on the
transfer of any asset pending the close of the sale of such asset,
(vii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 8.1(iii), (vi), (vii), (xi), (xii), (xiii), (xiv), (xv), (xvi),
(xvii) or (xviii); or (viii) with respect to any Non- Wholly Owned Subsidiary,
any agreement requiring the consent of each Person holding Equity Interests in
such Non-Wholly Owned Subsidiary for such Non-Wholly Owned Subsidiary to pay
dividends or make any other distributions on its capital stock or any other
Equity Interests.

SECTION 8.11 Intercompany Subordination Agreement. Notwithstanding anything to
the contrary contained in this Agreement, at no time (or, with respect to any
Subsidiary of the U.S. Borrower other than the Guarantors, at no time after
thirty (30) days after the Closing Date (as such date may be extended by the
Administrative Agent in its sole discretion)) shall any Credit Party be an
obligor with respect to any Intercompany Loan made to it by any Subsidiary of
the U.S. Borrower that is not a Credit Party, unless each obligor (including
each Person which is a guarantor thereof) and each obligee with respect thereto
are party to the Intercompany Subordination Agreement, except that a Foreign
Subsidiary of the U.S. Borrower shall not be required to be a party to the
Intercompany Subordination Agreement to the extent prohibited by applicable law.

ARTICLE IX

DEFAULT AND REMEDIES

SECTION 9.1 Events of Default. Each of the following specified events shall
constitute an “Event of Default”:

(a) Payments. Any Borrower shall default in the payment when due (whether at
maturity, by reason of acceleration or otherwise) of (a) principal of any Loan
or any Note or (b) any interest on any Loan or Note, any Reimbursement
Obligation, any fees or any other amounts owing hereunder or under any other
Loan Documents and such default described in this clause (b) shall continue
unremedied for five or more Business Days; or

(b) Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Loan Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

(c) Covenants. The U.S. Borrower or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in

 

92



--------------------------------------------------------------------------------

Section 7.1(e)(i), 7.4 (with respect to the existence of any Borrower), 7.8 or
7.10 or Article VIII or (ii) default in the due performance or observance by it
of any other term, covenant or agreement contained in this Agreement (other than
those set forth in Sections 9.1(a) and 9.1(b)) or any other Loan Document and
such default shall continue unremedied for a period of 30 days after written
notice thereof to the defaulting party by the Administrative Agent or any
Lender; or

(d) Default Under Other Agreements. (i) The U.S. Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required, but after giving effect to any
applicable grace periods), any such Indebtedness to become due prior to its
stated maturity, or (ii) any Indebtedness (other than the Obligations) of the
U.S. Borrower or any of its Subsidiaries shall be declared to be (or shall
become) due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof, provided
that it shall not be a Default or an Event of Default under this Section 9.1(d)
unless the aggregate principal amount of all Indebtedness as described in
preceding clauses (i) and (ii) is at least $75,000,000; or

(e) Bankruptcy, etc. The U.S. Borrower or any other Credit Party shall commence
a voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the U.S.
Borrower or any other Credit Party, and the petition is not dismissed within
sixty days after the filing thereof, provided, however, that during the pendency
of such period, each Lender shall be relieved of its obligation to extend credit
hereunder; or a custodian (as defined in the Bankruptcy Code) is appointed for,
or takes charge of, all or substantially all of the property of the U.S.
Borrower or other Credit Party, to operate all or any substantial portion of the
business of the U.S. Borrower or any other Credit Party, or the U.S. Borrower or
any other Credit Party commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the U.S. Borrower or any other Credit Party, or there is
commenced against the U.S. Borrower or any other Credit Party any such
proceeding which remains undismissed for a period of sixty days after the filing
thereof, or the U.S. Borrower or any other Credit Party is adjudicated insolvent
or bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the U.S. Borrower or any other Credit Party makes a
general assignment for the benefit of creditors; or any Company action is taken
by the U.S. Borrower or any other Credit Party for the purpose of effecting any
of the foregoing; or

(f) ERISA. If (i) any Plan shall fail to satisfy the minimum funding standards
of Section 302 of ERISA or Section 412 of the Code for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to

 

93



--------------------------------------------------------------------------------

be filed with the PBGC or the PBGC shall have instituted proceedings under ERISA
section 4042 to terminate or appoint a trustee to administer any Plan or the
PBGC shall have notified the U.S. Borrower or any ERISA Affiliate that a Plan
may become a subject of any such proceedings, (iii) there is an “amount of
unfunded benefit liabilities” (within the meaning of section 4001(a)(18) of
ERISA) under any Plan, determined in accordance with Title IV of ERISA, or an
amount (if any) by which the present value of accrued benefit liabilities under
any Non-U.S. Plan exceeds the aggregate current value of the assets of such
Non-U.S. Plan allocable to such liabilities, (iv) the U.S. Borrower or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the U.S. Borrower or any ERISA
Affiliate withdraws from any Multiemployer Plan, (vi) the U.S. Borrower or any
ERISA Affiliate establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the U.S. Borrower, or (vii) the U.S. Borrower fails to administer
or maintain a Plan or Non-U.S. Plan in compliance with the requirements of any
and all applicable laws, statutes, rules, regulations or court orders or any
Plan or Non-U.S. Plan is involuntarily terminated or wound up, or (viii) the
U.S. Borrower, any of its Subsidiaries, or any ERISA Affiliate becomes subject
to the imposition of a financial penalty (which for this purpose shall mean any
tax, penalty, or other liability, whether by way of indemnity or otherwise) with
respect to one or more Plan or Non-U.S. Plan; and any such event or events
described in clauses (i) through (viii) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect. As used in Section 9.1(f), the terms “employee benefit
plan” and “employee welfare benefit plan” shall have the respective meanings
assigned to such terms in Section 3 of ERISA, the term “benefit liabilities” has
the meaning specified in Section 4001 of ERISA; or

(g) Judgments. One or more judgments or decrees shall be entered against the
U.S. Borrower or any Subsidiary of the U.S. Borrower involving in the aggregate
for the U.S. Borrower and its Subsidiaries a liability (not paid or to the
extent not covered by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 30
consecutive days, and the aggregate amount of all such judgments equals or
exceeds $75,000,000; or

(h) Change of Control. A Change of Control shall occur; or

(i) Guaranties. Any Guaranty shall cease to be in full force or effect (except
in accordance with the terms thereof) as to the relevant Guarantor, or any
Guarantor or Person acting by or on behalf of such Guarantor shall deny or
disaffirm such Guarantor’s obligations under the relevant Guaranty.

SECTION 9.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the U.S. Borrower:

 

94



--------------------------------------------------------------------------------

(a) Acceleration; Termination of Revolving Credit Facility.

(i) Terminate the Revolving Credit Commitment and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (including, without
limitation, all L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Revolving Credit Facility and any right of the Borrowers to request borrowings
or Letters of Credit thereunder; provided, that upon the occurrence of an Event
of Default specified in Section 9.1(e), the Credit Facility shall be
automatically terminated and all Obligations shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
in any other Loan Document to the contrary notwithstanding; and

(ii) exercise on behalf of the Guaranteed Creditors all of its other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Guaranteed Obligations.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the U.S. Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the U.S.
Borrower.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrowers’ Obligations.

SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the

 

95



--------------------------------------------------------------------------------

Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrowers, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts (other than principal and
interest), including reasonable attorney fees, payable to the Administrative
Agent in its capacity as such, the Issuing Lender in its capacity as such and
the Swingline Lender in its capacity as such (ratably among the Administrative
Agent, the Issuing Lender and Swingline Lender in proportion to the respective
amounts described in this clause First payable to them);

Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including reasonable attorney fees
(ratably among the Lenders in proportion to the respective amounts described in
this clause Second payable to them);

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations (ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them);

Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and Specified Hedge
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders and the counterparties to the
Specified Hedge Obligations in proportion to the respective amounts described in
this clause Fourth held by them);

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Obligations arising under Specified Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Guaranteed Creditor that is a counterparty to such Specified Hedge
Agreements. Each such Guaranteed Creditor that is not a

 

96



--------------------------------------------------------------------------------

party to the Agreement but that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X hereof for itself and its Affiliates as if a “Lender” party hereto.

SECTION 9.5 Administrative Agent May File Proofs of Claim. During any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, the Administrative Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3, 4.3 and
11.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 4.3 and 11.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.1 Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably designates and appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are

 

97



--------------------------------------------------------------------------------

delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the U.S. Borrower nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.

SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the U.S. Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the U.S. Borrower or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrowers, a Lender or
the Issuing Lender.

 

98



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than (A) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent and (B) with respect to any condition set forth in
Article V, the satisfaction of which requires that an item be satisfactory to
the Administrative Agent, to confirm whether such item is satisfactory to it.

SECTION 10.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.

SECTION 10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the U.S. Borrower and, except as may be
required by Applicable Law, such resignation shall be effective as of a date no
earlier than 30 days following the delivery of such notice. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the U.S. Borrower (which consent shall not be unreasonably withheld
or delayed; provided, that the U.S. Borrower’s consent shall not be

 

99



--------------------------------------------------------------------------------

required if an Event of Default then exists) to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lender, and with the consent of the U.S. Borrower (which consent
shall not be unreasonably withheld or delayed; provided, that the U.S.
Borrower’s consent shall not be required if an Event of Default then exists),
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the U.S. Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the U.S. Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the U.S. Borrower and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 11.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on

 

100



--------------------------------------------------------------------------------

such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.

SECTION 10.9 Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion (without notice to, or
vote or consent of, any counterparty to any Specified Hedge Agreement that was a
Lender or an Affiliate of any Lender at the time such agreement was executed) to
release any Subsidiary Guarantor (whether or not on the date of such release
there may be outstanding Specified Hedge Obligations or contingent
indemnification obligations not then due) from its obligations under the
Subsidiary Guaranty Agreement and any other Loan Documents if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder or as
otherwise permitted by the Subsidiary Guaranty Agreement. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Subsidiary Guarantor from
its obligations under the Subsidiary Guaranty Agreement pursuant to this
Section.

SECTION 10.10 Specified Hedge Agreements. No Lender or Affiliate thereof party
to a Specified Hedge Agreement that obtains the benefits of Section 9.4,
Article XII or any other Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

101



--------------------------------------------------------------------------------

If to the Borrowers:   

Owens Corning

One Owens Corning Parkway

Toledo, Ohio 43659

Attention: Treasurer

Telephone No.: (419) 248-5934

Telecopy No.: (419) 325-0934

with copies to:   

Attention: Assistant Treasurer

Telephone No.: (419) 248-5449

Telecopy No.: (419) 325-0450

with copies to:   

Attention: General Counsel

Telephone No.: (419) 248-5934

Telecopy No.: (419) 248-8445

with copies to:   

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention of: Anny Huang, Esq.

Telephone No.: (312) 853-2933

Telecopy No.: (312) 853-7036

E-mail: ahuang@sidley.com

If to Wells Fargo as    Administrative Agent:   

Wells Fargo Bank, National Association

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Telecopy No.: (704) 590-3481

With copies to:   

Wells Fargo Bank, National Association

230 W. Monroe Street, 27th Floor

Chicago, Illinois 60606

Attention of: Joseph Giampetroni

Telephone No.: (312) 845-4397

Telecopy No.: (312) 553-4783

E-mail: joseph.c.giampetroni@wellsfargo.com

 

102



--------------------------------------------------------------------------------

If to Wells Fargo as    Issuing Lender:   

Wells Fargo Bank, National Association

401 Linden Street, 1st Floor

Winston-Salem, North Carolina 27101

Attention: Standby L/C Department

Telephone No.: (336) 735-3372

If to any Lender:    To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the U.S.
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the U.S.
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

103



--------------------------------------------------------------------------------

SECTION 11.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended,
consented to or waived if, but only if, such amendment, consent or waiver is in
writing and is signed by the U.S. Borrower and the Required Lenders (or by the
U.S. Borrower and the Administrative Agent with the consent of the Required
Lenders) and delivered to the Administrative Agent; provided, that no amendment,
waiver or consent shall:

(a) increase the Revolving Credit Commitment of any Lender (or reinstate any
Revolving Credit Commitment terminated pursuant to Section 9.2) or the amount of
Loans of any Lender, in any case, without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrowers to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default;

(d) change Section 4.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

(e) except as otherwise permitted by this Section 11.2 change any provision of
this Section or reduce the percentages specified in the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(f) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.2), in each case, without the written
consent of each Lender;

(g) amend the definition of “Alternative Currency” without the written consent
of each Lender; or

(h) (A) release the U.S. Borrower Guaranty or (B) release all of the Subsidiary
Guarantors or Subsidiary Guarantors with assets or operations constituting
substantially all of the Consolidated Net Tangible Assets or Consolidated Net
Income of the U.S. Borrower and its Subsidiaries, in any case, from the
Subsidiary Guaranty Agreement (other than as authorized in Section 10.9),
without the written consent of each Lender;

 

104



--------------------------------------------------------------------------------

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (A) the Revolving Credit Commitment of such Lender may not be
increased or extended without the consent of such Lender and (B) the maturity
date of such Lender’s Loans or other Obligations may not be extended without the
consent of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 4.14 (including, without limitation, as applicable, (1) to
permit the Incremental Loans to share ratably in the benefits of this Agreement
and the other Loan Documents and (2) to include the Incremental Loan
Commitments, or outstanding Incremental Loans, in any determination of
(A) Required Lenders, as applicable or (B) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Revolving Credit Commitment or any
increase in any Lender’s Revolving Credit Commitment Percentage, in each case,
without the written consent of such affected Lender.

SECTION 11.3 Expenses; Indemnity.

(a) Costs and Expenses. The U.S. Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent, the Joint Lead Arrangers
and their respective Affiliates (including the reasonable fees, charges and
disbursements of one primary counsel to the Administrative Agent and the Joint
Lead Arrangers (and of such special and local counsel as the Administrative
Agent may reasonably require and, in the case of an actual or perceived conflict
of interest, one additional counsel to the affected Person), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its

 

105



--------------------------------------------------------------------------------

rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the U.S. Borrower. The U.S. Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Joint Lead Arrangers, each
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the U.S. Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument executed or delivered pursuant hereto or thereto, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims or
civil penalties or fines assessed by OFAC), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the U.S. Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing (and without limiting the U.S. Borrower’s obligation to do so),
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender, the Swingline Lender or such Related Party, as
the case may be, such Lender’s Revolving Credit Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related

 

106



--------------------------------------------------------------------------------

expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent),
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 4.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each of the Borrowers and each other Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
executed or delivered pursuant hereto or thereto, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

SECTION 11.4 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the U.S.
Borrower or any other Credit Party against any and all of the obligations of the
U.S. Borrower or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, the Issuing Lender or the
Swingline Lender, irrespective of whether or not such Lender, the Issuing Lender
or the Swingline Lender shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the U.S. Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender or the Swingline Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the Issuing Lender, the Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing
Lender, the Swingline Lender or their respective Affiliates may have. Each
Lender, the Issuing Lender and the Swingline Lender agrees to notify the U.S.
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 11.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, construed and enforced in accordance
with, the

 

107



--------------------------------------------------------------------------------

law of the State of New York (including Section 5-1401 and Section 5-1402 of the
General Obligations Law of the State of New York), without reference to the
conflicts or choice of law principles thereof.

(b) Submission to Jurisdiction. Each Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

(c) Waiver of Venue. Each Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 11.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

108



--------------------------------------------------------------------------------

SECTION 11.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders which payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment had not
been received by the Administrative Agent.

SECTION 11.8 Injunctive Relief; Punitive Damages.

(a) Each Borrower recognizes that, in the event such Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
each Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

(b) The Administrative Agent, the Lenders and each Borrower (on behalf of itself
and the other Credit Parties) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

SECTION 11.9 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower nor any other
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

109



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the U.S. Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided that the U.S.
Borrower shall be deemed to have given its consent five (5) Business Days after
the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the U.S. Borrower prior to such fifth (5th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the U.S. Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the U.S. Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Facility if such assignment is to a Person that is not a Lender with a Revolving
Credit Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender; and

(C) the consents of the Current Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under

 

110



--------------------------------------------------------------------------------

one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to the
U.S. Borrower or any of the U.S. Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the Closing Date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.12 and 11.3 with respect to facts and
circumstances occurring prior to the Closing Date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each agreement executed
pursuant to Section 4.14 delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitment of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
U.S. Borrower and any Lender (but only to the extent of entries in the Register
that are applicable to such Lender), at any reasonable time and from time to
time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the U.S. Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, the U.S. Borrower, any of the U.S.
Borrower’s Affiliates or Subsidiaries or those

 

111



--------------------------------------------------------------------------------

certain competitors of the U.S. Borrower set forth in that certain letter
agreement delivered to the Administrative Agent by the U.S. Borrower on or prior
to the Closing Date (which letter agreement shall be made available to the
Lenders upon request therefor) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. Subject to paragraph (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 4.8, 4.9, 4.10 and 4.12 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.3 as though it were a Lender, provided such
Participant agrees to be subject to Section 4.6 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.10 and 4.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the U.S. Borrower’s prior written consent. No
Participant shall be entitled to the benefits of Section 4.12 unless the U.S.
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 4.12(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 11.10 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, or regulatory or similar authority purporting to have
jurisdiction over it (including any self-regulatory authority,

 

112



--------------------------------------------------------------------------------

such as the National Association of Insurance Commissioners), (c) to the extent
required by Applicable Laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with (but only to the
extent determined by the applicable party to be necessary or desirable to permit
or facilitate) the exercise of any remedies under this Agreement or under any
other Loan Document (or any Specified Hedge Agreement) or any action or
proceeding relating to this Agreement or any other Loan Document (or any Hedge
Agreement with a Lender or the Administrative Agent) or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, Participant or proposed
Participant, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrowers and their
obligations, (g) with the consent of the U.S. Borrower, (h) to Gold Sheets and
other similar bank trade publications, such information to consist of deal terms
and other information set forth in the Loan Documents and customarily found in
such publications, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrowers or (j) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 11.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 11.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Revolving Credit Commitments remain in
effect or the Credit Facility has not been terminated.

 

113



--------------------------------------------------------------------------------

SECTION 11.13 Survival.

(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 11.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 11.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 11.16 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterparty hereof. This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent or limitations on Participations, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof. Except as provided in Section 5.1,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.

 

114



--------------------------------------------------------------------------------

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 11.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full and the Revolving Credit Commitment has been terminated
(such date, the “Termination Date”); provided, that Article XII and each of the
defined terms set forth therein (collectively, the “Article XII Terms”) shall
remain in effect after the Termination Date until all Guaranteed Obligations (as
defined in the Subsidiary Guaranty Agreement) shall have been indefeasibly and
irrevocably paid and satisfied in full (except that the U.S. Borrower may, by
written notice given on the Termination Date to the holder of any Guaranteed
Obligations, elect to terminate the Article XII Terms as to such Guaranteed
Obligations effective upon having indefeasibly and irrevocably paid and
satisfied in full all such Guaranteed Obligations then due and payable together
with any such Guaranteed Obligations that become due and payable upon the
exercise by such holder of termination or similar rights under the applicable
Specified Hedge Agreement in connection with the termination of this Agreement
or the Article XII Terms). No termination of this Agreement shall affect the
rights and obligations of the parties hereto arising prior to such termination
or in respect of any provision of this Agreement which survives such
termination.

SECTION 11.18 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrowers
and Guarantors, which information includes the name and address of each Borrower
and Guarantor and other information that will allow such Lender to identify such
Borrower or Guarantor in accordance with the Act.

SECTION 11.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum

 

115



--------------------------------------------------------------------------------

originally due to the Administrative Agent or any Lender from any Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

SECTION 11.20 Independent Effect. Each Borrower acknowledges and agrees that
each covenant contained in Articles VII, VIII, IX or X hereof shall be given
independent effect. Accordingly, the Borrowers shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Articles VII, VIII, IX or X, before or after giving effect to such transaction
or act, if the Borrowers shall or would be in breach of any other covenant
contained in Articles VII, VIII, IX or X.

SECTION 11.21 Special Provisions Regarding Dutch Act on the Financial
Supervision.

(a) Each Lender makes the following declarations and representations to the
European Borrower: (i) it is, on the date specified for such Lender pursuant to
following clause (b), (x) a PMP or (y) exempted because it forms a restricted
circle (besloten kring) with the European Borrower and (ii) it has made its own
credit assessment of the European Borrower.

(b) Each declaration and representation set out in paragraph (a) above is made
by each aforementioned Lender on the date of this Agreement (if a party hereto
on such date) and by any future Lender on the date of its becoming a Lender;
provided that the declaration and representation set out in paragraph (a) above
shall not be required to be made by any Lender if, and to the extent that, on
the date it becomes a Lender it is not a requirement under Dutch law that such
Lender needs to be either (x) qualified as a PMP or (y) exempted because it
forms a restricted circle (besloten kring) with the European Borrower.

ARTICLE XII

U.S. BORROWER’S GUARANTY

SECTION 12.1 The U.S. Borrower’s Guaranty. In order to induce the Lenders to
enter into this Agreement and to extend credit under this Agreement and to
induce the Lenders or any of their respective Affiliates to enter into Interest
Rate Protection Agreements or Other Hedging Agreements, and in recognition of
the direct benefits to be received by the U.S. Borrower from the proceeds of the
Loans and the issuance of the Letters of Credit, the U.S. Borrower hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of the U.S. Borrower Guaranteed Obligations to the
Guaranteed Creditors. If any or all of the U.S. Borrower Guaranteed Obligations
to the Guaranteed Creditors becomes due and payable hereunder, the U.S. Borrower
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
on demand, together with any and all expenses which may be incurred by the
Guaranteed Creditors in collecting any of the U.S. Borrower Guaranteed
Obligations. This U.S. Borrower’s Guaranty is a guaranty of payment and not of
collection. This U.S. Borrower’s

 

116



--------------------------------------------------------------------------------

Guaranty is a continuing one and all liabilities to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon. If any claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the U.S. Borrower Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including the European Borrower,
the Canadian Borrower or any other U.S. Borrower Guaranteed Party), then and in
such event the U.S. Borrower agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon the U.S. Borrower,
notwithstanding any revocation of this U.S. Borrower’s Guaranty or any other
instrument evidencing any liability of the European Borrower, the Canadian
Borrower or any other U.S. Borrower Guaranteed Party, and the U.S. Borrower
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee. Each reference to “hereunder” or “hereof” in
this Article XII shall refer exclusively to this Article XII.

SECTION 12.2 Bankruptcy. Additionally, the U.S. Borrower unconditionally and
irrevocably, guarantees the payment of any and all of the U.S. Borrower
Guaranteed Obligations to the Guaranteed Creditors whether or not due or payable
by the European Borrower, the Canadian Borrower or any other U.S. Borrower
Guaranteed Party upon the occurrence of any of the events specified in
Section 9.1(e) with respect to such Person, and unconditionally promises to pay,
upon such occurrence, such indebtedness to the Guaranteed Creditors, or order,
on demand.

SECTION 12.3 Nature of Liability. The liability of the U.S. Borrower hereunder
is exclusive and independent of any security for or other guaranty of the U.S.
Borrower Guaranteed Obligations whether executed by the U.S. Borrower, any other
guarantor or by any other party, and the liability of the U.S. Borrower
hereunder is not affected or impaired by (a) any direction as to application of
payment by the European Borrower, the Canadian Borrower or any other U.S.
Borrower Guaranteed Party or any other party (other than any direction from any
Guaranteed Creditor pursuant to the terms of this Agreement or any other
applicable agreement), or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
U.S. Borrower Guaranteed Obligations, or (c) any payment on or in respect of any
such other guaranty or undertaking (except to the extent that the U.S. Borrower
Guaranteed Obligations are irrevocably reduced thereby), or (d) any dissolution,
termination or increase, decrease or change in personnel by the European
Borrower, the Canadian Borrower or any other U.S. Borrower Guaranteed Party or
(e) any payment made to the Guaranteed Creditors on the U.S. Borrower Guaranteed
Obligations which any such Guaranteed Creditor repays to the European Borrower,
the Canadian Borrower or any other U.S. Borrower Guaranteed Party pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and the U.S. Borrower waives any right to the deferral
or modification of its obligations hereunder by reason of any such proceeding,
or (f) any action or inaction of the type described in Section 12.5, or (g) the
lack of validity or enforceability of any Loan Document or any other instrument
relating thereto.

 

117



--------------------------------------------------------------------------------

SECTION 12.4 Independent Obligation. No invalidity, irregularity or
unenforceability of all or any part of the U.S. Borrower Guaranteed Obligations
or of any security therefor shall affect, impair or be a defense to this U.S.
Borrower’s Guaranty, and this U.S. Borrower’s Guaranty shall be primary,
absolute and unconditional notwithstanding the occurrence of any event or the
existence of any other circumstances which might constitute a legal or equitable
discharge of a surety or guarantor except payment in full in cash of the U.S.
Borrower Guaranteed Obligations. The obligations of the U.S. Borrower hereunder
are independent of the obligations of the European Borrower, the Canadian
Borrower, any other U.S. Borrower Guaranteed Party, any other guarantor or any
other party, and a separate action or actions may be brought and prosecuted
against the U.S. Borrower whether or not action is brought against the European
Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed Party, any
other guarantor or any other party and whether or not the European Borrower, the
Canadian Borrower, any other U.S. Borrower Guaranteed Party, any other guarantor
or any other party be joined in any such action or actions. The U.S. Borrower
waives, to the full extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by the European Borrower, the Canadian Borrower or any other U.S.
Borrower Guaranteed Party or other circumstance that operates to toll any
statute of limitations as to the European Borrower, the Canadian Borrower or any
other U.S. Borrower Guaranteed Party shall operate to toll the statute of
limitations as to the U.S. Borrower.

SECTION 12.5 Authorization. The U.S. Borrower, solely in its capacity as
guarantor under this U.S. Borrower’s Guaranty, authorizes the Guaranteed
Creditors without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
solely under this U.S. Borrower’s Guaranty, from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the U.S.
Borrower Guaranteed Obligations (including any increase or decrease in the rate
of interest thereon), any security therefor, or any liability incurred directly
or indirectly in respect thereof, and this U.S. Borrower’s Guaranty made shall
apply to the U.S. Borrower Guaranteed Obligations as so changed, extended,
renewed, increased or altered;

(b) take and hold security for the payment of the U.S. Borrower Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the U.S.
Borrower Guaranteed Obligations or any liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
any offset there against;

(c) exercise or refrain from exercising any rights against the European
Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed Party or
others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, the European
Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed Party or
other obligors;

 

118



--------------------------------------------------------------------------------

(e) settle or compromise any of the U.S. Borrower Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the European Borrower, the Canadian Borrower or any other U.S.
Borrower Guaranteed Party to their respective creditors other than the
Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the European Borrower, the Canadian Borrower or any other U.S.
Borrower Guaranteed Party to the Guaranteed Creditors regardless of what
liability or liabilities of the European Borrower, the Canadian Borrower or any
other U.S. Borrower Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Loan Document, any Interest Rate Protection Agreement
or Other Hedging Agreement or any of the instruments or agreements referred to
herein or therein by any Credit Party or any other U.S. Borrower Guaranteed
Party, or otherwise amend, modify or supplement this Agreement, any other Loan
Document, any Interest Rate Protection Agreement or Other Hedging Agreement or
any of such other instruments or agreements with any Credit Party or any other
U.S. Borrower Guaranteed Party; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the U.S. Borrower
from its liabilities under this U.S. Borrower’s Guaranty.

SECTION 12.6 Reliance. It is not necessary for the Guaranteed Creditors to
inquire into the capacity or powers of the European Borrower, the Canadian
Borrower or any other U.S. Borrower Guaranteed Party or the officers, directors,
partners or agents acting or purporting to act on its or their behalf, and any
U.S. Borrower Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

SECTION 12.7 Subordination. Any of the indebtedness of the European Borrower,
the Canadian Borrower or any other U.S. Borrower Guaranteed Party now or
hereafter owing to the U.S. Borrower is hereby subordinated to the U.S. Borrower
Guaranteed Obligations of the European Borrower, the Canadian Borrower or such
other U.S. Borrower Guaranteed Party owing to the Guaranteed Creditors; and if
the Administrative Agent so requests at a time when an Event of Default exists,
all such indebtedness of the European Borrower, the Canadian Borrower or such
other U.S. Borrower Guaranteed Party to the U.S. Borrower shall be collected,
enforced and received by the U.S. Borrower for the benefit of the Guaranteed
Creditors and be paid over to the Administrative Agent on behalf of the
Guaranteed Creditors on account of the U.S. Borrower Guaranteed Obligations of
the European Borrower, the Canadian Borrower or such other U.S. Borrower
Guaranteed Party to the Guaranteed Creditors, but without affecting or impairing
in any manner the liability of the U.S. Borrower under the other provisions of
this U.S. Borrower’s Guaranty. Prior to the transfer by the U.S. Borrower of any
note or negotiable instrument evidencing any of the indebtedness of the European
Borrower, the Canadian Borrower or any other U.S. Borrower Guaranteed Party to
the U.S. Borrower, the U.S. Borrower shall mark such note or negotiable
instrument with a legend that the same is subject to this

 

119



--------------------------------------------------------------------------------

subordination. Without limiting the generality of the foregoing, the U.S.
Borrower hereby agrees with the Guaranteed Creditors that it will not exercise
any right of subrogation which it may at any time otherwise have as a result of
this U.S. Borrower’s Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all U.S. Borrower Guaranteed Obligations
have been irrevocably paid in full in cash.

SECTION 12.8 Waiver. (a) The U.S. Borrower, solely in its capacity as guarantor
under this U.S. Borrower’s Guaranty, waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against the European Borrower, the Canadian Borrower,
any other U.S. Borrower Guaranteed Party, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the European
Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed Party, any
other guarantor or any other party or (iii) pursue any other remedy in any
Guaranteed Party’s power whatsoever. The U.S. Borrower, solely in its capacity
as guarantor under this U.S. Borrower’s Guaranty, waives any defense to the U.S.
Borrower Guaranteed Obligations based on or arising out of any defense of the
European Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed
Party, any other guarantor or any other party, other than payment in full in
cash of the U.S. Borrower Guaranteed Obligations, based on or arising out of the
disability of the European Borrower, the Canadian Borrower, any other U.S.
Borrower Guaranteed Party, any other guarantor or any other party, or the
unenforceability of the U.S. Borrower Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the European
Borrower, the Canadian Borrower or any other U.S. Borrower Guaranteed Party,
other than payment in full in cash of the U.S. Borrower Guaranteed Obligations.
The Guaranteed Creditors may, at their election, foreclose on any security held
by the Administrative Agent or any other Guaranteed Creditor by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have
against the European Borrower, the Canadian Borrower, any other U.S. Borrower
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of the U.S. Borrower hereunder except to the
extent the U.S. Borrower Guaranteed Obligations have been paid in full in cash.
The U.S. Borrower waives any defense to the U.S. Borrower Guaranteed Obligations
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the U.S. Borrower against the European
Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed Party or any
other party or any security.

(b) The U.S. Borrower, solely in its capacity as guarantor under this U.S.
Borrower’s Guaranty, waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this U.S. Borrower’s
Guaranty, and notices of the existence, creation or incurring of new or
additional U.S. Borrower Guaranteed Obligations. The U.S. Borrower, solely in
its capacity as guarantor under this U.S. Borrower’s Guaranty, assumes all
responsibility for being and keeping itself informed of the European Borrower’s,
the Canadian Borrower’s and each other U.S. Borrower Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the U.S. Borrower Guaranteed Obligations and the nature,
scope and extent of the risks which the U.S. Borrower, solely in its

 

120



--------------------------------------------------------------------------------

capacity as guarantor under this U.S. Borrower’s Guaranty, assumes and incurs
hereunder, and agrees that the Guaranteed Creditors shall have no duty to advise
the U.S. Borrower, solely in its capacity as guarantor under this U.S.
Borrower’s Guaranty, of information known to them regarding such circumstances
or risks.

(c) Until such time as the U.S. Borrower Guaranteed Obligations have been paid
in full in cash, the U.S. Borrower, solely in its capacity as guarantor under
this U.S. Borrower’s Guaranty, hereby waives all rights of subrogation which it
may at any time otherwise have as a result of this U.S. Borrower’s Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code, or otherwise) to
the claims of the Guaranteed Creditors against the European Borrower, the
Canadian Borrower, any other U.S. Borrower Guaranteed Party or any other
guarantor of the U.S. Borrower Guaranteed Obligations and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
the European Borrower, the Canadian Borrower, any other U.S. Borrower Guaranteed
Party or any other guarantor which it may at any time otherwise have as a result
of this U.S. Borrower’s Guaranty.

(d) The U.S. Borrower, solely in its capacity as guarantor under this U.S.
Borrower’s Guaranty, warrants and agrees that each of the waivers set forth
above is made with full knowledge of its significance and consequences and that
if any of such waivers are determined to be contrary to any applicable law of
public policy, such waivers shall be effective only to the maximum extent
permitted by law.

SECTION 12.9 Payments. All payments made by the U.S. Borrower in its capacity as
Guarantor pursuant to this Article XII shall be made in the respective Permitted
Currency in which the U.S. Borrower Guaranteed Obligations are then due and
payable. All payments made by the U.S. Borrower in its capacity as Guarantor
pursuant to this Article XII will be made without setoff, counterclaim or other
defense, and shall be subject to the provisions of Sections 4.4, 4.12, and
11.19.

[Signature pages to follow]

 

121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

OWENS CORNING, as U.S. Borrower By:  

/s/ Duncan J. Palmer

Name:   Duncan J. Palmer Title:  

Senior Vice President and

Chief Financial Officer

By:  

/s/ Michael C. McMurray

Name:   Michael C. McMurray Title:  

Vice President Finance and

Treasurer

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

OC CANADA FINANCE INC.,

as Canadian Borrower

By:  

/s/ Jonathan M. Lyons

Name:   Jonathan M. Lyons Title:   Authorized Officer

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

DUTCH OC COOPERATIEF INVEST U.A.,

as European Borrower

By:   /s/ Michael C. McMurray Name:   Michael C. McMurray Title:   Authorized
Officer By:   /s/ Jonathan M. Lyons Name:   Jonathan M. Lyons Title:  
Authorized Officer

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender, Issuing Lender and Lender

By:  

/s/ Glenn F. Edwards

Name:  

Glenn F. Edwards

Title:  

Managing Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

Bank of America, N.A.

as Lender

By:  

/s/ W. Thomas Barnett

Name:   W. Thomas Barnett Title:   Senior Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as Lender

By:  

/s/ Ryan Vetsch

Name:   Ryan Vetsch Title:   Authorized Signatory

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.

as Lender

By:  

/s/ Ryan Vetsch

Name:   Ryan Vetsch Title:   Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

The Bank of Nova Scotia,

as Lender

By:  

/s/ Karen L. Anillo

Name:   Karen L. Anillo Title:   Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,

as Lender

By:  

/s/ Peter S. Predun

Name:   Peter S. Predun Title:   Executive Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,

as Lender

By:  

/s/ William M. Ginn

Name:   William M. Ginn Title:   Executive Officer

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:   /s/ Navneet Khanna Name:   Navneet Khanna Title:   Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Lender

By:   /s/ Frederick W. Laird Name:   Frederick W. Laird Title:   Managing
Director By:   /s/ Ming K. Chu Name:   Ming K. Chu Title:   Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Lender

By:  

/s/ David Cagle

Name:   David Cagle Title:   Managing Director By:  

/s/ Brian Myers

Name:   Brian Myers Title:   Managing Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender

By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

Citibank, N.A.,

as Lender

By:  

/s/ Marni McManus

Name:   Marni McManus Title:   Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

Fifth Third Bank, an Ohio Banking Corporation,

as Lender

By:  

/s/ Michael Blackburn

Name:   Michael Blackburn Title:   Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS

as Lender

By:  

/s/ Berangere Allen

Name:   Berangere Allen Title:   Vice President By:  

/s/ Melissa Balley

Name:   Melissa Balley Title:  

Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

HSBC Bank USA, National Association

as Lender

By:   /s/ Robert J. McArdle Name:   Robert J. McArdle Title:   First Vice
President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

PNC Bank,

as Lender

By:   /s/ Michael K. Kelly Name:   Michael K. Kelly Title:   SVP

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON

as Lender

By:   /s/ Jane Angelini Name:   Jane Angelini Title:   First Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

Bank of China, New York Branch

as Lender

By:   /s/ William Smith Name:   William Smith Title:   Deputy General Manager

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Credit Agreement

dated as of May 26, 2010

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned, [INSERT NAME OF APPLICABLE BORROWER], a
            (the “[U.S./European/Canadian] Borrower”), promises to pay to the
order of             (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal amount of each Revolving
Credit Loan made by the Lender from time to time pursuant to that certain Credit
Agreement, dated as of May 26, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
[Owens Corning/the U.S. Borrower] and certain of its Subsidiaries, the Lenders
who are or may become a party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in the applicable Permitted Currency in immediately
available funds to the account designated in the Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a statement of the terms and conditions on which the [U.S./European/Canadian]
Borrower is permitted and required to make prepayments and repayments of
principal of the Obligations evidenced by this Revolving Credit Note and on
which such Obligations may be declared to be immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The [U.S./European/Canadian] Borrower hereby waives all requirements as to
diligence, presentment, demand of payment, protest and (except as required by
the Credit Agreement) notice of any kind with respect to this Revolving Credit
Note.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.

 

[INSERT NAME OF APPLICABLE BORROWER]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Credit Agreement

dated as of May 26, 2010

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

SWINGLINE NOTE

 

$100,000,000   May 26, 2010

FOR VALUE RECEIVED, the undersigned, OWENS CORNING, a Delaware corporation (the
“U.S. Borrower”), promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of ONE HUNDRED MILLION AND NO/100
DOLLARS ($100,000,000) or, if less, the principal amount of all Swingline Loans
made by the Lender from time to time pursuant to that certain Credit Agreement,
dated as of May 26, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the U.S.
Borrower and certain of its Subsidiaries, the Lenders who are or may become a
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement. Swingline Loans refunded by the Lenders in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the U.S. Borrower as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable under this Swingline Note as Swingline Loans. All payments of principal
and interest on this Swingline Note shall be payable in lawful currency of the
United States in immediately available funds to the account designated in the
Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which the U.S. Borrower is permitted and required
to make prepayments and repayments of principal of the Obligations evidenced by
this Swingline Note and on which such Obligations may be declared to be
immediately due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The U.S. Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Swingline Note.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.

 

OWENS CORNING

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3



--------------------------------------------------------------------------------

EXHIBIT B

to

Credit Agreement

dated as of May 26, 2010

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:             

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of May 26, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Owens Corning, a Delaware corporation (the “U.S. Borrower”) and
certain of its Subsidiaries, the lenders who are or may become party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.

1. The U.S. Borrower hereby requests [on behalf of the [Canadian Borrower]
[European Borrower]] that the Lenders make a [Revolving Credit Loan] [Swingline
Loan] to the [Applicable Borrower] in the aggregate principal amount of
            to be denominated in [Permitted Currency]. (Complete with the
applicable currency in which such Loan is denominated and the applicable amount
in accordance with Section 2.3 of the Credit Agreement.)

2. The U.S. Borrower hereby requests that such Loan be made on the following
Business Day:             . (Complete with a Business Day in accordance with
Section 2.3 of the Credit Agreement).

3. The U.S. Borrower hereby requests that such Loan bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

Component of Loan

 

Interest Rate

 

Interest Period

(LIBOR

Rate only)

 

Termination Date for

Interest Period

(if applicable)

  [Base Rate or LIBOR Rate]1    

 

1

Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans
denominated in Dollars, (ii) LIBOR Rate for Alternative Currency Revolving
Credit Loans or (iii) the Base Rate for Swingline Loans.

 

2



--------------------------------------------------------------------------------

4. The aggregate Dollar Amount of the principal amount of all Loans and L/C
Obligations outstanding as of the date hereof (including the Loan requested
herein) does not exceed the maximum amount permitted to be outstanding pursuant
to the terms of the Credit Agreement.

5. The aggregate Dollar Amount of the principal amount of all Loans denominated
in Euros as of the date hereof (including the Loan requested herein) does not
exceed the Euro Sublimit.

6. The aggregate Dollar Amount of the principal amount of all Loans denominated
in Canadian Dollars as of the date hereof (including the Loan requested herein)
does not exceed the Canadian Dollar Sublimit.

7. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

8. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

OWENS CORNING

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3



--------------------------------------------------------------------------------

EXHIBIT C

to

Credit Agreement

dated as of May 26, 2010

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:             

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement dated as of May 26, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Owens Corning, a Delaware corporation (the “U.S.
Borrower”) and certain of its Subsidiaries, the lenders who are or may become
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.

1. The Administrative Agent is hereby authorized to disburse Loan proceeds to
[the Applicable Borrower] into the applicable account set forth on the attached
Schedule 1.

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

OWENS CORNING

By:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

Schedule 1

to

Notice of Account Designation

I. For the U.S. Borrower

 

Currency

   Bank Name    ABA
Routing
Number    Account
Number    Bank Location

Dollars

           

Canadian Dollars

           

Euro

           

II. For the Canadian Borrower

 

Currency

   Bank Name    ABA
Routing
Number    Account
Number    Bank Location

Canadian Dollars

           

Dollars

           

III. For the European Borrower

 

Currency

   Bank Name    ABA
Routing
Number    Account
Number    Bank Location

Euro

           

Dollars

           



--------------------------------------------------------------------------------

EXHIBIT D

to

Credit Agreement

dated as of May 26, 2010

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:             

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

The undersigned, [Applicable Borrower], a             (the
“[U.S./European/Canadian] Borrower”), provides an irrevocable Notice of
Prepayment delivered to you pursuant to Section 2.4(c) of the Credit Agreement
dated as of May 26, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Owens Corning
and certain of its Subsidiaries, the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.

1. The [U.S./European/Canadian] Borrower hereby provides notice to the
Administrative Agent that it shall repay the following [Base Rate Loans] and/or
[LIBOR Rate Loans] denominated in:             . (Complete with the applicable
currency in which such Loan is denominated and the applicable amount in
accordance with Section 2.4(c) of the Credit Agreement.)

2. The Loan to be prepaid is a [check each applicable box]

 

  ¨ Swingline Loan (amount to be prepaid             )

 

  ¨ Revolving Credit Loan denominated in Dollars (amount to be prepaid
            )

 

  ¨ Alternative Currency Revolving Credit Loan (amount to be prepaid
            )

3. The [U.S./European/Canadian] Borrower shall repay the above-referenced Loans
on the following Business Day:             . (Complete with a date no earlier
than (i) the same Business Day as of the date of this Notice of Prepayment with
respect to any Swingline Loan or Base Rate Loan, (ii) three (3) Business Days
subsequent to date of this Notice of Prepayment with respect to any LIBOR Rate
Loan denominated in Dollars and (iii) four (4) Business Days subsequent to date
of this Notice of Prepayment with respect to any Alternative Currency Revolving
Credit Loan.)

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

[INSERT NAME OF APPLICABLE BORROWER] By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

to

Credit Agreement

dated as of May 26, 2010

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:             

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Credit Agreement dated as of May 26, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Owens Corning, a Delaware corporation (the
“U.S. Borrower”) and certain of its Subsidiaries, the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.

1. The Loan to which this Notice relates is a Revolving Credit Loan.

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨ Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan in
Dollars.

 

  (a) The aggregate outstanding principal balance of such Loan is $            .

 

  (b) The principal amount of such Loan to be converted is $            .

 

  (c) The requested effective date of the conversion of such Loan is
            . (Complete with a Business Day.)

 

  (d) The requested Interest Period applicable to the converted Loan is
            .

 

  ¨ Converting a portion of LIBOR Rate Loan denominated in Dollars into a Base
Rate Loan in Dollars.



--------------------------------------------------------------------------------

  (a) The aggregate outstanding principal balance of such Loan is $            .

 

  (b) The last day of the current Interest Period for such Loan is             .

 

  (c) The principal amount of such Loan to be converted is $            .

 

  (d) The requested effective date of the conversion of such Loan is
            . (Complete with a Business Day.)

 

  ¨ Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan in the
same Permitted Currency.

 

  (a) The aggregate outstanding principal balance of such Loan is             .
(Insert amount in the applicable Permitted Currency.)

 

  (b) The last day of the current Interest Period for such Loan is             .

 

  (c) The principal amount of such Loan to be continued is             . (Insert
amount in the applicable Permitted Currency.)

 

  (d) The requested effective date of the continuation of such Loan is
            . (Complete with a Business Day.)

 

  (e) The requested Interest Period applicable to the continued Loan is
            .

3. The aggregate Dollar Amount of the principal amount of all Loans and L/C
Obligations outstanding as of the date hereof does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

4. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such conversion or continuation.

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

OWENS CORNING By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT F

to

Credit Agreement

dated as of May 26, 2010

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of OWENS CORNING, a corporation organized under the
laws of Delaware (the “U.S. Borrower”), hereby certifies to the Administrative
Agent and the Lenders, each as defined in the Credit Agreement referred to
below, as follows:

1. This certificate is delivered to you pursuant to Section 7.1(d) of the Credit
Agreement dated as of May 26, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
U.S. Borrower and certain of its Subsidiaries, the lenders who are or may become
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

2. I have reviewed the financial statements of the U.S. Borrower and its
Subsidiaries dated as of             and for the             period[s] then
ended and such statements fairly present in all material respects the financial
condition of the U.S. Borrower and its Subsidiaries as of the dates indicated
and the results of their operations and cash flows for the period[s] indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the U.S. Borrower and
its Subsidiaries during the accounting period covered by the financial
statements referred to in Paragraph 2 above. Such review has not disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as at the date of this
certificate [except, if such condition or event existed or exists, describe the
nature and period of existence thereof and what action the U.S. Borrower has
taken, is taking and proposes to take with respect thereto].

4. To the best of my knowledge, the U.S. Borrower and its Subsidiaries are in
compliance with the financial covenants contained in Sections 8.7 and 8.8 of the
Credit Agreement as shown on such Schedule 1 and the U.S. Borrower and its
Subsidiaries are in compliance with the other covenants and restrictions
contained in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

OWENS CORNING By:  

 

  Name:  

 

  Title:   [Chief Financial Officer / Treasurer / other financial officer
(including Controller)]

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

This Schedule 1 is attached to and made a part of an Officer’s Compliance
Certificate dated as of             ,             (the “Computation Date”) and
pertains to the period from             ,             to             ,
            (the “Test Period”). Section references herein relate to sections of
the Credit Agreement.

Ratio of Consolidated EBITDA to Consolidated Interest Expense, Section 8.7

 

a.    Consolidated EBITDA for the Test Period1    $                 b.   
Consolidated Interest Expense for the Test Period2    $                 c.   
Ratio of Consolidated EBITDA to Consolidated Interest Expense (ratio of a to b)
       :1.00 d.    Minimum permitted ratio    2.25:1.00

Ratio of Consolidated Total Indebtedness to Consolidated Total Capitalization,
Section 8.8

 

a.    Consolidated Total Indebtedness as at the Computation Date3   
$                 b.    Consolidated Total Capitalization as at the Computation
Date4    $                 c.    Ratio of Consolidated Total Indebtedness to
Consolidated Total Capitalization (ratio of a to b)        : 1.00 d.    Maximum
permitted ratio    0.60:1.00

 

1

Attach hereto in reasonable detail the calculations required to arrive at
Consolidated EBITDA for the Test Period.

2

Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Interest Expense for the Test Period.

3

Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Total Indebtedness on the Computation Date.

4

Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Total Capitalization on the Computation Date; provided, that
Consolidated Net Worth used in calculating Consolidated Total Capitalization
shall be adjusted in accordance with Section 8.8.



--------------------------------------------------------------------------------

EXHIBIT G

to

Credit Agreement

dated as of May 26, 2010

by and among

Owens Corning and

certain of its Subsidiaries,

as Borrowers,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees] 2 hereunder are several and not joint.]3 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated
below, (i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, any letters of credit, guarantees, and swingline loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    [INSERT NAME OF ASSIGNOR] 2.    Assignee(s):    [INSERT NAME
OF ASSIGNEE(S)]

 

1

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2

Select as appropriate.

3

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

1



--------------------------------------------------------------------------------

3.    Borrowers:    Owens Corning and certain of its Subsidiaries 4.   
Administrative Agent:    Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement 5.    Credit Agreement:    The
Credit Agreement dated as of May 26, 2010 among Owens Corning and certain of its
Subsidiaries, as Borrowers, the Lenders parties thereto, as Lenders, and Wells
Fargo Bank, National Association, as Administrative Agent (as amended, restated,
supplemented or otherwise modified) 6.    Assigned Interest:    See Schedules
attached hereto [7.    Trade Date:                 ]4

[Remainder of Page Intentionally Left Blank]

 

4

To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date:             , 20            [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:   ASSIGNEES See Schedules attached hereto

 

3



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender and Current Issuing Lender

By

 

 

 

Title:

 

[Consented to:]6

OWENS CORNING

By

 

 

 

Title:

 

 

5

To be added only if the consent of the Administrative Agent and/or the Swingline
Lender and Current Issuing Lender is required by the terms of the Credit
Agreement.

6

To be added only if the consent of the U.S. Borrower is required by the terms of
the Credit Agreement.

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.

Assigned Interests:

 

Facility Assigned

   Aggregate
Amount of
Commitment/
Loans for all
Lenders7    Amount of
Commitment/
Loans
Assigned8    Percentage
Assigned of
Commitment/
Loans9     CUSIP Number

Revolving Credit Facility

   $                 $              %   

 

[NAME OF ASSIGNEE]10

[and is an Affiliate/Approved Fund of [identify Lender]11]

By:

 

 

 

Title:

 

 

7

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10

Add additional signature blocks, as needed.

11

Select as applicable.

 

5



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.9(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.9(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] the Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform



--------------------------------------------------------------------------------

in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, construed and enforced in accordance with, the law of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York).



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SUBSIDIARY GUARANTY AGREEMENT

SUBSIDIARY GUARANTY AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this “Guaranty”), dated as of May 26, 2010, made
by and among each of the undersigned guarantors (each, a “Guarantor” and,
together with any other entity that becomes a guarantor hereunder pursuant to
Section 22 hereof, collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (together with any successor
administrative agent, the “Administrative Agent”), for the benefit of the
Guaranteed Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, Owens Corning (the “U.S. Borrower”), the lenders from time to time
party thereto (the “Lenders”) and the Administrative Agent have entered into a
Credit Agreement, dated as of May 26, 2010 (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”), providing for
the making of Loans to, and the issuance of, and participation in, Letters of
Credit for the account of the U.S. Borrower, all as contemplated therein (the
Lenders, each Issuing Lender, the Administrative Agent and the Joint Lead
Arrangers are herein called the “Lender Creditors”);

WHEREAS, any Borrower and/or any Guarantor may at any time and from time to time
enter into one or more Interest Rate Protection Agreements and/or Other Hedging
Agreements with one or more Lenders or any affiliate thereof (each such Lender
or affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Guaranteed Creditors”, with each
such Interest Rate Protection Agreement and/or Other Hedging Agreement with an
Other Creditor being herein called a “Guaranteed Hedging Agreement”);

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the U.S. Borrower;

WHEREAS, it is a condition precedent to the making of Loans to the Borrowers and
the issuance of, and participation in, Letters of Credit for the account of the
U.S. Borrower under the Credit Agreement and to the Other Creditors entering
into Guaranteed Hedging Agreements that each Guarantor shall have executed and
delivered to the Administrative Agent this Guaranty; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrowers and the issuance of, and participation in, Letters of Credit for the
account of the U.S. Borrower under the Credit Agreement and the entering into by
any Borrower and/or any Guarantor of Guaranteed Hedging Agreements and,
accordingly, desires to execute this Guaranty in order to satisfy the condition
described in the preceding paragraph and to induce the Lenders to make Loans to
the Borrowers and issue, and/or participate in, Letters of Credit for the
account

 

1



--------------------------------------------------------------------------------

of the U.S. Borrower and the Other Creditors to enter into Guaranteed Hedging
Agreements with any Borrower and/or any Guarantor;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Guaranteed Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Guaranteed Creditors as follows:

1. GUARANTY. (a) Each Guarantor, jointly and severally, irrevocably, absolutely
and unconditionally guarantees as a primary obligor and not merely as surety:

(i) to the Lender Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, each Borrower under the Credit Agreement, and
all L/C Obligations with respect to Letters of Credit and (y) all other
obligations (including, without limitation, obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness owing by each Borrower to the Lender Creditors
under each Loan Document to which such Borrower is a party (including, without
limitation, indemnities, fees and interest thereon (including, without
limitation, any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in the
Credit Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with each such Loan Document and the due performance and
compliance by each Borrower with all of the terms, conditions, covenants and
agreements contained in all such Loan Documents (all such principal, premium,
interest, liabilities, indebtedness and obligations under this clause (i),
except to the extent consisting of obligations or liabilities with respect to
Guaranteed Hedging Agreements, being herein collectively called the “Loan
Document Obligations”); and

(ii) to each Other Creditor the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of all obligations (including, without limitation, obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), liabilities and indebtedness (including, without limitation, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Guaranteed Hedging Agreements, whether or not such interest is an allowed claim
in any such proceeding) owing by each Borrower and each other Guaranteed Party
under each Guaranteed Hedging Agreement to which it is a party, whether now in
existence or hereafter arising, and the due performance and compliance by each
Borrower and each such other Guaranteed Party with all of the terms, conditions,
covenants and agreements contained therein (all such obligations, liabilities
and

 

2



--------------------------------------------------------------------------------

indebtedness being herein collectively called the “Other Obligations”, and
together with the Loan Document Obligations are herein collectively called the
“Guaranteed Obligations”).

As used herein, the term “Guaranteed Party” shall mean each Borrower and each
Guarantor party to any Guaranteed Hedging Agreement. Each Guarantor understands,
agrees and confirms that the Guaranteed Creditors may enforce this Guaranty up
to the full amount of the Guaranteed Obligations against such Guarantor without
proceeding against any other Guarantor, any Borrower or any other Guaranteed
Party, or against any security for the Guaranteed Obligations, or under any
other guaranty covering all or a portion of the Guaranteed Obligations. This
Guaranty is a guaranty of prompt payment and performance and not of collection.

(b) Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by each Borrower or any other
Guaranteed Party upon the occurrence in respect of such Borrower or any other
Guaranteed Party of any Event of Default specified in Section 9.1(e) of the
Credit Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Guaranteed
Creditors, or order, on demand.

2. LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the indebtedness of any
Borrower or any other Guaranteed Party whether executed by such Guarantor, any
other Guarantor, any other guarantor or by any other party, and the liability of
each Guarantor hereunder shall not be affected or impaired by any circumstance
or occurrence whatsoever, including, without limitation: (a) any direction as to
application of payment by any Borrower, any other Guaranteed Party or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
any Borrower or any other Guaranteed Party, (e) the failure of the Guarantor to
receive any benefit from or as a result of its execution, delivery and
performance of this Guaranty, (f) any payment made to any Guaranteed Creditor on
the indebtedness which any Guaranteed Creditor repays any Borrower or any other
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (g) any action or inaction by the Guaranteed
Creditors as contemplated in Section 5 hereof or (h) any invalidity, rescission,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor.

3. OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor, any Borrower or any other Guaranteed Party, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other

 

3



--------------------------------------------------------------------------------

Guarantor, any other guarantor, any Borrower or any other Guaranteed Party and
whether or not any other Guarantor, any other guarantor, any Borrower or any
other Guaranteed Party be joined in any such action or actions. Each Guarantor
waives (to the fullest extent permitted by applicable law) the benefits of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Borrower or any other Guaranteed Party or other
circumstance which operates to toll any statute of limitations as to any
Borrower or such other Guaranteed Party shall operate to toll the statute of
limitations as to each Guarantor.

4. WAIVERS BY GUARANTORS. (a) Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Guaranteed Creditor against, and any other
notice to, any party liable thereon (including such Guarantor, any other
Guarantor, any other guarantor, any Borrower or any other Guaranteed Party) and
each Guarantor further hereby waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice or
proof of reliance by any Guaranteed Creditor upon this Guaranty, and the
Guaranteed Obligations shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended, modified, supplemented or
waived, in reliance upon this Guaranty.

(b) Each Guarantor waives any right to require the Guaranteed Creditors to:

(i) proceed against any Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from any Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the
Guaranteed Creditors’ power whatsoever. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Borrower, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party other than
payment in full in cash of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of any
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Borrower or any other Guaranteed Party other
than payment in full in cash of the Guaranteed Obligations.

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of each Borrower’s, each other Guaranteed Party’s and
each other Guarantor’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and has adequate means to obtain from each Borrower, each
other Guaranteed Party and each other Guarantor on an ongoing basis

 

4



--------------------------------------------------------------------------------

information relating thereto and each Borrower’s, each other Guaranteed Party’s
and each other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges and agrees that (x) the Guaranteed Creditors shall have no
obligation to investigate the financial condition or affairs of any Borrower,
any other Guaranteed Party or any other Guarantor for the benefit of such
Guarantor nor to advise such Guarantor of any fact respecting, or any change in,
the financial condition, assets or affairs of any Borrower, any other Guaranteed
Party or any other Guarantor that might become known to any Guaranteed Creditor
at any time, whether or not such Guaranteed Creditor knows or believes or has
reason to know or believe that any such fact or change is unknown to such
Guarantor, or might (or does) increase the risk of such Guarantor as guarantor
hereunder, or might (or would) affect the willingness of such Guarantor to
continue as a guarantor of the Guaranteed Obligations hereunder and (y) the
Guaranteed Creditors shall have no duty to advise any Guarantor of information
known to them regarding any of the aforementioned circumstances or risks.

(d) Each Guarantor hereby acknowledges and agrees that no Guaranteed Creditor
nor any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Loan Documents or the obligation of such Guarantor
hereunder or (b) to pursue any other remedy that such Guarantor may or may not
be able to pursue itself any right to which such Guarantor hereby waives.

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 and in this Section 4 is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective only to
the maximum extent permitted by applicable law.

5. RIGHTS OF GUARANTEED CREDITORS. Subject to Section 4, any Guaranteed Creditor
may (except as shall be required by applicable statute and cannot be waived) at
any time and from time to time without the consent of, or notice to, any
Guarantor, without incurring responsibility to such Guarantor, without impairing
or releasing the obligations or liabilities of such Guarantor hereunder, upon or
without any terms or conditions and in whole or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of

 

5



--------------------------------------------------------------------------------

those hereunder) incurred directly or indirectly in respect thereof or hereof,
and/or any offset thereagainst;

(c) exercise or refrain from exercising any rights against any Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of any Borrower or others or otherwise act or refrain from
acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, any Borrower, any other Guaranteed Party or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower or any other Guaranteed Party to creditors of such Borrower or such
other Guaranteed Party other than the Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Borrower or any other Guaranteed Party to the Guaranteed
Creditors regardless of what liabilities of such Borrower or such other
Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Guaranteed Hedging Agreements, the Loan Documents or any of the
instruments or agreements referred to therein, or otherwise amend, modify or
supplement, to the fullest extent permitted under applicable law, any of the
Guaranteed Hedging Agreements, the Loan Documents or any of such other
instruments or agreements;

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

(i) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

To the fullest extent permitted under applicable law, no invalidity, illegality,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations, the Loan Documents or any other agreement or instrument relating to
the Guaranteed Obligations or of any security or guarantee therefor shall
affect, impair or be a defense to this Guaranty, and this Guaranty shall be
primary, absolute and unconditional notwithstanding the occurrence of any event
or the existence of any other circumstances which might constitute a legal or
equitable discharge of a surety or guarantor except payment in full in cash of
the Guaranteed Obligations.

 

6



--------------------------------------------------------------------------------

6. CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Guaranteed Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Guaranteed Creditor would
otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Guaranteed Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Guaranteed Creditor to inquire into the capacity or powers
of any Borrower or any other Guaranteed Party or the officers, directors,
partners or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

7. SUBROGATION. Each Guarantor hereby agrees with the Guaranteed Creditors that
it will not exercise any right of subrogation which it may at any time otherwise
have as a result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash; provided, that if any amount shall be paid to
such Guarantor on account of such subrogation rights at any time prior to the
irrevocable payment in full in cash of all the Guaranteed Obligations, such
amount shall be held in trust for the benefit of the Guaranteed Creditors and
shall forthwith be paid to the Guaranteed Creditors to be credited and applied
upon the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms of the Loan Documents.

8. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT. Notwithstanding anything to the
contrary contained elsewhere in this Guaranty, the Guaranteed Creditors agree
(by their acceptance of the benefits of this Guaranty) that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders (or, after the date on which all Loan
Document Obligations have been paid in full, the holders of at least a majority
of the outstanding Other Obligations) and that no other Guaranteed Creditor
shall have any right individually to seek to enforce or to enforce this
Guaranty, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent or, after all the Loan Document
Obligations have been paid in full, by the holders of at least a majority of the
outstanding Other Obligations, as the case may be, for the benefit of the
Guaranteed Creditors upon the terms of this Guaranty. The Guaranteed Creditors
further agree that this Guaranty may not be enforced against any director,
officer, employee, partner, member or stockholder of any Guarantor (except to
the extent such partner, member or stockholder is also a Guarantor hereunder).
It is understood and agreed that the agreement in this Section 8 is among and
solely for the benefit of the Guaranteed Creditors and that, if the Required
Lenders (or, after the date on which all Loan Document Obligations have been
paid in full, the holders of at least a majority of the outstanding Other
Obligations) so agree (without

 

7



--------------------------------------------------------------------------------

requiring the consent of any Guarantor), this Guaranty may be directly enforced
by any Guaranteed Creditor.

9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to induce
the Lenders to make Loans to the Borrowers, and issue Letters of Credit for the
account of the U.S. Borrower, in each case, pursuant to the Credit Agreement,
and in order to induce the Other Creditors to execute, deliver and perform the
Guaranteed Hedging Agreements to which they are a party, each Guarantor
represents and warrants as to itself (and the Loan Documents to which it is a
party), that all (i) representations and warranties relating to it (and the Loan
Documents to which it is a party) in the Credit Agreement are true and correct
and (ii) each of the Subsidiaries of the U.S. Borrower listed on Annex I hereto
is a Subsidiary which, on the Closing Date (as determined by the U.S. Borrower
in good faith on such date on a pro forma basis), is an Immaterial Subsidiary.

10. EXPENSES. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent and each
other Guaranteed Creditor in connection with the enforcement of this Guaranty
and the protection of the Guaranteed Creditors’ rights hereunder and any
amendment, waiver or consent relating hereto (including, in each case, without
limitation, the reasonable fees and disbursements of counsel (including in-house
counsel) employed by the Administrative Agent and each other Guaranteed
Creditor).

11. BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Guaranteed Creditors and their successors and permitted assigns.

12. AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the addition,
termination or release of any Guarantor hereunder shall not constitute a change,
waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added, terminated or released) and with the written consent of
either (x) unless released with respect to one or more Guarantors pursuant to
Section 17, the Required Lenders (or, to the extent required by Section 11.2 of
the Credit Agreement, with the written consent of each Lender) at all times
prior to the time at which all Loan Document Obligations have been paid in full
or or (y) unless the applicable Guarantor has elected in writing to terminate
its obligations hereunder on the Termination Date in the manner and subject to
the satisfaction of the conditions prescribed by Section 11.17 of the Credit
Agreement (which terms are incorporated herein mutatis mutandis), the holders of
at least a majority of the outstanding Other Obligations as to which this
Guaranty remains in effect at all times after the time at which all Loan
Document Obligations have been paid in full; provided, that any change, waiver,
modification or variance affecting the rights and benefits of a single Class (as
defined below) of Guaranteed Creditors (and not all Guaranteed Creditors in a
like or similar manner) shall also require the written consent of the Requisite
Creditors (as defined below) of such Class of Guaranteed Creditors. For the
purpose of this Guaranty, the term “Class” shall mean each class of Guaranteed
Creditors, i.e., whether (x) the Lender Creditors as

 

8



--------------------------------------------------------------------------------

holders of the Loan Document Obligations or (y) the Other Creditors as the
holders of the Other Obligations. For the purpose of this Guaranty, the term
“Requisite Creditors” of any Class shall mean (x) with respect to the Loan
Document Obligations, the Required Lenders (or, to the extent required by
Section 11.2 of the Credit Agreement, each Lender) and (y) with respect to the
Other Obligations, the holders of at least a majority of all Other Obligations
outstanding from time to time under the Guaranteed Hedging Agreements.

13. SET OFF. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
and include any “Event of Default” as defined in the Credit Agreement and any
payment default under any Guaranteed Hedging Agreement continuing after any
applicable grace period), each Guaranteed Creditor is hereby authorized, at any
time or from time to time, without notice to any Guarantor or to any other
Person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Guaranteed Creditor to or for the credit or
the account of such Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Guaranteed Creditor under this Guaranty,
irrespective of whether or not such Guaranteed Creditor shall have made any
demand hereunder and although said obligations, liabilities, deposits or claims,
or any of them, shall be contingent or unmatured. Each Guaranteed Creditor (by
its acceptance of the benefits hereof) acknowledges and agrees that the
provisions of this Section 13 are subject to the sharing provisions set forth in
Section 4.6 of the Credit Agreement.

14. NOTICE. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by mail, telegraph, telex, telecopy, cable or courier service and
all such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be. All notices and other communications shall be in writing and
addressed to such party at (i) in the case of any Lender Creditor, as provided
in the Credit Agreement, (ii) in the case of any Guarantor, at its address set
forth opposite its signature page below, and (iii) in the case of any Other
Creditor, at such address as such Other Creditor shall have specified in writing
to the Guarantors; or in any case at such other address as any of the Persons
listed above may hereafter notify the others in writing.

15. REINSTATEMENT. If any claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of

 

9



--------------------------------------------------------------------------------

any such claim effected by such payee with any such claimant (including, without
limitation, each Borrower or any other Guaranteed Party), then and in such event
each Guarantor agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Guarantor, notwithstanding any revocation
hereof or the cancellation of any Note, any Guaranteed Hedging Agreement or any
other instrument evidencing any liability of any Borrower or any other
Guaranteed Party, and such Guarantor shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee.

16. GOVERNING LAW; JURISDICTION, WAIVER OF JURY TRIAL, ETC.

(a) Governing Law. This Guaranty, unless expressly set forth therein, shall be
governed by, construed and enforced in accordance with, the law of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
Law of the State of New York), without reference to the conflicts or choice of
law principles thereof.

(b) Submission to Jurisdiction. Each Guarantor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Lender may otherwise have to
bring any action or proceeding relating to this Guaranty or any other Loan
Document against any Guarantor or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Each Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1 of the Credit

 

10



--------------------------------------------------------------------------------

Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.

(e) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

17. RELEASE OF LIABILITY OF GUARANTOR UPON SALE OR DISSOLUTION. In the event
that all (or, with the consent of the Administrative Agent and solely with
respect to an Insignificant Guarantor (as defined below), a portion) of the
capital stock or other equity interests of one or more Guarantors is sold or
otherwise disposed of (in each case to a Person or Persons other than the U.S.
Borrower and/or one or more Subsidiaries thereof) or liquidated in compliance
with the requirements of Section 8.2 of the Credit Agreement (or such sale,
other disposition or liquidation has been approved in writing by the Required
Lenders (or all the Lenders if required by Section 11.2 of the Credit
Agreement)) and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of the Credit Agreement, to the extent
applicable, then in any such case, such Guarantor shall, upon consummation of
such sale or other disposition (except to the extent that such sale or
disposition is to the U.S. Borrower and/or one or more Subsidiaries thereof) or
liquidation (except to the extent that the U.S. Borrower shall determine in good
faith that the release of such Guarantor from this Guaranty would result in one
or more Wholly-Owned Domestic Subsidiaries of the U.S. Borrower which are not
then Guarantors and which previously constituted Immaterial Subsidiaries no
longer constituting same (with the “Immaterial Subsidiaries” tests being
calculated on a pro forma basis at the time of such release)), and upon the
written request of the U.S. Borrower to the Administrative Agent (which written
request shall certify in reasonable detail the name of the respective Guarantor
or Guarantors to be released and the facts permitting such release), be released
from this Guaranty and this Guaranty shall, as to each such Guarantor or
Guarantors, terminate, and have no further force or effect (it being understood
and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the capital stock or other equity interests of any Guarantor
shall be deemed to be a sale of such Guarantor for the purposes of this
Section 17). In connection with such release, upon receipt by the Administrative
Agent of a certificate executed by an Authorized Officer of the U.S. Borrower
certifying that the release of the such Guarantor has occurred in compliance
with the requirements of this Section 17, then the

 

11



--------------------------------------------------------------------------------

Administrative Agent shall execute and deliver to such Guarantor or such
Guarantor’s designee, at the U.S. Borrower’s and such Guarantor’s sole cost and
expense, any document or instrument which such Guarantor shall reasonably
request to evidence such release. For purposes of this Section 17, an
“Insignificant Guarantor” means a Guarantor that, as of the date of such
proposed sale, owns assets having a Fair Market Value of not more than
$1,000,000.

18. CONTRIBUTION. At any time a payment in respect of the Guaranteed Obligations
is made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash and the Revolving Credit
Commitment and all Letters of Credit have been terminated, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 18 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty. As used in this Section 18: (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by
(y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guaranty on such
date). Notwithstanding anything to the contrary contained above, any Guarantor
that is released from this Guaranty pursuant to Section 17 hereof shall
thereafter have no contribution obligations, or rights, pursuant to this
Section 18, and at the time of any such release, if the released Guarantor had
an Aggregate Excess Amount or an Aggregate Deficit

 

12



--------------------------------------------------------------------------------

Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section 18,
each Guarantor who makes any payment in respect of the Guaranteed Obligations
shall have no right of contribution or subrogation against any other Guarantor
in respect of such payment until all of the Guaranteed Obligations have been
irrevocably paid in full in cash. Each of the Guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor has the right to waive its contribution right against
any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

19. LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Guaranteed
Creditor (by its acceptance of the benefits of this Guaranty) hereby confirms
that it is its intention that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act of any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and each Guaranteed Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

20. COUNTERPARTS. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page of this Guaranty by
facsimile transmission shall be effective as delivery of a manually executed
counterparty hereof.

21. PAYMENTS; JUDGMENT CURRENCY.

(a) Payments. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the Borrower under Sections 4.4 of the Credit Agreement.

(b) Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any such sum due

 

13



--------------------------------------------------------------------------------

from it to the Administrative Agent or any Lender hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Guaranty (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Guarantor in the Agreement Currency, such Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Guarantor (or to any other Person who
may be entitled thereto under applicable law).

22. ADDITIONAL GUARANTORS. It is understood and agreed that any Subsidiary of
the U.S. Borrower that is required to execute a counterpart of this Guaranty
after the date hereof pursuant to the Credit Agreement shall become a Guarantor
hereunder by (x) executing and delivering a counterpart hereof to the
Administrative Agent or executing a joinder agreement and delivering same to the
Administrative Agent, in each case as may be requested by (and in form and
substance satisfactory to) the Administrative Agent and (y) taking all actions
as specified in this Guaranty as would have been taken by such Guarantor had it
been an original party to this Guaranty, in each case with all documents
required above to be delivered to the Administrative Agent with all documents
and actions required to be taken above to be taken to the reasonable
satisfaction of the Administrative Agent.

23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.

* * *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has cause this Guaranty to be executed and
delivered as of the date first above written.

 

Address for each Guarantor:     GUARANTORS:

 

    CDC CORPORATION     By  

 

      Rodney A. Nowland       Authorized Officer     ENGINEERED PIPE SYSTEMS,
INC.     By  

 

      Rodney A. Nowland       Authorized Officer     ERIC COMPANY     By  

 

      Rodney A. Nowland       Authorized Officer     FALCON FOAM CORPORATION    
By  

 

      Rodney A. Nowland       Authorized Officer     INTEGREX VENTURES LLC    
By  

 

      Rodney A. Nowland       Authorized Officer

[Signature Pages Continue]

[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------

    IPM INC.     By  

 

      Rodney A. Nowland       Authorized Officer     JEFFERSON HOLDINGS, INC.  
  By  

 

      Rodney A. Nowland       Authorized Officer     MODULO USA LLC     By  

 

      Rodney A. Nowland       Authorized Officer     OCCV1, INC.     By  

 

      Rodney A. Nowland       Authorized Officer     OCCV2, LLC     By  

 

      Rodney A. Nowland       Authorized Officer     OCV INTELLECTUAL CAPITAL,
LLC     By  

 

      Rodney A. Nowland       Authorized Officer

 

[Signature Pages Continue]

[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------

    OWENS CORNING COMPOSITE MATERIALS, LLC     By  

 

      Rodney A. Nowland       Authorized Officer     OWENS CORNING CONSTRUCTION
SERVICES, LLC     By  

 

      Rodney A. Nowland       Authorized Officer     OWENS CORNING FOAM
INSULATION, LLC     By  

 

      Rodney A. Nowland       Authorized Officer     OWENS CORNING FRANCHISING,
LLC     By  

 

      Rodney A. Nowland       Authorized Officer     OWENS CORNING HOMEXPERTS,
INC.     By  

 

      Rodney A. Nowland       Authorized Officer     OWENS CORNING HT, INC.    
By  

 

      Rodney A. Nowland       Authorized Officer

 

[Signature Pages Continue]

[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------

    OWENS CORNING INSULATING SYSTEMS, LLC     By  

 

      Rodney A. Nowland       Authorized Officer     OWENS CORNING INTELLECTUAL
CAPITAL, LLC     By  

 

      Rodney A. Nowland       Authorized Officer     OWENS CORNING MASONRY
PRODUCTS, LLC     By  

 

      Rodney A. Nowland       Authorized Officer     OWENS CORNING ROOFING AND
ASPHALT, LLC     By  

 

      Rodney A. Nowland       Authorized Officer     OWENS CORNING SALES, LLC  
  By  

 

      Rodney A. Nowland       Authorized Officer

 

[Signature Pages Continue]

[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------

    OWENS CORNING SCIENCE AND TECHNOLOGY, LLC     By  

 

      Rodney A. Nowland       Authorized Officer     OWENS CORNING U.S.
HOLDINGS, LLC     By  

 

      Rodney A. Nowland       Authorized Officer     OWENS-CORNING FUNDING
CORPORATION     By  

 

      Rodney A. Nowland       Authorized Officer     OWENS-CORNING OVERSEAS
HOLDINGS, INC.     By  

 

      Rodney A. Nowland       Authorized Officer     PALMETTO PRODUCTS, INC.    
By  

 

      Rodney A. Nowland       Authorized Officer

 

[Signature Pages Continue]

[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------

    SOLTECH, INC.     By  

 

      Rodney A. Nowland       Authorized Officer     OC CANADA HOLDINGS GENERAL
PARTNERSHIP     By OC Canada Holdings Company     By  

 

      Rodney A. Nowland       Authorized Officer

SUBSIDIARY GUARANTY AGREEMENT



--------------------------------------------------------------------------------

Accepted and Agreed to:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

  Name:     Title:  

 

SUBSIDIARY GUARANTY AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

Names Of Subsidiaries Of The U.S. Borrower Which, On The Closing Date,

Constitute Immaterial Subsidiaries

OCV Finance, LLC

Owens Corning Building Material Sustainability LLC

Owens Corning Elaminator Insulation Systems, LLC

Owens Corning Fabwel, LLC

Owens Corning Living Solutions, Inc.

Owens Corning Re-Insulation Franchising, LLC

Owens Corning Remodeling Systems, LLC

Owens Corning Sunrooms Franchising, LLC

Owens Corning Sustainability, LLC

Owens-Corning Fiberglas Sweden, LLC.



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, modified and/or
supplemented from time to time, this “Agreement”), dated as of May
[            ], 2010, made by each of the undersigned (each, a “Party” and,
together with any entity that becomes a party to this Agreement pursuant to
Section 7 hereof, the “Parties”) and Wells Fargo Bank, National Association, as
Administrative Agent (in such capacity, together with any successor
administrative agent, the “Administrative Agent”), for the benefit of the Senior
Creditors (as defined below). Unless otherwise defined herein, all capitalized
terms used herein shall have the meanings ascribed to them in the Credit
Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Owens Corning (the “U.S. Borrower”), OC Canada Finance Inc. (the
“Canadian Borrower”), Dutch OC Coöperatief Invest U.A. (the “European Borrower”
and, together with the U.S. Borrower and the Canadian Borrower, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”), and
the Administrative Agent have entered into a Credit Agreement, dated as of May
[            ], 2010, providing for the making of Loans to the Borrowers and the
issuance of, and participation in, Letters of Credit for the account of the U.S.
Borrower, all as contemplated therein (with the Lenders, the Issuing Lender,
Administrative Agent and the Joint Lead Arrangers being herein called the
“Lender Creditors”) (as used herein, the term “Credit Agreement” means the
Credit Agreement described above in this paragraph, as the same may be amended,
restated, modified, supplemented, extended, renewed, refinanced, replaced, or
refunded from time to time);

WHEREAS, any Borrower or any Guarantor may at any time and from time to time
enter into one or more Interest Rate Protection Agreements or Other Hedging
Agreements with one or more Lenders or any affiliate thereof (each such Lender
or affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”,
with each such Interest Rate Protection Agreement and/or Other Hedging Agreement
with an Other Creditor being herein called a “Guaranteed Hedging Agreement”);

WHEREAS, pursuant to the Subsidiary Guaranty Agreement, each Subsidiary
Guarantor has jointly and severally guaranteed to the Senior Creditors the
payment when due of all Guaranteed Obligations (as defined in the Subsidiary
Guaranty Agreement);

WHEREAS, it is a condition precedent to the extensions of credit under the
Credit Agreement that this Agreement be executed and delivered by the original
Parties hereto;

WHEREAS, additional Parties may from time to time become parties hereto in order
to allow for certain extensions of credit in accordance with the requirements of
the Credit Agreement; and



--------------------------------------------------------------------------------

Exhibit I

Page 2

 

WHEREAS, each of the Parties desires to execute this Agreement to satisfy the
conditions described in the immediately preceding paragraphs.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Parties and the Administrative
Agent (for the benefit of the Senior Creditors) hereby agree as follows:

1. The Subordinated Indebtedness (as defined in Section 5 hereof) and all
payments of principal, interest and all other amounts thereunder are hereby, and
shall continue to be, subject and subordinate in right of payment to the prior
payment in full, in cash, of all Senior Indebtedness to the extent, and in the
manner, set forth herein. The foregoing shall apply notwithstanding the
availability of collateral to the Senior Creditors or the holders of
Subordinated Indebtedness or the actual date and time of execution, delivery,
recordation, filing or perfection of any security interests granted with respect
to the Senior Indebtedness or the Subordinated Indebtedness, or the lien or
priority of payment thereof, and in any instance wherein the Senior Indebtedness
or any claim for the Senior Indebtedness is subordinated, avoided or disallowed,
in whole or in part, under the Bankruptcy Code or other applicable federal,
foreign, state or local law. In the event of a proceeding, whether voluntary or
involuntary, for insolvency, liquidation, reorganization, dissolution,
bankruptcy or other similar proceeding pursuant to the Bankruptcy Code or other
applicable federal, foreign, state or local law (each, a “Bankruptcy
Proceeding”), the Senior Indebtedness shall include all interest accrued on the
Senior Indebtedness, in accordance with and at the rates specified in the Senior
Indebtedness, both for periods before and for periods after the commencement of
any of such proceedings, even if the claim for such interest is not allowed
pursuant to the Bankruptcy Code or other applicable law.

2. Each Party (as a lender of any Subordinated Indebtedness) hereby agrees that
until all Senior Indebtedness has been repaid in full in cash and all
commitments in respect thereof have been terminated:

(a) Such Party shall not, without the prior written consent of the Required
Senior Creditors (as defined in Section 5 hereof), which consent may be withheld
or conditioned in the Required Senior Creditors’ sole discretion, commence, or
join or participate in, any Enforcement Action (as defined in Section 5 hereof).

(b) In the event that (i) all or any portion of any Senior Indebtedness becomes
due (whether at stated maturity, by acceleration or otherwise), (ii) any Event
of Default under the Credit Agreement or any event of default under, and as
defined in, any other Senior Indebtedness (or the documentation governing the
same), then exists or would result from such payment on the Subordinated
Indebtedness, (iii) such Party receives any payment or prepayment of principal,
interest or any other amount, in whole or in part, of (or with respect to) the
Subordinated Indebtedness in violation of the terms of this Agreement or
(iv) any distribution, division or application, partial or complete, voluntary
or involuntary, by operation of law or otherwise, is made of all or any part of
the property, assets or business of the U.S. Borrower or any of its Subsidiaries
or the proceeds thereof, in whatever form, to any creditor or creditors of the
U.S. Borrower or

 

2



--------------------------------------------------------------------------------

Exhibit I

Page 3

 

any of its Subsidiaries or to any holder of indebtedness of the U.S. Borrower or
any of its Subsidiaries or by reason of any liquidation, dissolution or other
winding up of the U.S. Borrower, any of its Subsidiaries or their respective
businesses, or of any receivership or custodianship for the U.S. Borrower or any
of its Subsidiaries or of all or substantially all of their respective property,
or of any insolvency or bankruptcy proceedings or assignment for the benefit of
creditors or any proceeding by or against the U.S. Borrower or any of its
Subsidiaries for any relief under any bankruptcy, reorganization or insolvency
law or laws, federal, foreign, state or local, or any law, federal, foreign,
state or local relating to the relief of debtors, readjustment of indebtedness,
reorganization, composition or extension, then, and in any such event, any
payment or distribution of any kind or character, whether in cash, property or
securities, which shall be payable or deliverable with respect to any or all of
the Subordinated Indebtedness or which has been received by any Party shall be
held in trust by such Party for the benefit of the Senior Creditors and shall
forthwith be paid or delivered directly to the Senior Creditors for application
to the payment of the Senior Indebtedness (after giving effect to the relative
priorities of such Senior Indebtedness) to the extent necessary to make payment
in full in cash of all sums due under the Senior Indebtedness remaining unpaid
after giving effect to any concurrent payment or distribution to the Senior
Creditors. In any such event, the Senior Creditors may, but shall not be
obligated to, demand, claim and collect any such payment or distribution that
would, but for these subordination provisions, be payable or deliverable with
respect to the Subordinated Indebtedness. In the event of the occurrence of any
event referred to in subclauses (i), (ii), (iii) or (iv) of this clause (b) and
until the Senior Indebtedness shall have been fully paid in cash and satisfied
and all of the obligations of the U.S. Borrower or any of its Subsidiaries to
the Senior Creditors have been performed in full, no payment of any kind or
character (whether in cash, property, securities or otherwise) shall be made to
or accepted by any Party in respect of the Subordinated Indebtedness.
Notwithstanding anything to the contrary contained above, if one or more of the
events referred to in subclauses (i) through (iv) of this clause (b) is in
existence, the Required Senior Creditors may agree in writing that payments may
be made with respect to the Subordinated Indebtedness which would otherwise be
prohibited pursuant to the provisions contained above, provided that any such
waiver shall be specifically limited to the respective payment or payments which
the Required Senior Creditors agree may be so paid to any Party in respect of
the Subordinated Indebtedness.

(c) If such Party shall acquire by indemnification, subrogation or otherwise,
any lien, estate, right or other interest in any of the assets or properties of
the U.S. Borrower or any of its Subsidiaries, that lien, estate, right or other
interest shall be subordinate in right of payment to the Senior Indebtedness, as
provided herein, and such Party hereby waives any and all rights it may acquire
by subrogation or otherwise to any lien of the Senior Indebtedness or any
portion thereof until such time as all Senior Indebtedness has been repaid in
full in cash and all commitments in respect thereof have been terminated.

(d) Such Party shall not pledge, assign, hypothecate, transfer, convey or sell
any Subordinated Indebtedness or any interest in any Subordinated Indebtedness
to any entity (other than a Party hereto) without the prior written consent of
the Administrative Agent (with the prior written consent of the Required Senior
Creditors).

 

3



--------------------------------------------------------------------------------

Exhibit I

Page 4

 

(e) After request by the Administrative Agent, such Party shall within ten
(10) days furnish the Senior Creditors with a statement, duly acknowledged and
certified setting forth the original principal amount of the notes evidencing
the indebtedness of the Subordinated Indebtedness, the unpaid principal balance,
all accrued interest but unpaid interest and any other sums due and owing
thereunder, the rate of interest, the monthly payments and that, to the best
knowledge of such Party, there exists no defaults under the Subordinated
Indebtedness, or if any such defaults exist, specifying the defaults and the
nature thereof.

(f) In any case commenced by or against the U.S. Borrower or any of its
Subsidiaries under the Bankruptcy Code or any similar federal, foreign, state or
local statute (a “Reorganization Proceeding”), to the extent permitted by
applicable law, the Required Senior Creditors shall have the exclusive right to
exercise any voting rights in respect of the claims of such Party against the
U.S. Borrower or any of its Subsidiaries.

(g) If, at any time, all or part of any payment with respect to Senior
Indebtedness theretofore made (whether by the U.S. Borrower, any other Credit
Party or any other Person or enforcement of any right of setoff or otherwise) is
rescinded or must otherwise be returned by the holders of Senior Indebtedness
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the U.S. Borrower, any other Credit Party or
such other Persons), the subordination provisions set forth herein shall
continue to be effective or be reinstated, as the case may be, all as though
such payment had not been made.

(h) Such Party shall not object to the entry of any order or orders approving
any cash collateral stipulations, adequate protection stipulations or similar
stipulations executed by the Senior Creditors in any Reorganization Proceeding
or any other proceeding under the Bankruptcy Code.

(i) Such Party waives any marshalling rights with respect to the Senior
Creditors in any Reorganization Proceeding or any other proceeding under the
Bankruptcy Code.

3. Any payments made to, or received by, any Party in respect of any guaranty or
security in support of the Subordinated Indebtedness shall be subject to the
terms of this Agreement and applied on the same basis as payments made directly
by the obligor under such Subordinated Indebtedness. To the extent that the U.S.
Borrower or any of its Subsidiaries (other than the respective obligor or
obligors which are already Parties hereto) provides a guaranty or any security
in support of any Subordinated Indebtedness, the Party which is the lender of
the respective Subordinated Indebtedness will cause each such Person to become a
Party hereto (if such Person is not already a Party hereto) not later than the
date of the execution and delivery of the respective guarantee or security
documentation, provided that any failure to comply with the foregoing
requirements of this Section 3 will have no effect whatsoever on the
subordination provisions contained herein (which shall apply to all payments
received with respect to any guarantee or security for any Subordinated
Indebtedness, whether or not the Person furnishing such guarantee or security is
a Party hereto).

 

4



--------------------------------------------------------------------------------

Exhibit I

Page 5

 

4. Each Party hereby acknowledges and agrees that no payments will be accepted
by it in respect of the Subordinated Indebtedness (unless promptly turned over
to the holders of Senior Indebtedness as contemplated by Section 2 above) to the
extent such payments would be prohibited under any Senior Indebtedness (or the
documentation governing the same).

5. Definitions. As and in this Agreement, the terms set forth below shall have
the respective meanings provided below:

“Enforcement Action” shall mean any acceleration of all or any part of the
Subordinated Indebtedness, any foreclosure proceeding, the exercise of any power
of sale, the obtaining of a receiver, the seeking of default interest, the suing
on, or otherwise taking action to enforce the obligation of the U.S. Borrower or
any of its Subsidiaries to pay any amounts relating to any Subordinated
Indebtedness, the exercising of any banker’s lien or rights of set-off or
recoupment, the institution of a Bankruptcy Proceeding against the U.S. Borrower
or any of its Subsidiaries, or the taking of any other enforcement action
against any asset or Property of the U.S. Borrower or its Subsidiaries.

“Guaranteed Hedging Agreements” shall have the meaning provided in the recitals
to this Agreement.

“Loan Document Obligations Termination Date” shall mean the first date after the
Closing Date upon which all Commitments and Letters of Credit under the Credit
Agreement have terminated and all Loan Document Obligations have been paid in
full in cash.

“Obligation” shall mean any principal, interest, premium, penalties, fees,
indemnities and other liabilities and obligations payable under the
documentation governing any indebtedness (including, without limitation, all
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided in the governing
documentation, whether or not such interest is an allowed claim in such
proceeding).

“Required Senior Creditors” shall mean (i) the Required Lenders (or, to the
extent required by Section 11.2 of the Credit Agreement, each of the Lenders) at
all times prior to the Loan Document Obligations Termination Date, and (ii) the
holders of at least a majority of the outstanding Senior Indebtedness at all
times after the Loan Document Obligations Termination Date.

“Senior Creditors” shall mean all holders from time to time of any Senior
Indebtedness and shall include, without limitation, the Lender Creditors and the
Other Creditors.

“Senior Indebtedness” shall mean:

(i) all Obligations (including, without limitation, (x) all interest accruing
after the filing of a petition in bankruptcy or any other act which constitutes
a Default or Event of Default pursuant to Section 9.1(e) of the Credit Agreement
at the stated contract rate, regardless of whether allowed or allowable

 

5



--------------------------------------------------------------------------------

Exhibit I

Page 6

 

in the respective bankruptcy or other preceding, and (y) Obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities (including, without limitation, indemnities, fees and
interest thereon) of each Credit Party (whether as obligor, guarantor or
otherwise) to the Lender Creditors, whether now existing or hereafter incurred
under, arising out of or in connection with each Loan Document to which it is at
any time a party (including, without limitation, all such obligations and
liabilities of each Credit Party under the Credit Agreement (if a party thereto)
and under the Subsidiary Guaranty Agreement (if a party thereto) or under any
other guarantee by it of obligations pursuant to the Credit Agreement) and the
due performance and compliance by each Credit Party with the terms of each such
Loan Document (all such obligations and liabilities under this clause (i),
except to the extent consisting of obligations or indebtedness with respect to
Guaranteed Hedging Agreements, being herein collectively called the “Loan
Document Obligations”); and

(ii) all Obligations (including, without limitation, (x) all interest accruing
after the filing of a petition in bankruptcy or any other act which constitutes
a Default or Event of Default pursuant to Section 9.1(e) of the Credit Agreement
at the stated contract rate, regardless of whether allowed or allowable in the
respective bankruptcy or other preceding, and (y) Obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities of each Credit Party to the Other Creditors, whether now
existing or hereafter incurred under, arising out of or in connection with any
Guaranteed Hedging Agreement (including, without limitation, all such
obligations and liabilities of such Credit Party under the Subsidiary Guaranty
Agreement or the U.S. Borrower’s Guaranty (if a party thereto) with respect
thereto or under any other guarantee by it of obligations pursuant to any
Guaranteed Hedging Agreement) and the due performance and compliance by each
Credit Party with the terms of each such Guaranteed Hedging Agreement (all such
obligations and liabilities under this clause (ii) being herein collectively
called the “Other Obligations”).

“Subordinated Indebtedness” shall mean the principal of, interest on, and all
other amounts owing from time to time in respect of any Intercompany Loan made
to (i) any Borrower by any other Borrower or Subsidiary of the U.S. Borrower or
(ii) any Credit Party by any Subsidiary of the U.S. Borrower that is not a
Credit Party (except to the extent prohibited by applicable law solely in the
case of any such Intercompany Loans made by a Foreign Subsidiary).

6. Each Party agrees to be fully bound by all terms and provisions contained in
this Agreement, both with respect to any Subordinated Indebtedness (including
any guarantees thereof and security therefor) owed to it, and with respect to
all Subordinated Indebtedness (including all guarantees thereof and security
therefor) owing by it.

7. It is understood and agreed that any Subsidiary of the U.S. Borrower that is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the

 

6



--------------------------------------------------------------------------------

Exhibit I

Page 7

 

requirements of the Credit Agreement or any other Senior Indebtedness shall
become a Party hereunder by executing a counterpart hereof (or a joinder
agreement in form and substance satisfactory to the Administrative Agent) and
delivering same to the Administrative Agent.

8. No failure or delay on the part of any party hereto or any holder of Senior
Indebtedness in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.

9. Each Party hereto acknowledges that to the extent that no adequate remedy at
law exists for breach of its obligations under this Agreement, in the event any
Party fails to comply with its obligations hereunder, the Administrative Agent
or the holders of Senior Indebtedness shall have the right to obtain specific
performance of the obligations of such defaulting Party, injunctive relief or
such other equitable relief as may be available.

10. Any notice to be given under this Agreement shall be in writing and shall be
sent in accordance with the provisions of the Credit Agreement.

11. In the event of any conflict between the provisions of this Agreement and
the provisions of the Subordinated Indebtedness, the provisions of this
Agreement shall prevail.

12. No person other than the parties hereto, the Senior Creditors from time to
time and their successors and assigns as holders of the Senior Indebtedness and
the Subordinated Indebtedness shall have any rights under this Agreement.

13. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

14. No amendment, supplement, modification, waiver or termination of this
Agreement shall be effective against a party against whom the enforcement of
such amendment, supplement, modification, waiver or termination would be
asserted, unless such amendment, supplement, modification, waiver or termination
was made in a writing signed by such party, provided that amendments hereto
shall be effective as against the Senior Creditors only if executed and
delivered by the Administrative Agent (with the written consent of the Required
Senior Creditors at such time); provided, further, that an amendment pursuant to
Section 18 shall be enforceable against each Party hereto.

15. In case any one or more of the provisions confined in this Agreement, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein, and any other application thereof, shall not in any way be affected or
impaired thereby.

16. (a) This Agreement, unless expressly set forth therein, shall be governed
by, construed and enforced in accordance with, the law of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to the conflicts or choice of law
principles thereof.

 

7



--------------------------------------------------------------------------------

Exhibit I

Page 8

 

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the fullest extent permitted
by Applicable Law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 11.1 of the Credit Agreement. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

(e) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

17. This Agreement shall bind and inure to the benefit of the Administrative
Agent, the other Senior Creditors and each Party and their respective
successors, permitted transferees and assigns.

18. The parties hereto agree that this Agreement shall terminate when all Senior
Indebtedness has been indefeasibly and irrevocably repaid in full in cash and
all commitments in respect thereof have been terminated; provided, that, upon
such termination, the U.S. Borrower may designate any replacement facility in
place of the “Credit Agreement”

 

8



--------------------------------------------------------------------------------

Exhibit I

Page 9

 

hereunder and may enter into an amendment to this Agreement to substitute such
replacement facility for all purposes and conform all terms, which amendment
shall be given full force and effect with respect to each Party. For the
avoidance of doubt, (a) the Administrative Agent shall not be deemed a “Party”
hereto and (b) the Administrative Agent shall not be bound by, or obligated in
respect of, any such amendment to this Agreement contemplated by this
Section 18.

*        *        *

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

OWENS CORNING, as U.S. Borrower By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

DUTCH OC COOPERATIEF INVEST U.A. By:  

 

Name:   Mr. Hubert Pierre Joseph Francois Fraiture Title:   Managing Director
DUTCH OC COOPERATIEF INVEST U.A. By:  

 

Name:   Mr. Petrus Gerardus Jacobus Adriaansen Title:   Managing Director OC
CANADA FINANCE INC. By:  

 

Name:  

 

Title:  

 

[Signature Pages Continue]

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

CDC CORPORATION By  

 

  Rodney A. Nowland   Authorized Officer ENGINEERED PIPE SYSTEMS, INC. By  

 

  Rodney A. Nowland   Authorized Officer ERIC COMPANY By  

 

  Rodney A. Nowland   Authorized Officer FALCON FOAM CORPORATION By  

 

  Rodney A. Nowland   Authorized Officer INTEGREX VENTURES LLC By  

 

  Rodney A. Nowland   Authorized Officer

 

[Signature Pages Continue]

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

IPM INC. By  

 

  Rodney A. Nowland   Authorized Officer JEFFERSON HOLDINGS, INC. By  

 

  Rodney A. Nowland   Authorized Officer MODULO USA LLC By  

 

  Rodney A. Nowland   Authorized Officer OCCV1, INC. By  

 

  Rodney A. Nowland   Authorized Officer OCCV2, LLC By  

 

  Rodney A. Nowland   Authorized Officer OCV INTELLECTUAL CAPITAL, LLC By  

 

  Rodney A. Nowland   Authorized Officer

 

[Signature Pages Continue]

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

OWENS CORNING COMPOSITE MATERIALS, LLC By  

 

  Rodney A. Nowland   Authorized Officer

OWENS CORNING CONSTRUCTION

SERVICES, LLC

By  

 

  Rodney A. Nowland   Authorized Officer OWENS CORNING FOAM INSULATION, LLC By  

 

  Rodney A. Nowland   Authorized Officer OWENS CORNING FRANCHISING, LLC By  

 

  Rodney A. Nowland   Authorized Officer OWENS CORNING HOMEXPERTS, INC. By  

 

  Rodney A. Nowland   Authorized Officer OWENS CORNING HT, INC. By  

 

  Rodney A. Nowland   Authorized Officer

 

[Signature Pages Continue]

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

OWENS CORNING INSULATING SYSTEMS, LLC By  

 

  Rodney A. Nowland   Authorized Officer OWENS CORNING INTELLECTUAL CAPITAL, LLC
By  

 

  Rodney A. Nowland   Authorized Officer OWENS CORNING MASONRY PRODUCTS, LLC By
 

 

  Rodney A. Nowland   Authorized Officer OWENS CORNING ROOFING AND ASPHALT, LLC
By  

 

  Rodney A. Nowland   Authorized Officer OWENS CORNING SALES, LLC By  

 

  Rodney A. Nowland   Authorized Officer

 

[Signature Pages Continue]

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

OWENS CORNING SCIENCE AND TECHNOLOGY, LLC By  

 

  Rodney A. Nowland   Authorized Officer OWENS CORNING U.S. HOLDINGS, LLC By  

 

  Rodney A. Nowland   Authorized Officer OWENS-CORNING FUNDING CORPORATION By  

 

  Rodney A. Nowland   Authorized Officer OWENS-CORNING OVERSEAS HOLDINGS, INC.
By  

 

  Rodney A. Nowland   Authorized Officer PALMETTO PRODUCTS, INC. By  

 

  Rodney A. Nowland   Authorized Officer

 

[Signature Pages Continue]

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

SOLTECH, INC. By  

 

  Rodney A. Nowland   Authorized Officer OC CANADA HOLDINGS GENERAL PARTNERSHIP
By OC Canada Holdings Company By  

 

  Rodney A. Nowland   Authorized Officer WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

Schedule 1.1(a)

REVOLVING CREDIT COMMITMENTS

 

Lender

   Revolving
Loan  Commitment

Wells Fargo Bank, National Association

   $ 80,000,000

Bank of America, N.A.

   $ 80,000,000

The Bank of Nova Scotia

   $ 60,000,000

JPMorgan Chase Bank, N.A.

   $ 60,000,000

Morgan Stanley Bank, N.A.

   $ 50,000,000

Sumitomo Mitsui Banking Corporation

   $ 45,000,000

U.S. Bank National Association

   $ 45,000,000

Deutsche Bank AG New York Branch

   $ 45,000,000

Credit Agricole Corporate and Investment Bank

   $ 45,000,000

Goldman Sachs Bank USA

   $ 45,000,000

Citibank N.A.

   $ 45,000,000

Fifth Third Bank

   $ 45,000,000

BNP Paribas

   $ 45,000,000

HSBC Bank USA, National Association

   $ 35,000,000

PNC Bank NA

   $ 35,000,000

The Bank of New York Mellon

   $ 15,000,000

Bank of China, New York Branch

   $ 15,000,000

Morgan Stanley Senior Funding Inc.

   $ 10,000,000

TOTAL

   $ 800,000,000



--------------------------------------------------------------------------------

Schedule 1.1(b)

MANDATORY COST

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

(a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

(b) the requirements of the European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the U.S. Borrower or any Lender, deliver to the U.S. Borrower or such
Lender as the case may be, a statement setting forth the calculation of any
Mandatory Cost.

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a) in relation to any Loan in Sterling (if applicable):

 

AB+C(B-D)+E x 0.01 

  per cent per annum 100-(A+C)  

(b) in relation to any Loan in any currency other than Sterling:

 

E x 0.01

  per cent per annum 300  

 



--------------------------------------------------------------------------------

Where:

 

“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

“B” is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the
Section 4.1(c)(B), (C) or (D) and, in the case of interest (other than on
overdue amounts) charged at the rate set forth in Section 4.1(c), without
counting any increase in interest rate effected by the charging of the rate set
forth in Section 4.1(c)) payable for the relevant Interest Period of such Loan.

 

“C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

“D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

“E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule:

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits;

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Reference Banks” means the principal office in London of Wells Fargo and Bank
of America, N.A. or such other banks as may be agreed upon by the Administrative
Agent in consultation with the U.S. Borrower.



--------------------------------------------------------------------------------

“Sterling” means the lawful currency of the United Kingdom and

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by such Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by such Reference Bank as being the average of the Fee Tariffs
applicable to such Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Reference Bank.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

(a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each



--------------------------------------------------------------------------------

Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13. The Administrative Agent may from time to time, after consultation with the
U.S. Borrower and the Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

Owens Corning Credit Agreement

Schedule 1.2

Existing Letters of Credit

 

Issuing
Bank

  

Beneficiary Name

  

Issuing OC
Legal Entity

   Currency    Amount    Expiration
Date   

Instrument
Type (Standby
L/C, Trade L/C
or Bank
Guarantee)

Citibank

   State of California Self Insurance Plans    Owens Corning    USD    1,732,479
   7/31/2010    Letter of credit

Citibank

   SB (Tuaslinc) Investment Pte Ltd    Owens Corning    USD    1,971,465   
10/3/2011    Letter of credit

Citibank

   State of South Carolina Workers’ Compensation Commission    Owens Corning   
USD    2,900,000    3/3/2011    Letter of credit

Citibank

   Ohio Fire Marshal    Owens Corning    USD    55,000    5/13/2011    Letter of
credit

Citibank

   State of New York Workers’ Compensation Board    Owens Corning    USD   
3,898,355    3/29/2011    Letter of credit

Citibank

   Commercial Surety Collateral    Owens Corning    USD    2,500,000    4/4/2011
   Letter of credit

Citibank

   National Union Fire Insurance    Owens Corning    USD    2,500,000   
5/28/2011    Letter of credit

Citibank

   Syar Industries    Owens Corning    USD    2,448,233    6/30/2011    Letter
of credit

Citibank

   Ohio Bureau of Workers’    Owens Corning    USD    2,680,000    6/3/2011   
Letter of credit

Citibank

   Pacific Employers    Owens Corning    USD    6,735,245    9/1/2010    Letter
of credit

Citibank

   ACE American Insurance    Owens Corning    USD    8,784,051    9/5/2010   
Letter of credit

Citibank

   Noranda Aluminum    Owens Corning    USD    175,000    9/28/2010    Letter of
credit

Citibank

   Old Republic Insurance    Owens Corning    USD    10,000,000    9/1/2010   
Letter of credit

Citibank

   Georgia Self-Insurance    Owens Corning    USD    750,000    9/13/2010   
Letter of credit

Citibank

   State of New York Workers’ Compensation Board    Owens Corning    USD   
30,000    10/17/2010    Letter of credit

Citibank

   National Union Fire Insurance    Owens Corning    USD    5,000,000   
9/30/2010    Letter of credit



--------------------------------------------------------------------------------

Owens Corning Credit Agreement

Schedule 6.9

Statute Waivers

OWENS CORNING & SUBSIDIARIES

 

IRS STATUTE WAIVERS

   DATE EXTENSION
SIGNED    EXPIRATION
DATE

Y/E 2004-IRS Appeals-Income Tax

   12/11/2009    12/31/2010

Y/E 2005-IRS Appeals-Income Tax

   12/11/2009    12/31/2010

Y/E 2006-Income Tax

   3/26/2010    12/31/2011

January 1, 2007-Dec. 31, 2007 Excise Tax

   11/17/2009    4/30/2011

January 1, 2006-Dec. 31, 2006 Employment Tax

   12/16/2009    12/31/2010

Tennessee-Soltech Inc. 2005 Tax Year

      12/31/2010



--------------------------------------------------------------------------------

Owens Corning Credit Agreement

Schedule 6.11

Capitalization

 

     # of Shares

Common Stock Issued and Outstanding*

   128,320,799

Series A Warrants ($43.00)

   17,502,848

Series B Warrants ($45.25)

   7,837,157

Restricted Stock Units

   684,539

Deferred Shares—Directors

   222,208

Stock Options

   3,414,983

Performance Share Units**

   664,493

 

* Subject to adjustments associated with stock option, stock compensation, or
similar plans.

 

** Depending on Company performance during the applicable performance period,
shares ultimately will be issued within a range of 0-200% of Performance Share
Units.

 



--------------------------------------------------------------------------------

Owens Corning Credit Agreement

Schedule 6.12

Subsidiaries

OWENS CORNING

Subsidiaries at May 26, 2010

 

     GUARANTOR    IMMATERIAL

DOMESTIC SUBSIDIARIES (All Wholly-Owned)

     

CDC Corporation

   X   

Engineered Pipe Systems, Inc.

   X   

Eric Company

   X   

Falcon Foam Corporation

   X   

Integrex Ventures LLC

   X   

IPM Inc.

   X   

Jefferson Holdings, Inc.

   X   

Modulo USA LLC

   X   

OC Canada Holdings General Partnership

   X   

OCCV1, Inc.

   X   

OCCV2, LLC

   X   

OCV Finance, LLC

      X

OCV Intellectual Capital, LLC

   X   

Owens Corning Building Material Sustainability LLC

      X

Owens Corning Composite Materials, LLC

   X   

Owens Corning Construction Services, LLC

   X   

Owens Corning Elaminator Insulation Systems, LLC

      X

Owens Corning Fabwel, LLC

      X

Owens Corning Foam Insulation, LLC

   X   

Owens Corning Franchising, LLC

   X   

Owens Corning HOMExperts, Inc.

   X   

Owens Corning HT, Inc.

   X   

Owens Corning Insulating Systems, LLC

   X   

Owens Corning Intellectual Capital, LLC

   X   

Owens Corning Living Solutions, Inc.

      X



--------------------------------------------------------------------------------

     GUARANTOR    IMMATERIAL

DOMESTIC SUBSIDIARIES (All Wholly-Owned)

     

Owens Corning Masonry Products, LLC

   X   

Owens Corning Re-Insulation Franchising, LLC

      X

Owens Corning Remodeling Systems, LLC

      X

Owens Corning Roofing and Asphalt, LLC

   X   

Owens Corning Sales, LLC

   X   

Owens Corning Science and Technology, LLC

   X   

Owens Corning Sunrooms Franchising, LLC

      X

Owens Corning Sustainability, LLC

      X

Owens Corning U.S. Holdings, LLC

   X   

Owens-Corning Fiberglas Sweden, LLC.

      X

Owens-Corning Funding Corporation

   X   

Owens-Corning Overseas Holdings, Inc.

   X   

Palmetto Products, Inc.

   X   

Soltech, Inc.

   X   

FOREIGN SUBSIDIARIES

     

Crown Manufacturing Inc.

     

Dutch OC Cooperatief Invest U.A.

     

EPS Holding AS

     

European Owens Corning Fiberglas SPRL

     

Flowtite Offshore Services Ltd.

     

Instalaciones Especializadas en Confort Termoacustico y Ampliacion, S. de R. L.
de C.V.

     

IP Owens Corning I, S. de R.L. de C.V.

     

Modulo SAS

     

Norske EPS BOT AS

     

OC Canada Finance Inc.

     

OC Canada Holdings Company

     

OC Celfortec Company

     



--------------------------------------------------------------------------------

     GUARANTOR    IMMATERIAL

FOREIGN SUBSIDIARIES

     

OC NL Invest Cooperatief U.A.

     

OC PRO CV

     

OCV (Thailand) Company Limited

     

OCV (Tsu) Japan K.K.

     

OCV Capivari Fibras de Vidro Ltda.

     

OCV Chambéry France

     

OCV Chambéry International

     

OCV Composites (China) Co., Ltd.

     

OCV Czech Sro

     

OCV Distribution ANZ Pty. Limited

     

OCV Fabrics (Changzhou) Co. Ltd.

     

OCV Fabrics UK Ltd.

     

OCV Germany GmbH

     

OCV Holdings Belgium Sprl

     

OCV Italia Srl.

     

OCV Lorcet

     

OCV Mexico S. de R.L. de C.V.

     

OCV Reinforcements (Beijing) Co. Ltd.

     

OCV Reinforcements (Hangzhou) Co. Ltd.

     

OCV Reinforcements Alcala Spain, S.L.

     

OCV Reinforcements Manufacturing Ltd.

     

OCV Revetex Srl.

     

OCV Servicios Mexico, S.A. de C.V.

     

OCV Steklovolokno OAO

     

OCV Sweden AB

     

Owens Corning (China) Investment Company, Ltd.

     

Owens Corning (Guangzhou) Fiberglas Co., Ltd.

     

Owens Corning (Japan) Ltd.

     

Owens Corning (Jiangyin) Building Materials Co., Ltd.

     

Owens Corning (Nanjing) Building Materials Co. Ltd.

     



--------------------------------------------------------------------------------

     GUARANTOR    IMMATERIAL

FOREIGN SUBSIDIARIES

     

Owens Corning (Shanghai) Composites Co. Ltd.

     

Owens Corning (Shanghai) International Trade Co., Ltd.

     

Owens Corning (Shanghai) Trading Co., Ltd.

     

Owens Corning (Singapore) Pte Ltd.

     

Owens Corning (Tianjin) Building Materials Co., Ltd.

     

Owens Corning Alloy Canada GP Inc.

     

Owens Corning Alloy Canada LP

     

Owens Corning Argentina Sociedad de Responsabilidad Limitada

     

Owens Corning Australia Pty Limited

     

Owens Corning Automotive (UK) Ltd.

     

Owens Corning BM (Korea), Ltd.

     

Owens Corning Building Materials Romania SRL

     

Owens Corning Building Solutions Private Limited

     

Owens Corning Canada GP Inc.

     

Owens Corning Canada Holdings, B.V.

     

Owens Corning Canada LP

     

Owens Corning Cayman (China) Holdings

     

Owens Corning Celfortec Canada GP Inc.

     

Owens Corning Celfortec LP

     

Owens Corning Composite Materials Canada GP Inc.

     

Owens Corning Composite Materials Canada LP

     

Owens Corning Enterprise (India) Pvt. Ltd.

     

Owens Corning Fiberglas A.S. Limitada

     

Owens Corning Fiberglas Espana, SL

     

Owens Corning Fiberglas France SAS

     

Owens Corning Fiberglas S.R.L.

     

Owens Corning Financial Services ULC

     

Owens Corning Holdings 1 CV

     

Owens Corning Holdings 3 CV

     



--------------------------------------------------------------------------------

     GUARANTOR    IMMATERIAL

FOREIGN SUBSIDIARIES

     

Owens Corning Holdings 4 CV

     

Owens Corning Holdings 5 CV

     

Owens Corning Hong Kong Limited

     

Owens Corning Insulating Systems Canada GP Inc.

     

Owens Corning Insulating Systems Canada LP

     

Owens Corning International Holdings C.V.

     

Owens Corning Korea

     

Owens Corning Manufacturing Limited

     

Owens Corning Mexico, S. de R.L. de C.V.

     

Owens Corning Remodeling Canada GP Inc.

     

Owens Corning Remodeling Canada LP

     

Owens-Corning (India) Limited

     

Owens-Corning (Shanghai) Fiberglas Co., Ltd.

     

Owens-Corning Britinvest Limited

     

Owens-Corning Cayman Limited

     

Owens-Corning Fiberglas (G.B.) Ltd.

     

Owens-Corning Fiberglas (U.K.) Pension Plan Ltd.

     

Owens-Corning Fiberglas Deutschland GmbH

     

Owens-Corning Sweden AB

     

Owens-Corning Veil Netherlands B.V.

     

Owens-Corning Veil U.K. Ltd.

     

Tecnologia Owens Corning I, S. de R.L. de C.V.

     



--------------------------------------------------------------------------------

OWENS CORNING CREDIT AGREEMENT

SCHEDULE 6.18

EXISTING INDEBTEDNESS

 

EXISTING INDEBTEDNESS (Capital Leases)

 

Lessee

  

Lessor

   Cur    Amount

OCV Chambery France

   Air Products SAS    EUR    5,898,199

OCV ITALIA S.R.L.

   Sapio Industries, SRL    EUR    1,312,107

Owens Corning Korea

   Oxygen VSA    KRW    3,692,070,340

Owens Corning (Japan) Ltd.

   Tokyo Century Lease    JPY    1,808,709

Owens Corning, (Amarillo, TX)

   Praxair    USD    5,523,538

Owens Corning, Toledo World Headquarters

  

Toledo Lucas County Port Authority as Lessor,

Owens Corning as Lessee

   USD    12,173,146

Owens Corning, (Jackson, TN)

   Praxair    USD    9,711,009

Owens Corning, (Anderson, SC)

   Praxair    USD    5,732,229 EXISTING INDEBTEDNESS (Other Debt)

Obligor

  

Bank

   Cur    Amount

Owens Corning India Limited

   HDFC Bank Limited    INR    52,200,714

Owens Corning India Limited

   Citigroup    USD    500,000

Owens Corning India Limited

   Citigroup    USD    1,250,000

Owens Corning India Limited

   International Finance Corporation    USD    7,333,334

OCV Reinforcements Alcala Spain

   Various Government    EUR    3,380,751

Northern Elastomeric Inc.

   TD BankNorth    USD    2,174,361

Owens Corning Fiberglas A.S. Ltda

   Brazilian Government    BRL    6,918,797 EXISTING INDEBTEDNESS (Senior Notes)

Description

  

Holder

   Cur    Amount

6.5% Senior Notes (2016)

   Various    USD    650,000,000

7.0% Senior Notes (2036)

   Various    USD    550,000,000

9.0% Senior Notes (2019)

   Various    USD    350,000,000 EXISTING INDEBTEDNESS (Letters of Credit)

Issuing Bank

  

Issuing OC Legal Entity

   Cur    Amount

HDFC Bank

   Owens Corning India Limited    INR    30,534,200

HDFC Bank

   Owens Corning India Limited    INR    4,251,868

Shinhan Bank

   Owens Corning BM (Korea)    USD    3,735

Shinhan Bank

   Owens Corning BM (Korea)    USD    10,521

Shinhan Bank

   Owens Corning BM (Korea)    USD    32,126

Citibank Japan

   Owens Corning (Japan)    JPY    560,000,000

Itau Unibanco S.A

   Owens Corning Fiberglas A.S.Ltda    BRL    8,758

Itau Unibanco S.A

   Owens Corning Fiberglas A.S.Ltda    BRL    159,615

Itau Unibanco S.A

   Owens Corning Fiberglas A.S.Ltda    BRL    2,803

Banco Itau BBA S.A

   Owens Corning Fiberglas A.S.Ltda    BRL    199,918

Banco Itau BBA S.A

   Owens Corning Fiberglas A.S.Ltda    BRL    259,624

Banco Itau BBA S.A

   Owens Corning Fiberglas A.S.Ltda    BRL    1,034,721

Banco Bradesco S/A

   Owens Corning Fiberglas A.S.Ltda    BRL    123,811

Banco ABN Amro Real S/A

   Owens Corning Fiberglas A.S.Ltda    BRL    126,062

Banco ABN Amro Real S/A

   Owens Corning Fiberglas A.S.Ltda    BRL    114,119

Banco ABN Amro Real S/A

   Owens Corning Fiberglas A.S.Ltda    BRL    40,764

Banco ABN Amro Real S/A

   Owens Corning Fiberglas A.S.Ltda    BRL    25,664

BNP Paribas Fortis, Brussels

   European Owens-Corning Fiberglas SPRL    EUR    172,129

BNP Paribas Fortis, Brussels

   European Owens-Corning Fiberglas SPRL    EUR    22,500

BNP Paribas Fortis, Brussels

   European Owens-Corning Fiberglas SPRL    EUR    61,974

Barclays Bank, London

   European Owens-Corning Fiberglas SPRL    GBP    500

Barclays Bank, London

   Owens-Corning Fiberglas (G.B.) Ltd    GBP    1,000

Barclays Bank, London

   Owens-Corning Veil U.K. Ltd    GBP    1,000

BNP Paribas Fortis, Brussels

   Owens Corning Veil Netherlands B.V.    EUR    2,269

BNP Paribas Fortis, Paris

   Owens Corning Fiberglas France SAS    EUR    643,619

BNP Paribas Fortis, Milan

   OCV Italia SRL    EUR    559,034

BNP Paribas Fortis, Milan

   OCV Italia SRL    EUR    2,745,012

BNP Paribas Fortis, Milan

   OCV Italia SRL    EUR    16,268

BNL/BNP Paribas Fortis, Milan

   OCV Italia SRL    EUR    5,652,554

BNP Paribas Fortis, Madrid

   OCV Reinforcements Alcala Spain    EUR    498,550

BNP Paribas Fortis, Madrid

   OCV Reinforcements Alcala Spain    EUR    357,097

BNP Paribas Fortis, Madrid

   OCV Reinforcements Alcala Spain    EUR    245,025

BSCH

   OCV Reinforcements Alcala Spain    EUR    198,849

BSCH

   OCV Reinforcements Alcala Spain    EUR    566,000

BSCH

   OCV Reinforcements Alcala Spain    EUR    599,000

BSCH

   OCV Reinforcements Alcala Spain    EUR    714,000

Citibank

   Owens Corning    USD    1,732,479

Citibank

   Owens Corning    USD    1,971,465

Citibank

   Owens Corning    USD    2,900,000

Citibank

   Owens Corning    USD    55,000

Citibank

   Owens Corning    USD    3,898,355

Citibank

   Owens Corning    USD    2,500,000

Citibank

   Owens Corning    USD    2,500,000

Citibank

   Owens Corning    USD    2,448,233

Citibank

   Owens Corning    USD    2,680,000

Citibank

   Owens Corning    USD    6,735,245

Citibank

   Owens Corning    USD    8,784,051

Citibank

   Owens Corning    USD    175,000

Citibank

   Owens Corning    USD    10,000,000

Citibank

   Owens Corning    USD    750,000

Citibank

   Owens Corning    USD    30,000

Citibank

   Owens Corning    USD    5,000,000

Banco Santander ( Brasil ) S/A

   Owens Corning Fiberglas A.S.Ltda    BRL    1,000,000    Owens
Corning(Shanghai) Trading Co.,LTd.    RUB    14,000,000    Vetrotex Comp
(Changzhou)    CNY    7,044,611    OCV Steklovolokno    CNY    20,000,000



--------------------------------------------------------------------------------

OWENS CORNING CREDIT AGREEMENT

SCHEDULE 8.1

EXISTING LIENS

 

Entitiy

   Secured Party         Cur         Amount        

Secured

Owens Corning India Limited

   International Finance
Company       USD       7,333,334       Secured by First charge on entire Fixed
Assets of the Entity

Owens Corning India Limited

   Citigroup       USD       1,250,000       Secured by First charge on entire
Fixed Assets of the Entity

Owens Corning India Limited

   HDFC Bank Limited       INR       52,200,714       Secured by First charge on
entire current Asset excluding export dues of the Entity

Owens Corning India Limited

   Citi bank       USD       500,000       Secured by First charge on export
receivable of the Entity



--------------------------------------------------------------------------------

OWENS CORNING CREDIT AGREEMENT

Schedule 8.5

Joint Ventures

DIRECT AND INDIRECT INVESTMENTS OF OWENS CORNING SALES, INC.

IN AFFILIATES AND JOINT VENTURES (IN $M)

 

Description

   OWNERSHIP %

NEPTCO JV LLC (United States)

   50%

FIBERTEQ, LLC (United States)

   50%

ARABIAN FIBREGLASS INSULATION COMPANY LTD. (Saudi Arabia)

   49%



--------------------------------------------------------------------------------

Schedule 11.21

DUTCH PMP DEFINITION

“PMP” shall mean and include the following:

(i) Qualifying Investors (as defined below) and supervised subsidiaries of
Qualifying Investors.

(ii) Certain (legal) persons or companies who (a) have total assets of EUR
500,000,000 or more, have net own funds of EUR 10,000,000 or more and are
regularly active in the financial markets and (b) have a rating from certain
credit rating agencies or issue securities or have loaned credits that have a
rating, or are special purpose vehicles (all as stipulated in Article 3 of the
Decree on Definitions in the AFS), and

(iii) Safe Harbour professional market participants (as defined below).

“Qualifying Investors” shall have the meaning as stipulated in Section 1.1 of
the AFS:

(i) A legal person or company that has a licence or is otherwise permitted under
the regulations to be active in the financial markets.

(ii) A legal person or company that does not have a licence or is not otherwise
permitted under the regulations to be active in the financial markets and whose
sole corporate object is to invest in securities.

(iii) A national or regional government body, central bank, international or
supranational financial organisation or other similar international institution.

(iv) A legal person or company with its registered office in the Netherlands
which 1°. fulfils at least two of the following three criteria: (1) an average
number of employees of less than 250 during the financial year, (2) total assets
not exceeding EUR 43 million, (3) an annual net turnover not exceeding EUR
50 million, and 2°. registered by the Dutch Authority for the Financial Markets
(AFM) as a qualifying investor at its own request.

(v) Other legal persons or companies, not being a legal person or company as
referred to above under (iv) 1°.

(vi) A natural person residing in the Netherlands, who 1° fulfils at least two
of the following three criteria: (1) has performed at least ten substantial
transactions per quarter in the securities markets in the preceding four
quarters, (2) has an investment portfolio amounting to over EUR 500,000, (3) has
or had worked in the financial sector for at least a year in a position
requiring a knowledge of investing in securities and 2° has been registered by
AFM as a qualifying investor at his own request, or

(vii) A natural person or undertaking designated as a qualifying investor in
another member state.



--------------------------------------------------------------------------------

“Safe Harbour” shall mean and include the following:

The Decree on Definitions in the AFS contains a category of professional market
participants (within the meaning of part (c) of the definition of this term in
Section 1:1 AFS), which category is known as a Safe Harbour, being persons or
companies from which redeemable funds are received by means of a debt
certificate or private agreement if the nominal value of the debt certificate or
the claim under the private agreement is at least EUR 50,000 (or the equivalent
thereof in a different currency) or the debt certificate or the claim under the
private agreement has been obtained for a consideration of at least EUR 50,000
(or the equivalent thereof in a different currency). If there is a package, this
package must represent a nominal value or consideration of at least EUR 50,000
(or the equivalent thereof in a different currency).